Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 1 of 242 PageID #: 20598
                                                                                   1



      1                    THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 6, 2019

     12         DEFENDANTS                    )(    12:35    P.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 2 of 242 PageID #: 20599
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 3 of 242 PageID #: 20600
                                                                                   3



      1                           P R O C E E D I N G S

      2              (Jury out.)

      3              COURT SECURITY OFFICER:        All rise.

      4              THE COURT:     Be seated, please.

      5              Defendants, are you prepared to call your next

      6   witness?

      7              MR. KUBEHL:     We are, Your Honor.

      8              THE COURT:     All right.     Let's bring in the jury,

      9   please, Ms. Denton.

     10              (Jury in.)

     11              THE COURT:     Please be seated.

     12              Defendants, call your next witness.

     13              MR. KUBEHL:     Defendants call Dr. Stephen Wicker.

     14              THE COURT:     All right.     If you'll come forward and

     15   be sworn, Dr. Wicker.

     16              (Witness sworn.)

     17              THE COURT:     Please come around, and have a seat on

     18   the witness stand.

     19              THE WITNESS:     Thank you.

     20              THE COURT:     All right, counsel.      You may proceed.

     21              MR. KUBEHL:     Thank you, Your Honor.

     22         STEPHEN WICKER, Ph.D., DEFENDANTS' WITNESS, SWORN

     23                             DIRECT EXAMINATION

     24   BY MR. KUBEHL:

     25   Q.   Dr. Wicker, could you introduce yourself to the jury,
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 4 of 242 PageID #: 20601
                                                                                   4



      1   please.

      2   A.   Yes.    My name is Steve Wicker.       I'm a professor of

      3   electrical and computer engineering at Cornell University.

      4   Q.   What subject matter will you be discussing today?

      5   A.   Generally speaking, wireless technologies, but I'm

      6   going to get into the details of LTE and base stations and

      7   how they -- how they operate.

      8   Q.   Did you -- did you prepare some slides to help aid in

      9   your testimony?

     10   A.   Yes, I did.

     11               MR. KUBEHL:   Could we have Slide No. 1, please.

     12   Q.   (By Mr. Kubehl)      Dr. Wicker, can you tell us about your

     13   educational background.

     14   A.   Okay.    I have a Bachelor of Science from the University

     15   of Virginia, a Master of Science from Purdue University,

     16   and a Ph.D. from the University of Southern California.

     17   They're all in electrical engineering.

     18   Q.   You mentioned you're a professor at Cornell University.

     19   What do you teach there?

     20   A.   That's correct.      Electrical and computer engineering

     21   with an emphasis on wireless technologies.

     22   Q.   How long have you done that?

     23   A.   Well, I've been a professor for 32 years.            I started at

     24   Georgia Tech and then went on to Cornell.

     25   Q.   Do you teach courses in LTE?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 5 of 242 PageID #: 20602
                                                                                   5



      1   A.   Yes, I do.

      2   Q.   How many total years have you taught in the wireless

      3   space?

      4   A.   Well, I started teaching in 1987 when I got my Ph.D.

      5   So going on 32 years.

      6   Q.   Do you have duties at Cornell beyond your teaching

      7   responsibilities?

      8   A.   Yes, I do.    As a professor, we have lots of things we

      9   have to do.     We have to do service.        Right now I'm on a

     10   faculty search committee, for example.           But we also do

     11   research.

     12               In fact, research is a big part of what we do.

     13   I've been conducting research in wireless longer than I've

     14   been a professor.

     15   Q.   As a result of the research and work that you've done,

     16   have you been awarded any United States patents?

     17   A.   Yes.    I have five U.S. patents and a number of foreign

     18   patents.

     19   Q.   Have you published any articles or written any books

     20   that deal with wireless communications?

     21   A.   Yes.

     22   Q.   About how many?

     23   A.   I haven't actually counted them, but I've got a total

     24   number of roughly 250 journal articles and publications and

     25   six books, and most of them deal with wireless or wireless
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 6 of 242 PageID #: 20603
                                                                                   6



      1   technologies.

      2   Q.   Any of those deal with LTE technology?

      3   A.   A lot of them deal with the specific technologies that

      4   go into LTE.     My most recent book deals specifically with

      5   LTE.

      6   Q.   Have you done any work outside of the university

      7   context in industry?

      8   A.   Yes, I have.

      9   Q.   Tell me about that, please.

     10   A.   Okay.   So I've done a lot of consulting with various

     11   industrial groups.

     12             In particular, I worked with SkyTel.           There's a

     13   couple of them here -- SkyTel, Motorola, Broadcom, Lockheed

     14   Martin, and others, helping them to develop particular

     15   technologies for their wired and wireless products.

     16   Q.   Have you won any awards for your work in wireless

     17   communications?

     18   A.   Yes, I have.

     19             MR. KUBEHL:     If we can go to the next slide, I

     20   think I've listed some of those.

     21   A.   There we go.     Okay.   So with regard to awards, I've had

     22   a number of teaching awards over the years ago.              I'm also a

     23   fellow of the IEEE.       I was appointed by the White House to

     24   the U.S. Air Force Scientific Advisory Board in 2010, and

     25   then I think the rest of these are teaching awards.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 7 of 242 PageID #: 20604
                                                                                    7



      1   Q.   (By Mr. Kubehl)     What does it mean to be a fellow in

      2   the IEEE?

      3   A.   Well, the IEEE is the Institute of Electrical and

      4   Electronic Engineers.       It is a professional organization.

      5             I think it's one of the largest in the world.              It

      6   is the professional organization for electrical engineers,

      7   and there's a number of grades, member, senior member.               And

      8   then fellow means you've been elected by the existing

      9   fellows to join that group.         It's an honor.

     10   Q.   So out of all these awards that I made you list here,

     11   what are you most proud of?

     12   A.   I'm actually most proud of the teaching awards.             I've

     13   been teaching a long time, I do enjoy it, and being

     14   recognized for it always feels good.

     15   Q.   Have you done any work for the United States Government

     16   related to communications?

     17   A.   Yes, I have.

     18   Q.   Can you tell the jury about that, please?

     19   A.   Certainly.     I do a lot of consulting with the federal

     20   government, various organizations.

     21               In fact, I was doing a little bit yesterday.             I

     22   test -- excuse me, I gave a briefing to the congressional

     23   committee on science and technology at -- in Congress.

     24   I met and talked to the White House National Economic

     25   Council, a nice trip to the White House.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 8 of 242 PageID #: 20605
                                                                                   8



      1               And I have also served as a consultant to the

      2   Air Force Scientific Advisory Board and DARPA.             DARPA is

      3   the Defense Advanced Research Projects Agency.             They

      4   develop new technologies for our national defense.

      5   Q.   Have you been recognized in federal courts as an expert

      6   in wireless communication before?

      7   A.   Yes, I have.

      8   Q.   Do you have a rate that you ordinarily charge for your

      9   service?

     10   A.   Yes, I do.

     11   Q.   What is that rate?

     12   A.   $750.00 an hour.

     13   Q.   Is that what you're charging in this case?

     14   A.   Yes.

     15               MR. KUBEHL:    Your Honor, we tender Dr. Wicker as

     16   an expert in wireless communications technology.

     17               THE COURT:    Is there objection?

     18               MR. BLACK:    No, Your Honor.     This witness has been

     19   properly qualified.

     20               THE COURT:    All right.    Then the Court will

     21   recognize the witness as an expert in the designated field.

     22               Continue, counsel.

     23   Q.   (By Mr. Kubehl)      Dr. Wicker, when you start on a case

     24   like this or when you're first considering a case, what's

     25   the general process for how you address the issues?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 9 of 242 PageID #: 20606
                                                                                   9



      1   A.   Okay.   What often happens is someone calls me, or I

      2   receive an email, and we'll have a preliminary discussion.

      3              I'll ask to look at the patents to see what the

      4   technologies are.      Is it something that I'm really

      5   comfortable with or something that's stretching it.

      6              And then we'll discuss who the parties are and

      7   whether or not I have a conflict, and then we'll talk about

      8   what the issues are.

      9   Q.   Do you take every case that is available to you?

     10   A.   No.

     11   Q.   About what percentage of cases do you take?

     12   A.   I only take about 10 percent of the cases.

     13   Q.   And why is that?

     14   A.   A number of reasons.       Often there are conflicts with

     15   regard to the parties.       There are conflicts with regard to

     16   the law firms.

     17              Often it's something, you know, I just don't feel

     18   I'm comfortable with, or I disagree with the positions that

     19   are being taken by the firm that's contacted me.

     20              And finally, sometimes I'm just too busy.            I'm a

     21   professor full time.       So there's only so much time in the

     22   day.

     23   Q.   When you do work on patent cases, do you always work

     24   for the patentholder or the Defendant, or is it a mix?

     25   A.   It's a mix.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 10 of 242 PageID #: 20607
                                                                                    10



       1   Q.   Who are some of the companies that you've worked on who

       2   are owners of patents that you've given expert opinions

       3   for?

       4   A.   Well, I've worked for Apple and Cisco, Motorola,

       5   California Institute of Technology, a university in

       6   California.

       7   Q.   Today, you're -- you're here addressing issues that are

       8   facing Ericsson and T-Mobile.         But other than those

       9   companies, what other companies have you worked for on the

     10    Defendants' side of a patent case?

     11    A.   Okay.   Once again, Apple, but also AT&T wireless.            I've

     12    worked for Sprint.      Actually I've worked for Sprint on both

     13    sides, asserting Sprint patents and defending against other

     14    patents, and a number of other similar companies.              Intel is

     15    another one that comes to mind.

     16    Q.   When it -- when it came to your work on this case, what

     17    information did you consider?

     18    A.   Okay.   So I considered quite a bit of information.

     19    I started with the patents-in-suit, the three patents that

     20    have been discussed over the last couple of days.

     21               And then I looked at the file histories of those

     22    patents.     That's the back and forth between the inventors

     23    and the Patent Office.

     24               And I then proceeded to look at the devices that

     25    had been accused, the Ericsson base stations, and looked at
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 11 of 242 PageID #: 20608
                                                                                    11



       1   how they operated.

       2             And, in particular, I looked at a lot of source

       3   code.   The source code pretty much determines how the

       4   system operates.

       5             And I looked at a lot of documents dealing with

       6   depositions, like the ones that were played on video here

       7   in court, and other documents, as well.

       8   Q.   I want to ask you a little bit more about the source

       9   code.   What exactly is source code?

     10    A.   Okay.   So source code is a series of instructions.

     11    It's literally just a very long list of instructions that a

     12    processor will follow.

     13              So the processor goes instruction-by-instruction

     14    to do whatever it is it's supposed to be doing.

     15              So, for example, your cell phones have a lot of

     16    software in them that dictate how that cell phone behaves.

     17    So I study software systems like the accused base stations

     18    so that I'll know exactly what they're doing.

     19    Q.   Why not just let someone else look at the software and

     20    tell you how it works?

     21    A.   Well, I'm the one who has to form the final opinion, so

     22    I'm the one who has to understand how the system works.                  So

     23    I'd like to look at the software myself.

     24    Q.   Are you going to explain some background concepts to

     25    help the jury understand the technology we're dealing with?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 12 of 242 PageID #: 20609
                                                                                    12



       1   A.    I'd be happy to.

       2             MR. KUBEHL:     Your Honor, if I could move the easel

       3   up.    This would be the point in his testimony where he'd do

       4   a brief tutorial.

       5             THE COURT:     All right.     You have leave to move the

       6   easel as previously discussed.

       7             MR. KUBEHL:     Thank you, Your Honor.

       8             THE COURT:     And, Mr. Black, depending on where

       9   Mr. Kubehl stands, if you need to move around to the far

     10    side of the jury box so you have a better angle to view it,

     11    you're free to do that.

     12              MR. BLACK:     Thank you, Your Honor.       I'm okay so

     13    far.

     14              MR. KUBEHL:     Okay.     Your Honor, would -- would it

     15    be all right for Dr. Wicker to approach the easel?

     16              THE COURT:     Yes.     Dr. Wicker, you may walk down to

     17    the easel.    We have a handheld microphone the Court

     18    Security Officer will give you.

     19              THE WITNESS:     Thank you, Your Honor.        Thank you.

     20              MR. KUBEHL:     Your Honor, if I speak loudly, would

     21    it be all right for me to ask my questions from behind so I

     22    can see what he's drawing?

     23              THE COURT:     Yes.

     24              MR. KUBEHL:     Thank you.

     25              THE COURT:     Yes.     We talked about that.      That's --
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 13 of 242 PageID #: 20610
                                                                                    13



       1   no, sir, I thought -- I thought you meant to the side of

       2   the easel.

       3             MR. KUBEHL:     Right here.

       4             THE COURT:     Right there?

       5             MR. KUBEHL:     Yes, sir.

       6             THE COURT:     Okay.   That's why I told Mr. Black if

       7   you were blocking him, he could move.

       8             All right.     Let's proceed.

       9             MR. KUBEHL:     Are you okay, Mr. Black?

     10              MR. BLACK:     Yes.

     11    Q.   (By Mr. Kubehl)     Dr. Wicker, could you start by giving

     12    us a broad picture of the network we're going to be talking

     13    about?

     14    A.   Okay.   So I think -- let's see, we've heard a lot about

     15    cell phones.     I'd like to start on the left with a cell

     16    phone.

     17              THE WITNESS:     If I may, I'll hold this with one

     18    hand, if I can be heard -- display -- is that all right?

     19              THE COURT:     Well, that's why we use the microphone

     20    because ordinarily you're looking at the board with your

     21    back to the jury when you're talking, but I'll -- I'll let

     22    you try it.    If we don't hear you, I'll let you know.

     23              THE WITNESS:     Thank you, Your Honor.        I'll do my

     24    best to project.

     25              THE COURT:     Just give it to the Court Security
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 14 of 242 PageID #: 20611
                                                                                    14



       1   Officer because it's going to roll off when you walk away

       2   from it.

       3   A.   Okay.   So returning to my answer, we've got a piece of

       4   user equipment here, so I'll write UE.           That term's been

       5   used a lot.

       6              User equipment is the LTE term for cell phone.

       7   Unfortunately, each generation seems to call it something

       8   different, so you've heard mobile station or mobile

       9   equipment.     But we'll use UE for LTE.

     10    Q.   (By Mr. Kubehl)     Okay.    In the system we're talking

     11    about, what is the mobile phone talking to?

     12    A.   Okay.   So your cell phones talk to a base station.

     13               Now, the base station consists of an antenna, and

     14    I think we saw a picture of one earlier today, large

     15    antenna.     I think it was behind a bank building right on

     16    the square.

     17               Now, associated with that antenna, there is a box,

     18    and it's not a very big box.        It may look like a shed.         It

     19    could be even smaller, but that contains the electronics

     20    of -- which we saw an example earlier in the case.

     21    Q.   Okay.   What's the job of that base station?

     22    A.   Okay.   There are two things -- well, actually, there

     23    are several jobs, but with regard to the user equipment,

     24    there's two things going on.        There are uplink

     25    communications -- and I'll write uplink, up as in up to the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 15 of 242 PageID #: 20612
                                                                                    15



       1   antenna -- and downlink communications, so that goes like

       2   that.

       3   Q.   Okay.   And then what -- where do the communications go

       4   from there?

       5   A.   Okay.   So this part is wireless.        There is a lot that

       6   goes on, though, that is wired.         Everything I'm going to

       7   draw from here going this way is going to be wired.

       8              Okay.   So from the base station, we're going into

       9   the core network.      I'm going to write wired right here.

     10               Now, the first stop in the core network is a box

     11    called the serving gateway, and I'll write SGW for serving

     12    gateway.     There's a lot of those.       There's probably several

     13    dozen across the State of Texas, for example, that are

     14    serving different base stations.

     15    Q.   Okay.   And then where does it go from the serving

     16    gateway?

     17    A.   Okay.   From the serving gateway, we go to a packet

     18    gateway.     There's not as many of those.        There are a

     19    relatively small number of them.         They talk to a lot of

     20    service -- serving gateway, which in turn talk to a base

     21    station.

     22    Q.   What's the purpose of that packet gateway?

     23    A.   The packet gateway is the interface or the Internet.

     24    I should note that at this point, we always draw networks

     25    as clouds because they're easy to draw.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 16 of 242 PageID #: 20613
                                                                                    16



       1             You may have heard the term core network or EPC.

       2   It stands for evolved packet core.          That is that part of

       3   the network.     This packet gateway is responsible for

       4   connecting to the much larger world of the Internet.

       5   Q.   So if I'm on my phone and I want to go to YouTube,

       6   where is YouTube out on the Internet?           Can you show me

       7   that?

       8   A.   Okay.   So YouTube is going to be hosted by a server out

       9   here on the Internet.       So I'll draw that server -- draw all

     10    my servers as sort of garbage cans.          But that's a server,

     11    and we'll write YouTube there.         So it's out in the world of

     12    the Internet.

     13    Q.   Okay.   And then let's say I wanted to go to Netflix.

     14    Is that on the same server or a different server?

     15    A.   Okay.   Netflix itself is really complicated.           It has

     16    many, many servers.      But it will look similar.         It will be

     17    another server -- or at actually a lot of servers that are

     18    out on the Internet.       So we'll write Netflix.

     19    Q.   In what form does the information come from the YouTube

     20    servers to get toward my phone?

     21    A.   Okay.   They come as packets.       The Internet works using

     22    what are called IP packets.        IP stands for Internet

     23    Protocol.    The entire Internet is a world of IP packets

     24    going from network to network.

     25    Q.   So if, for whatever reason, you had streaming going
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 17 of 242 PageID #: 20614
                                                                                    17



       1   from YouTube and Netflix -- well, tell me the path.              Let's

       2   start with YouTube.      Path of packets from YouTube to my

       3   phone.

       4   A.   Okay.   So let's suppose you are streaming something

       5   from YouTube, so what's going to happen is YouTube -- and

       6   it is a big complicated network, so I'm simplifying it,

       7   because it's going to cause packets to flow in through the

       8   packet gateway.     The packet gateway sees the IP address,

       9   routes it to the serving gateway to the base station.

     10              Now, there is a special concept that's involved

     11    here.    Once you hit the packet gateway, there is a tunnel

     12    or a bearer associated with this connection.

     13    Q.   Could you draw that tunnel?

     14    A.   Certainly.    We can think of it as something that looks

     15    like a real tunnel.      And it actually -- there's one each

     16    for the downlink and uplink.        But, basically, the tunnel is

     17    going to end at your cell phone.         So this bearer or

     18    tunnel -- I'll write bearer.        That's the technical term.

     19    They're both technical terms.

     20              The bearer is a tunnel that connects the user

     21    equipment to the packet gateway.         So you can think of it as

     22    a conveyer belt.      You put packets on one end.         It comes

     23    down to the other end.       In the case of your example,

     24    YouTube packets are being put in the tunnel at the packet

     25    gateway, and they come out at the user equipment.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 18 of 242 PageID #: 20615
                                                                                    18



       1   Q.   And why does LTE use these tunnels?

       2   A.   The tunnels simplify the connections.          And we have to

       3   deal with a number of interesting problems.

       4              For example, user equipment is mobile, right?              I'm

       5   in Marshall today.      I'll be back home in Ithaca by the end

       6   of the week, I hope.       So they have to keep track of the

       7   movement of my phone.

       8              So once I've settled down, for example, right here

       9   in Marshall, the tunnel simplifies the connection.              The

     10    network creates what's called a virtual circuit so that all

     11    my phone has to do is put packets into the tunnel, and

     12    they'll come out in the right direction, and vice versa,

     13    coming the other direction.

     14    Q.   Well, what, if anything, is beneficial about putting

     15    packets in a tunnel with respect to a device like a base

     16    station?

     17    A.   Okay.    So it greatly simplifies what the base station

     18    has to do.      It reduces the number of things that this base

     19    station -- and let's try a different marker -- that this

     20    base station has to keep track of.          Oh, that's much better.

     21               By the way, you may have heard another term,

     22    eNodeB.      So I'll write that in parentheses.        That is the

     23    LTE version of base station.

     24    Q.   Okay.    So how does it simplify things for a base

     25    station to have these packets inside of a tunnel instead of
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 19 of 242 PageID #: 20616
                                                                                    19



       1   the base station looking at individual packets?

       2   A.   Okay.    So what it does is it allows the base station to

       3   simply route packets that come in to the appropriate

       4   outgoing tunnel.      There's no need to inspect the packet.

       5   It simply says, which tunnel does this packet go on, and it

       6   sends it on its way in the appropriate tunnel.

       7   Q.   The jury has heard -- has heard some about the term

       8   bearer.      Is a bearer the same or different than a tunnel?

       9   A.   The bearer is a tunnel.

     10    Q.   So with respect to packets from Netflix -- or maybe

     11    I've got a server that -- withdrawn.

     12                Let's say there's email that needs to get to me.

     13    A.   Okay.

     14    Q.   Will there be something out on the Internet through

     15    which email might come?

     16    A.   Yes.    So email is yet another kind of server.          Email,

     17    there's two pieces to it.        It moves from server to server,

     18    and then you actually download it on to your phone or your

     19    computer, however you read your email.

     20                And so there will be yet another mail server.

     21    Let's put it over here.

     22                For example, it might be Gmail, and you will have

     23    to access that to actually read your email and download it

     24    to your phone.

     25    Q.   Can packets from YouTube and packets from the mail
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 20 of 242 PageID #: 20617
                                                                                    20



       1   server go into the same tunnel?

       2   A.   Yes.    So they all are treated the same because they're

       3   all data, and there's no voice here, for example, so

       4   YouTube, Netflix, email server packets from the Internet

       5   going through this tunnel to your phone.

       6   Q.   So if the packets are inside of the tunnel, how does

       7   the base station know whether it's a YouTube packet or a

       8   mail server packet or a Netflix packet?

       9   A.   It does not.    All it knows is that there's a particular

     10    endpoint of the tunnel to which it's routing these packets.

     11    In this case, the endpoint is here.

     12    Q.   So is it possible -- we've heard the term quality of

     13    service in this case.       Is it possible for YouTube to have

     14    one quality of service and the mail to have another quality

     15    of service?

     16    A.   No.

     17    Q.   Okay.    And is that because they'd both be on the same

     18    tunnel?

     19    A.   That's correct.

     20    Q.   Okay.    If you had two streams that -- just treating

     21    them as packets that might want a different quality of

     22    service treatment, does the base station have any ability

     23    to give a quality of service treatment on a

     24    packet-by-packet level?

     25    A.   No, it does not.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 21 of 242 PageID #: 20618
                                                                                    21



       1             One piece that I didn't mention, there's a box

       2   here in our core network, which has a rather opaque name.

       3             It's PCRF, policy charging rules function.            PCRF

       4   determines what the QoS is going to be for the bearer.               And

       5   once that's done, we're through.         That bearer has an

       6   associated QoS in the form of the QCI that you've heard

       7   about, and the base station can't change that.

       8   Q.   So whatever packets from any different applications go

       9   into that same tunnel, they all get treated the same from a

     10    quality of service perspective?

     11    A.   So long as they are data packets, that's correct.

     12    Q.   Okay.   Just a couple more technical concepts before you

     13    sit down.    I wanted to talk about the concept of

     14    transmission frames, and we've heard some testimony about

     15    TTI's.    Can you tell us about what a transmission frame is

     16    in LTE?

     17    A.   Okay.   I'll start with a small piece, the TTI.            TTI is

     18    transmission time interval.        It is the smallest chunk on

     19    which scheduling decisions are made.

     20              There are 10 TTI's per frame.         So we can draw a

     21    frame like this, and time goes in this direction.              And we

     22    have this divided up into 10 -- I think that's 10 -- 10

     23    TTIs'.    So this one piece, that's a TTI, a transmission

     24    time interval.     And there are 10 of them in a frame.

     25    Q.   So when the Ericsson schedulers are making a scheduling
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 22 of 242 PageID #: 20619
                                                                                    22



       1   decision, at what time increment are they making those

       2   decisions?

       3   A.   The Ericsson schedulers make their decisions on a TTI

       4   basis.      They're looking at the current TTI and determining

       5   who's going to transmit and who's going to receive.

       6   Q.   Do they look forward into the future past the current

       7   TTI?

       8   A.   No.

       9   Q.   Okay.    You've drawn one frame.       How do these frames

     10    work in the network?       Is there more than one frame?         Do

     11    they follow each other?       What happens?

     12    A.   Yes.    So the frames recur.      Every 10 slots we start a

     13    new frame.      So we can call this the current frame.          And

     14    then there are frames that will follow.           I'll draw two

     15    more.

     16    Q.   Okay.    So the top one is the current frame?

     17    A.   That's correct.

     18    Q.   And that -- that has the TTI that the scheduler is

     19    currently operating on?

     20    A.   That's right.

     21    Q.   And then what are the -- what's the next lowest frame?

     22    A.   So we can call this the current TTI.          We would call

     23    this a future frame, the next frame.          Both of these are

     24    future frames.

     25    Q.   And does the Ericsson scheduler ever look out into the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 23 of 242 PageID #: 20620
                                                                                    23



       1   future to reserve any resources in any future frames?

       2   A.   It does not.

       3   Q.   Last technical concept I want to ask you about at the

       4   board here, and that's this concept of bandwidths that are

       5   available to the uplink and the downlink schedulers.

       6             I don't want to repeat Mr. Skarby's testimony that

       7   he gave about the downlink and uplink schedulers having

       8   separate bandwidths available.

       9             My question to you is:        Do you know why that is?

     10    Why is it that the -- in a T-Mobile network, an FDD

     11    network, why are there separate bandwidths for the

     12    uplink --

     13              THE COURT:     Mr. Black, you're on your feet.

     14              MR. BLACK:     Objection.     He has a question that

     15    doesn't refer to --

     16              THE COURT:     Why don't you step to the microphone

     17    at counsel table, so I can hear you.

     18              MR. BLACK:     Objection.     If he'll just rephrase the

     19    question without referring to Mr. Skarby to make clear what

     20    the question is, I think that would be okay.

     21              THE COURT:     You're willing to rephrase your

     22    question, Mr. Kubehl?

     23              MR. KUBEHL:     Of course.     Of course.

     24              THE COURT:     Then let's do that.

     25              MR. KUBEHL:     Okay.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 24 of 242 PageID #: 20621
                                                                                    24



       1   Q.   (By Mr. Kubehl)     So I understand there's an uplink

       2   scheduler and a downlink scheduler in the base station?

       3   A.   That's correct.

       4   Q.   Okay.    And is there a pool of bandwidth that is

       5   available for the uplink scheduler's use?

       6   A.   Yes.

       7   Q.   Okay.    Can we draw however you'd represent that?

       8   A.   Okay.    So, again, noting that this is the wireless

       9   part -- it looks like a small piece, but it's actually

     10    really important.      And as has been mentioned in court, very

     11    expensive.

     12                So what I will do is over here, I will note -- and

     13    now we're going to change what's happening.            This is

     14    frequency.     So it's the frequency spectrum of -- your radio

     15    tracks across the frequency spectrum to bring in different

     16    stations, for example.       Different points in the spectrum

     17    are used for different things.

     18                To answer your question, the uplink, I believe you

     19    said -- the uplink is going to have a particular part of

     20    the spectrum.     Let's put it over here.        In the United

     21    States, this is allocated by the FCC.           We'll call that

     22    uplink.

     23    Q.   So you made an analogy to a radio station.            So if -- if

     24    anybody remembers or has a car with an old dial where you

     25    could dial across the frequencies so you could hear
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 25 of 242 PageID #: 20622
                                                                                    25



       1   different stations at -- transmitting at the same time, is

       2   that the analogy you're drawing there?

       3   A.   Exactly.    So within this block, there are different

       4   frequencies.      And so different uplink allocations can be

       5   made at different frequencies, but they have to be within

       6   the block.      That block is what's allocated for

       7   transmissions from UE's to the base station.

       8   Q.   Okay.   And then what about the downlink scheduler, does

       9   it have any pool of resources available?

     10    A.   Now, in this country, the downlink would be a separate

     11    block.   And, once again, these are particular frequencies,

     12    and different frequencies within the block can be used for

     13    downlink transmissions, but you can't go outside of the

     14    block.   You have to stay within it.         And these blocks are

     15    well separated.      There's a gap.

     16    Q.   Why is there a gap there?

     17    A.   The FCC determined that there had to be a certain

     18    difference between uplink and downlink transmission so that

     19    they wouldn't interfere with each other.           And this

     20    distance, this amount of spectral gap has changed over the

     21    years, but it's still there.

     22    Q.   So do the uplink and downlink schedulers that you

     23    looked at in T-Mobile's network, do they share a wireless

     24    bandwidth?

     25    A.   No, they do not.     The uplink and downlink schedulers
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 26 of 242 PageID #: 20623
                                                                                    26



       1   are working on independent chunks of spectrum.             Downlink is

       2   working over here, and the uplink over here, and they have

       3   nothing to share.

       4   Q.   Okay.    You can return to your seat.

       5               MR. KUBEHL:    If it's all right with the Court.

       6               THE COURT:    It is.   And if you'll move that easel.

       7               Ms. Denton, do you still have the handheld mic?

       8   Why don't you put it back where it was?           That way you don't

       9   have to sit there the rest of the day holding it.

     10                All right.    Let's continue, Mr. Kubehl.

     11    Q.   (By Mr. Kubehl)      Dr. Wicker, I want to turn to the work

     12    that you did in this case regarding the three asserted

     13    patents.     Did you review the patents?

     14    A.   Yes, I did.

     15    Q.   Did you compare the patents to the Ericsson products?

     16    A.   Yes, I did.

     17    Q.   And did you develop opinions as to whether or not there

     18    were differences between the patents you looked at --

     19    specifically the patent claims -- and the Ericsson

     20    products?

     21    A.   Yes, I did.

     22    Q.   And did you find any differences?

     23    A.   Yes, I did.

     24    Q.   Are you going to talk about some of those today?

     25    A.   Yes.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 27 of 242 PageID #: 20624
                                                                                    27



       1             MR. KUBEHL:     Could we have Slide 5, please?

       2   Q.   (By Mr. Kubehl)     What are we looking at here?

       3   A.   Okay.   So once again, this is that base station or

       4   eNodeB that I was talking about earlier.           There are uplink

       5   transmissions from the cell phone to the base station and

       6   downlink in the reverse direction.

       7   Q.   I'd like to turn first to the '629 patent.

       8   A.   Okay.

       9   Q.   If we're talking about the '629 patent, what is the

     10    accused functionality in the Ericsson base station?

     11    A.   Okay.   That would be -- let's see if we can go to the

     12    next slide, please?

     13              That would be the uplink scheduler, which I've

     14    highlighted here.

     15    Q.   All right.

     16              MR. KUBEHL:     Let's look at the claim language,

     17    please, the next slide.

     18    Q.   (By Mr. Kubehl)     This is Claim 1 of the '629 patent?

     19    A.   That's correct.

     20    Q.   Okay.   Generally, with respect to your analysis of

     21    infringement in this case, what are you asked to be -- I'm

     22    sorry, what are you asked to determine when you're looking

     23    at whether or not there's infringement of this Claim 1?

     24    A.   Okay.   What I'm asked to do is to look at this claim

     25    and understand what it would have meant to a person of
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 28 of 242 PageID #: 20625
                                                                                    28



       1   skill when this invention came about and then to determine

       2   whether or not this language can be mapped on to the

       3   accused product.

       4             In this case, it's a method claim, so I was asked

       5   to determine whether or not the accused devices actually

       6   practice this method.

       7   Q.   Now, you've -- you have some labels A, B, C, and D.

       8   Those are referring to different claim elements?

       9   A.   That's right.     And I should have noted that I added the

     10    A, B, C, and D.      You won't see those in your patents.           But

     11    you'll see all the rest of the language.           I added the A, B,

     12    C, and D, so I can refer to these four steps.

     13    Q.   So when it comes to the infringement analysis, how many

     14    of Steps A, B, C, and D have to be practiced in order to

     15    infringe the claim.

     16    A.   They all have to be practiced.         For there to be

     17    infringement, every single step must be practiced.

     18              MR. KUBEHL:     All right.     Next slide, please.

     19    Q.   (By Mr. Kubehl)     I guess before we go here, can you

     20    give the jury just a quick walk-through of Claim 1 that you

     21    analyzed?

     22              MR. KUBEHL:     So if we could go back one slide.

     23    A.   Certainly.    So this is a method claim once again, and I

     24    know that because I see these words "a method for" at the

     25    very beginning.      And it tells me it's a method for
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 29 of 242 PageID #: 20626
                                                                                    29



       1   assigning future slots of a transmission frame to a data

       2   packet for transmission over a wireless medium.

       3             Okay.   Now I've got my four steps.

       4             The first step is applying a reservation

       5   algorithm.

       6             The second step is reserving a first slot for a

       7   first data packet of an Internet Protocol flow, an IP flow,

       8   and a future transmission frame based on that reservation

       9   algorithm.

     10              The third step is reserving yet again.           This time

     11    we're reserving a second slot for a second data packet of

     12    the IP flow subsequent in time to said future transmission

     13    frame -- so a later transmission frame than was used for

     14    the first reservation -- based on said reservation

     15    algorithm.

     16              And then, finally, wherein said second data

     17    packet -- the one we talked about in Step C -- is placed in

     18    said second slot in an isochronous manner to the placing of

     19    the first data packet.

     20    Q.   (By Mr. Kubehl) Okay.      And what did the Court tell us

     21    about what an isochronous manner is?

     22    A.   Isochronous means, according to the Court, consistent

     23    placing in time.

     24    Q.   Now, in this case, if --

     25    A.   And I should note that that is a paraphrase.            I didn't
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 30 of 242 PageID #: 20627
                                                                                    30



       1   have the Court's claim construction in front of me.

       2               The Court provided me with a very specific claim

       3   construction -- construction.         I believe it's a consistent

       4   time interval.

       5   Q.   Consistent time intervals.

       6   A.   Yes.

       7   Q.   If -- if a system were to place packets isochronous --

       8   isochronously just exactly like what is shown in

       9   Element (d), and it did it every single time, would that

     10    system infringe?

     11    A.   Not necessarily.     That's just one step.        You've also

     12    got Steps A, B, and C.       They have to be practiced as well

     13    for there to be infringement.

     14    Q.   Okay.    Is there a figure in the patent that illustrates

     15    the claim?

     16    A.   Yes.    If we'll go to the next slide, this is a figure

     17    that we've seen before.       This is Figure 14 from the '629

     18    patent.

     19    Q.   All right.     And have you developed an

     20    easier-on-the-eyes version of this figure?

     21    A.   Yes, I have.     It's a little complicated because of all

     22    of the -- the wire -- seemingly wireless connecting the

     23    various pieces.

     24                So what I did was I eliminated the wires in some

     25    of the notations.      And if we can go to the next slide, this
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 31 of 242 PageID #: 20628
                                                                                    31



       1   actually shows the frames and the reservations.

       2   Q.   Okay.   So you've got at the top -- the top row here,

       3   you've got labeled as current frame.          What are you

       4   referring to there?

       5   A.   That's correct.     When I read the patent, it described

       6   this claim in -- sorry -- this frame N as the current

       7   frame.   So that's the frame we're looking at right now.

       8   That's the frame from which we're transmitting data right

       9   now.

     10    Q.   All right.    And then you've got in blue, future frames.

     11    What is that?

     12    A.   That's right.     So these are later frames.        You can

     13    think of time as running in two directions on this.              We've

     14    got time -- it's a little harder to write there, but there

     15    we go -- time going in that direction and time running in

     16    this direction as well.

     17              So when we go down the chart, what we see are

     18    later frames with later slots.

     19    Q.   So if -- if we were in a given frame, like this frame

     20    N, the slots go forward in time from left to right?

     21    A.   That's correct.

     22    Q.   And then once that frame is transmitted, then you'd go

     23    to the next frame, N + 1?

     24    A.   That's correct.

     25    Q.   And so on?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 32 of 242 PageID #: 20629
                                                                                    32



       1   A.   You'd just keep working your way down, going all the

       2   way across one frame and then going to the next frame and

       3   going from left to right and so forth.

       4   Q.   Okay.   Were you here yesterday when Dr. Williams

       5   testified about this figure?

       6   A.   Yes, I was.

       7   Q.   Did you agree or disagree with his assessment of

       8   whether this figure showed time in two dimensions?

       9   A.   He didn't seem to agree that it shows time in two

     10    dimensions.    I think it does, and I think that's the way

     11    it's described in the '629 patent.

     12    Q.   So what about the concept of reservations?            Is that

     13    shown in this figure?

     14    A.   Yes, it is.

     15              So you noted that some of these slots -- all of

     16    the slots in the current frame are dark.           That means

     17    they've been reserved for someone's transmission.              Later in

     18    time, we see there are reservations, for example, here.

     19    This is a reservation in a future frame.           This is another

     20    reservation in a future frame and so on.

     21              So the darker blues, for example, correspond to

     22    reservations in future frames.

     23    Q.   Is this concept of successive frames and reservations

     24    analogous to anything that we might be more familiar in our

     25    lives?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 33 of 242 PageID #: 20630
                                                                                    33



       1   A.   Yes.    I thought a good analogy would be a calendar

       2   because a calendar has time also going in both directions.

       3   Q.   So how would this be analogous to the frames in the

       4   slots?

       5   A.   Okay.    So we could think of, for example, the current

       6   week as a frame.      And, of course, today is the 6th.          That's

       7   our current slot.      And future weeks would be future frames.

       8               So, for example, next week would be another frame,

       9   another week, and two weeks from now, yet another frame and

     10    so on.      So once again, we have time going in two

     11    directions.      It goes this way, then it goes down.          I'll

     12    just put a "T."

     13    Q.   Okay.    Turning back to the '629 patent, what did the

     14    '629 patent recognize about voice packets?

     15    A.   Okay.    The '629 packet recognized that voice packets

     16    arrive for transmission at a regular spacing, and there's a

     17    reason for this.

     18                If we take a device like this -- this iPhone, when

     19    you talk into your iPhone, your voice is converted into 0s

     20    and 1s.      It's digitized.     Now, those 0s and 1s are put into

     21    packets, which are then generated every 20 milliseconds.

     22    And to give you an idea, that's 50 times a second.

     23                So when you're having a conversation on your

     24    phone, your phone is generating 50 packets a second.              And

     25    it's very predictable.         We know when those packets are
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 34 of 242 PageID #: 20631
                                                                                    34



       1   going to be generated.       It's like clockwork.

       2   Q.   And so how does the '629 patent use that concept in

       3   terms of where packets should be placed in frames?

       4   A.   Okay.     So what the '629 patent recognized was we've got

       5   consistent generation of packets, so we can plan ahead.

       6              What we can do is reserve slots at a consistent

       7   timing.      I can transmit a voice packet there in Slot 6, I

       8   can transmit a voice packet in the next frame, Slot 6, and

       9   then in the next frame Slot 6, and so on.

     10               And so what I'm doing is I'm taking advantage of

     11    my knowledge that these packets are going to be generated

     12    every 20 milliseconds to plan ahead, to reserve slots in

     13    the future.

     14    Q.   And can packets be placed at regular intervals in

     15    frames without using reservations?

     16    A.   Certainly.

     17    Q.   Does the '629 patent -- does that patent cover all ways

     18    of placing packets at equal intervals?

     19    A.   No.     As we saw in the claim, it's really specific.

     20    It's got to have every step, which means you've got to

     21    reserve a slot in a future frame and then a second slot in

     22    a frame after that.      So that was Steps (b) and (c).

     23    Q.   Okay.     If we go to our next slide, I think you've

     24    already told us about what you've shown here, but you've

     25    got an oval on this slide.        What is that showing?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 35 of 242 PageID #: 20632
                                                                                    35



       1   A.   Okay.    What that shows is reservations that are

       2   consistently spaced.       So this is the third slot in the

       3   current frame here, but in the next frame, N + 1, I've also

       4   reserved the third slot and in this frame and in this frame

       5   and so forth.

       6             I've got reservations for the next one, two,

       7   three, four, five, six, seven frames, and they are equally

       8   spaced.      They're consistently spaced.       So, again, spaced in

       9   an isochronous manner.

     10    Q.   Now, you -- you told us that there's a way to end up

     11    with packets that are equally spaced, and you don't

     12    necessarily have to have a reservation.           Can you give us an

     13    analogy of how that would work?

     14    A.   Certainly.     So what we're seeing on the screen in

     15    Figure 14 is reservations that are made ahead of time.

     16              But a lot of time, we'll have consistent spacing,

     17    even when there's no reservations at all, and so the

     18    analogy I used was of a -- getting reservations at a

     19    restaurant or not, as the case may be.

     20    Q.   Okay.    So after analyzing the Ericsson base stations in

     21    the T-Mobile network, have you come to a conclusion as to

     22    whether or not those base stations perform each element of

     23    Claim 1 of the '629 patent?

     24    A.   They do not.     As -- as we've seen and as I'll describe,

     25    the Ericsson base stations do not reserve slots in future
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 36 of 242 PageID #: 20633
                                                                                    36



       1   frames.      It just doesn't happen.

       2   Q.   Okay.    Could you please relate that to the claim

       3   language?

       4             MR. KUBEHL:     Next slide.     Oh, we might have passed

       5   by the slide.      There we go.

       6   A.   So what I've just referred to is reserving a first slot

       7   for a first data packet in a future transmission frame and

       8   reserving a second slot for a second data packet in a

       9   transmission frame subsequent in time to said future

     10    transmission frame, an even later transmission frame.

     11              So there has to be the reservation of two slots,

     12    one in a future frame, and then one in a frame after that.

     13    Q.   (By Mr. Kubehl)     Thank you.

     14              And how does the Ericsson base station work?

     15    A.   All it -- what it does is it looks at the current slot,

     16    the current transmission time interval, and it has a

     17    competition.      It decides who gets to transmit in this

     18    current slot, and that's what it does.

     19    Q.   How do you know that to be true?

     20    A.   A couple of ways.     First, I studied the source code,

     21    those instructions that determine how the system works.

     22              And then I looked at a number of documents that

     23    summarized what the Ericsson base station does.             There was

     24    also deposition testimony from Ericsson engineers where

     25    they described how the system works.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 37 of 242 PageID #: 20634
                                                                                    37



       1   Q.    Okay.

       2             MR. KUBEHL:     Let's go to the next slide, 17,

       3   please.

       4   Q.    (By Mr. Kubehl)    What are we looking at here?

       5   A.    Okay.   This is one of the documents that I mentioned.

       6   It's Defense Exhibit 282.        It's a document called Battery

       7   Saving for DBS/SABE.

       8   Q.    How does that relate to the accused product?

       9   A.    Okay.   So what this is doing is describing how

     10    Ericsson's scheduler works.

     11              This DBS-SABE is a rather hefty acronym, but it's

     12    delay based scheduling with service aware buffer

     13    estimation.     So that is the algorithm that Ericsson's base

     14    stations use to do scheduling.

     15    Q.    What did you find important in this document?

     16    A.    Okay.   What this -- if we can go to the next slide.

     17              What this showed me was that, quite simply,

     18    scheduling is done by the delay based scheduler, no

     19    resource allocation for future TTI's.           There's no

     20    scheduling ahead.       We only look at the current TTI, and we

     21    don't focus on future TTI's.

     22              And so what this told me is quite simple.

     23    Ericsson's accused products do not reserve future slots.

     24    Q.    If the jury wanted to find this later, which exhibit is

     25    it?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 38 of 242 PageID #: 20635
                                                                                    38



       1   A.   It's DX -- which I think means defense exhibit -- 282.

       2   Q.   So can you help us understand how this delay based

       3   scheduling works?        If it doesn't use future reservations,

       4   how does it work?

       5   A.   Certainly.

       6              If we can go to the next slide, please.

       7              This is Ericsson's scheduler -- slightly

       8   simplified, but it captures the important concepts.

       9              We have a series of competing phones.          These

     10    phones have data, and they're ready to transmit.

     11               There is then a scheduling competition that's

     12    held.

     13               Now, this scheduling competition takes a number of

     14    things into consideration, but, remember, it's a delay

     15    based scheduler, DBS.

     16               So one of the things it's focussed on is how long

     17    has that data been waiting?        So based on the amount of time

     18    the phones have been waiting, they're ranked.             And the top

     19    phones become the competition winners.           And they now have

     20    access to the current TTI.

     21    Q.   Okay.     So is the -- the phone that wins the

     22    competition, is that just selected at random?

     23    A.   No.     No.   Once again, these phones have to satisfy a

     24    number of criteria to begin with, but after that, they're

     25    all ranked.        And they're ranked according to how long the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 39 of 242 PageID #: 20636
                                                                                    39



       1   data that they have has been waiting for transmission.

       2   Q.   Now, what was the date of the document that you looked

       3   at that had this information you got in the bottom, no

       4   resource allocation for future TTI's?

       5   A.   Okay.   So this is the document here.         It was Defense

       6   Exhibit 282, if I remember correctly -- yes.            So this is a

       7   2012 document.

       8   Q.   And why -- why, if at all, was that significant to you?

       9   A.   That was significant because this lawsuit was started

     10    in 2017.     So this document was prepared long before there

     11    was any concern about a lawsuit.

     12               And so what that tells me is that the details,

     13    and, in particular, the comments about new future

     14    reservations, those were done with -- just thinking about

     15    the engineering of the system, as opposed to someone's

     16    patent claims.

     17    Q.   How does the Ericsson source code compare to what

     18    you've described here?

     19    A.   The Ericsson source code does exactly this.            There's a

     20    lot more detail, but basically what we see in the code is

     21    determining who's competing, holding the scheduling

     22    competition, and then setting them up -- the winners up to

     23    transmit in the current TTI.

     24               Once again, no reservations in future slots, in

     25    future TTI's.     The source code does not show any
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 40 of 242 PageID #: 20637
                                                                                    40



       1   reservations.

       2   Q.   Now, you've -- you're using this term "scheduling

       3   competition."      Is that a term that you made up for this

       4   lawsuit?

       5   A.   No.     In fact, I think Dr. Williams was the first person

       6   to use the -- the phrase.

       7              MR. KUBEHL:    Go to the next slide, please.

       8   Q.   (By Mr. Kubehl)      Were you here yesterday when

       9   Dr. Williams talked about that term, "scheduling

     10    competition"?

     11    A.   Yes, I was.

     12    Q.   What did he have to say about it?

     13    A.   Okay.     He was asked:   So for each slot, the accused

     14    Ericsson uplink scheduler holds a scheduling competition

     15    for receiving the uplink grant for resources?

     16               That's right -- that's correct.

     17               And the term "scheduling competition," that's a

     18    term that you used in your own expert report, correct?

     19               And he said:    Absolutely.

     20               And you weren't responding to anyone's argument?

     21               No, those were his words.

     22    Q.   So how often does the Ericsson uplink scheduler hold

     23    this scheduling competition?

     24    A.   Okay.     It's every TTI, and a TTI is one millisecond, so

     25    that's a thousand times a second.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 41 of 242 PageID #: 20638
                                                                                    41



       1   Q.   So in the delay that I just took to ask that question,

       2   there were about 4,000 scheduling decisions made?

       3   A.   Yes.    At a base station like the one that's behind the

       4   bank on the square.

       5   Q.   How does the Ericsson uplink scheduler decide which

       6   phone wins the competition?

       7   A.   Okay.    So what it does is it ranks those phones,

       8   including factors like how long they've been waiting.               And

       9   once the ranking is determined, those who are at the top

     10    have an opportunity to transmit.

     11    Q.   Okay.    And will there be just one winner of the

     12    competition?

     13    A.   No, potentially there could be several because of the

     14    way that LTE works -- I think there's been a little bit of

     15    talk about that.

     16                It uses something called orthogonal frequency

     17    division multiplexing.       Because of the way that works, you

     18    can have several people transmit at the same time.              So in

     19    LTE, lot -- several people can use the same TTI at the same

     20    time.

     21    Q.   Okay.    So in -- in the parlance of the patent, if you

     22    used the word "slot" -- let's call a TTI a slot for

     23    purposes of this question -- would the Ericsson base

     24    station even allocate -- sorry.

     25                Would the Ericsson base station be limited to
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 42 of 242 PageID #: 20639
                                                                                    42



       1   allocating resources for only one phone to a given slot?

       2   A.   No.

       3              MR. KUBEHL:    Let's go to the next slide.

       4   Q.   (By Mr. Kubehl)     So you talked about a restaurant

       5   analogy you had made.       Can you tell us about that?

       6   A.   Certainly.    The restaurant analogy is as follows.

       7              If you've got a restaurant that doesn't take

       8   reservations, what happens is you end up on busy nights

       9   with a line of people.       And if there's a table available,

     10    that table is going to go to whoever has been waiting the

     11    longest.

     12               So in many ways, this scheduling competition,

     13    based on delay, is the opposite of a reservation.              You

     14    don't have a reservation, so you're going to wait.              But

     15    whoever is waiting the longest, these two, are going to get

     16    the table that's available.

     17    Q.   If you wanted the jury to take away one thing of what

     18    we've talked about so far on the '629 patent, what would

     19    that be?

     20    A.   I think the one thing to remember is that the accused

     21    base stations clearly do not reserve slots ahead in time.

     22               It's always focused on the current transmission

     23    time interval.     And so because of that, it cannot practice

     24    these asserted claims.       It cannot reserve ahead of time.

     25    It simply doesn't happen.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 43 of 242 PageID #: 20640
                                                                                    43



       1   Q.   So look -- looking at the figure you've got here,

       2   you've got a bunch of people in line.           Why isn't that a bad

       3   thing?    I mean, do I really want delay on my phone if I

       4   have to wait in these lines?        Why is that such a good

       5   design?

       6   A.   Okay.   It's a good design -- it does look like people

       7   are waiting, and that doesn't sound good, but there are

       8   situations in cellular in which if I try and give you an

       9   assignment ahead of time, when your time comes to use that

     10    resource, you might not be able to.

     11              So, for example, if I reserved a phone several

     12    slots ahead of time, by the time those slots came around,

     13    that phone might have a really bad channel.            And so it

     14    wouldn't be able to use this slot, and this would lead to

     15    retransmission requests.       It would lead to inefficient use

     16    of resources.

     17              And so this attempt to plan ahead reserving slots

     18    ahead of time would actually lead to worse performance

     19    because we don't know what the channel is going to look

     20    like in the next frame or the frame after that.

     21              So we focus on the current frame and the current

     22    channel, and then do it again and again and again a

     23    thousand times a second.

     24    Q.   Okay.   So that problem, you identified it, it

     25    sounds like you're kind of locked into using that
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 44 of 242 PageID #: 20641
                                                                                    44



       1   future frame.     Is there any problem with being -- with

       2   other phones being locked out?

       3   A.    That is a problem as well.       If I have allowed people to

       4   reserve ahead of time, if I reserve slots ahead of time,

       5   and those people, because of a bad channel, can't use it,

       6   well, the slot's already reserved.          Other people can't use

       7   it.

       8             And so what we have is a situation in which other

       9   people aren't able to transmit, you can't transmit.              It's

     10    just not efficient.

     11    Q.    Are there sort of emergency level signals that need to

     12    be communicated in LTE that's sort of a highest priority?

     13    A.    There are higher priority signals.         I mentioned

     14    retransmission requests.       Basically, what happens, if

     15    you've got a bad transmission, you can ask to have it sent

     16    again.

     17              That's why, when you look at an image on the

     18    Internet, it looks so good.        There may have been lots of

     19    errors in transmission, but those packets were

     20    retransmitted.     They were sent again until they were

     21    received correctly.

     22              That takes up resources, but it's important that

     23    it be done.     So the requests for retransmission have very

     24    high priority, higher priority than your voice, in fact.

     25    Q.    So what's problematic for those super high priority
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 45 of 242 PageID #: 20642
                                                                                    45



       1   transmissions if you're using a system that reserves future

       2   frames?

       3   A.   Okay.   So one of the things that happens when you're

       4   reserving slots ahead of time, the people may have a bad

       5   channel, and they can't transmit.          They're going to have to

       6   ask for a retransmission.

       7             So you're going to have a lot more retransmission

       8   requests if you're trying to schedule ahead of time, and

       9   that further bogs down your channel, and you can't support

     10    as many people.

     11    Q.   Have you seen any evidence in this case that Ericsson

     12    looked at the concept of future reservations?

     13    A.   Yes, I did.

     14    Q.   And what did Ericsson decide about that?

     15    A.   Ericsson looked at it and considered it, this idea of

     16    reserving ahead of time, and said, no, it's a bad idea, and

     17    for the reasons that I've discussed.

     18    Q.   And what time period was that?

     19    A.   They looked at that actually going back into the 2000s.

     20    I believe 2007/2009.

     21              MR. KUBEHL:     Could we have DX-277, please.

     22    Q.   (By Mr. Kubehl)     What is this document?

     23    A.   Okay.   This is a document that describes uplink

     24    scheduling for Voice over IP in LTE, and I'll note it's

     25    2007.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 46 of 242 PageID #: 20643
                                                                                    46



       1   Q.   Okay.   And what's discussed in this document?

       2   A.   It's discussing various types of scheduling for voice

       3   in LTE.

       4   Q.   Is there a discussion of the idea of reserving future

       5   slots?

       6   A.   Yes, there is.

       7   Q.   What do they say about that idea?

       8   A.   They say it's a bad idea, because basically it will

       9   lead to channel congestion from retransmission requests.

     10              People that are reserving slots ahead of time may

     11    have a bad channel, they can't transmit, or it's a bad

     12    transmission, and that leads to retransmission requests.

     13              MR. KUBEHL:     Can we go to Dr. Wicker's Slide 28,

     14    please.

     15    Q.   (By Mr. Kubehl)     What are you showing here?

     16    A.   Okay.   This is from that document.         It's Defense

     17    Exhibit 277.

     18              And what it's saying is the main reason why the

     19    capacity of reserving ahead is limited is that the high

     20    HARQ, hybrid ARQ retransmission rate incomes the total

     21    number of retransmissions and causes some cells to become

     22    grant channel limited.       If there's too many transmissions,

     23    it becomes bogged down.

     24              And it goes on to say:        Because of these results,

     25    it is not recommended to deploy reserving ahead of time for
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 47 of 242 PageID #: 20644
                                                                                    47



       1   the LTE uplink.

       2   Q.   Dr. Wicker, did IV's experts conduct any testing of the

       3   actual Ericsson system?

       4   A.   No, they did not.

       5   Q.   Did you ask that any testing be done?

       6   A.   Yes, I did.

       7   Q.   Why did you have that testing done?

       8   A.   Well, I thought it would be helpful to show the actual

       9   behavior of the system in a lot of different circumstances,

     10    and I thought it would make it clear how the system

     11    actually works.

     12    Q.   Okay.

     13              MR. KUBEHL:     Could we go to Slide 22, please.

     14    Q.   (By Mr. Kubehl)     That's a lot of color.        What are you

     15    showing here?

     16    A.   Okay.    And I guess it's not as clear.        What it's

     17    showing is the behavior of a lot of phones.            Each one of

     18    these lines -- and I'll just pick one out here across the

     19    bottom.      There's a line down there, okay?        Each one of

     20    these lines corresponds to a particular cell phone that's

     21    being tested.

     22              Now, this axis tells us how long the phone has to

     23    wait before its next grant of transmission.            So this tells

     24    you what the transmission intervals look like over time.

     25              This axis is likelihood, okay?         So it goes from
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 48 of 242 PageID #: 20645
                                                                                    48



       1   zero -- it's not going to happen -- to a hundred percent --

       2   happen every time.      50 is a coin flip.

       3             And so what we see is that the actual separation

       4   between transmissions is literally all over the place.

       5              We have some phones -- these phones up here,

       6   these lines show a very high likelihood of being able to

       7   transmit right away.

       8             Let me just pick a point -- take this -- oops.

       9   Let me start that over again.

     10              I'll pick this point right here, and if we go

     11    down, it corresponds to 10.        So there is a more than 90

     12    percent likelihood that that particular phone only had to

     13    wait 10 milliseconds before its next transmission, whereas

     14    down here, this one is having to wait 40 milliseconds or

     15    more before its next transmission.

     16              So the point here is that phones are getting

     17    grants at different times, and what that told me was there

     18    are no reservations.

     19              If people had reservations, they'd be locked into

     20    a particular time, but instead, because of the way the

     21    system works, we have allocations literally all over the

     22    place.

     23    Q.   What would the result look like if -- in a system that

     24    actually reserves slots every 40 milliseconds so they were

     25    guaranteed?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 49 of 242 PageID #: 20646
                                                                                    49



       1   A.   Okay.       So instead of seeing all those different lines,

       2   we would see zero percent likelihood of transmitting until

       3   you got to 40 milliseconds, and then it would jump up to a

       4   hundred percent likelihood of transmitting at 40

       5   milliseconds.

       6               So if everyone was reserving slots ahead of time

       7   and they were reserving them 40 milliseconds ahead,

       8   everyone would be transmitting 40 milliseconds ahead.               If

       9   you got a reservation, you're going to get your table at a

     10    particular time.

     11    Q.   Okay.       Dr. Wicker, you were here yesterday when

     12    Dr. Williams testified about his theory on reservations,

     13    and he presented a timing diagram?

     14    A.   That's correct.

     15    Q.   First of all, do you agree or disagree with him that

     16    Ericsson makes any reservations of any future frames?

     17    A.   I do not agree.       There are no reservations in future

     18    frames.

     19    Q.   Even if you accepted his theory that there was some

     20    reservation made, would the Ericsson base station meet

     21    his -- meet these claims under his theory?

     22    A.   No.     In his theory, the reservation was for the current

     23    frame.

     24                If we can go to the next slide, I think I showed

     25    that.      No.    That's not what this says.     Okay.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 50 of 242 PageID #: 20647
                                                                                    50



       1             MR. KUBEHL:     Oh, we can -- let's back up to that

       2   slide.    24, please.

       3   Q.   (By Mr. Kubehl)     Okay.    So you looked at Dr. Chrissan's

       4   source code report, right?

       5   A.   That's correct.

       6   Q.   And you recall seeing that Dr. Chrissan put together

       7   this timing diagram?

       8   A.   That's right.     This is from his expert report.

       9   Q.   And he was showing one sequence of events that he could

     10    possibly happen?

     11    A.   That's right.     This is quite a complicated diagram, but

     12    basically what it's showing is that we can have -- this is

     13    a grant -- oops.      It's a little offset there.         I'll make it

     14    work.    That's a grant right there, and there's the actual

     15    transmission.     Here's a grant.      There's a transmission --

     16    there we go -- and so forth.

     17              And so what he's showing is a lot of different

     18    things that are happening in this scheduler that lead to

     19    actual transmissions.       So, again, the dark blue, those are

     20    actual transmissions.

     21    Q.   Okay.   And this would be for if you -- this would be if

     22    you took one particular phone that was actually getting

     23    grants at the 40 milliseconds, and you sort of looked back

     24    in time at what had happened to get you there?

     25    A.   Yes, although with the phone they're showing here, the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 51 of 242 PageID #: 20648
                                                                                    51



       1   grants aren't equally spaced.

       2   Q.   Okay.

       3   A.   They're not at 40 milliseconds.

       4   Q.   I guess my question was, is this like all happening at

       5   the same time, or is this kind of looking back in history

       6   of what ended up happening to get you to the 80-millisecond

       7   point?

       8   A.   Oh, I see.    Yes.    So what this is showing in time is,

       9   once again, going in this direction.          It's showing a lot of

     10    things that can happen to bring us to this point of 80

     11    milliseconds, which I believe is what Dr. Williams focused

     12    on yesterday.

     13    Q.   And did Dr. Chrissan, who reviewed the source code that

     14    you reviewed, did he identify anything on here as a

     15    reservation?

     16    A.   No, he did not.

     17    Q.   And then where did that concept come from?

     18    A.   That was brought in by Dr. Williams.

     19              MR. KUBEHL:     Could we go to the next slide?

     20    Q.   (By Mr. Kubehl)      So is this Dr. Williams's slide adding

     21    his concept of reservations?

     22    A.   That's right.     If -- you know, you compare this to the

     23    previous slide, you'll see that Dr. Williams added the

     24    Reserve 3 and Reserve 4.

     25    Q.   Okay.   And so if we sort of go -- play in this world
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 52 of 242 PageID #: 20649
                                                                                    52



       1   that we agree with him that there's a reservation where he

       2   says there's a reservation, were you here yesterday when he

       3   testified as to under his theory where the reservation

       4   actually is made?

       5   A.   Yes.    He said and he looked at -- oh, there we go.

       6   That -- that's helpful.

       7               So what he said was the reservation is actually

       8   made right there where that blue line -- that light blue

       9   line.

     10    Q.   And at what time was that?

     11    A.   81 milliseconds.

     12    Q.   Okay.    And then what did he testify would have been the

     13    timing of the slot that that reservation would have

     14    corresponded to?

     15    A.   Okay.    That would have been right here.

     16    Q.   Okay.

     17    A.   With a 4-millisecond difference.

     18                MR. KUBEHL:   And can you go to the next slide,

     19    please?

     20    Q.   (By Mr. Kubehl)      What are we looking at here?

     21    A.   Okay.    This is Dr. Williams's testimony from yesterday.

     22    And you -- you asked him:        Have I indicated correctly on

     23    this slide where the timeline you contend the reservation

     24    would be made for Claim Step 1(c)?

     25                That's the second reservation step.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 53 of 242 PageID #: 20650
                                                                                    53



       1             And he said:     As I just testified, in my

       2   deposition, I said it -- that the reservation was made and

       3   complete at 81.

       4             Okay.   And that's what I showed in the previous

       5   slide.

       6             Question:     The slot that you believe has been

       7   reserved is at Time 81, correct?

       8             Yes.

       9             And is that -- would you agree that that's not in

     10    the future with respect to Time 81?

     11              And he said:     Yes.

     12              MR. KUBEHL:     So if we can go one slide back to 26.

     13    Q.   (By Mr. Kubehl)     If you accept his testimony and his

     14    theory that there was a reservation made at Time 81 for the

     15    slot that occurs at Time 81, does that meet the claims?

     16    A.   It does not because even if you take this as a

     17    reservation, it's not.       But if you take it that way, the

     18    corresponding transmission is in the same frame.             It's not

     19    a reservation in a future frame.         It doesn't satisfy

     20    Step 1 or Step -- or, sorry, Step B or Step C.             It is not a

     21    reservation in a future frame or a reservation in a frame

     22    even after that.

     23              MR. KUBEHL:     Let's go to the claim language at

     24    Slide 29, please.

     25    Q.   (By Mr. Kubehl)     So you talked about Step B and Step C.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 54 of 242 PageID #: 20651
                                                                                    54



       1   Summarize for the jury, if you could, your opinion as to

       2   whether or not the Ericsson base station does or does not

       3   meet Steps B and C.

       4   A.   Okay.   What I've shown is that the Ericsson base

       5   stations do not make reservations in the future.

       6             They deal with the current transmission time

       7   interval.    And because of that, they do not practice

       8   reserving a first slot in a future transmission frame.

       9             They do not practice reserving a second slot in a

     10    transmission frame subsequent in time to the future

     11    transmission frame, the previous one.           So Steps B and C are

     12    not practiced.

     13    Q.   So Step B requires a reservation one frame in the

     14    future.

     15              Step C requires a reservation two frames in the

     16    future?

     17    A.   That would be an example.       Step B simply says:        A

     18    future frame.

     19              And then Step C says:       After that.

     20    Q.   Two or more frames in the future?

     21    A.   Exactly.

     22    Q.   And the reservation, if we accepted it as a reservation

     23    that Dr. Williams identified, would have been how many

     24    frames in the future?

     25    A.   It would have been zero frames in the future.            It would
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 55 of 242 PageID #: 20652
                                                                                    55



       1   have been the current frame.        And so it could not satisfy

       2   Step B or C because it's not in the future.

       3   Q.   There's -- there's an assertion that Claims 1 and 4 of

       4   the '629 patent are infringed.         Claim 1 is what we call an

       5   independent claim; is that right?

       6   A.   That's right.

       7   Q.   And what's Claim 4?

       8   A.   Claim 4 is a dependent claim which means that it

       9   includes everything in Claim 1, plus some additional steps.

     10    Q.   And so if you don't infringe Claim 1, is there any need

     11    to look at Claim 4 for infringement?

     12    A.   No, because you can't practice everything in Claim 4 if

     13    you don't practice everything in Claim 1.

     14    Q.   What's your opinion as to whether or not the Ericsson

     15    LTE base station, as used in the T-Mobile network, does or

     16    does not infringe Claims 1 and 4 of the '629 patent?

     17    A.   The accused Ericsson base stations do not practice

     18    Claims 1 and 4.      They do not infringe.

     19    Q.   Okay.   We'll move to the '206 patent.

     20              Generally, what's the '206 patent about?

     21    A.   Okay.   It's about quality of service, ways to apply

     22    quality of service to packets.

     23    Q.   This is the asserted Independent Claim 109, correct?

     24    A.   That's right.

     25    Q.   Is that the only independent claim that's asserted?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 56 of 242 PageID #: 20653
                                                                                    56



       1   A.   Yes.

       2   Q.   There are some dependent claims asserted off of 109,

       3   correct?

       4   A.   That's right.

       5   Q.   If -- if the jury were to find that Claim 109 is not

       6   infringed, can any of the dependent claims be infringed?

       7   A.   No.     The same thing applies.     Those dependent claims,

       8   the later claims, they include all of 109.            And so if 109

       9   is not practiced, you can't practice the dependent claims.

     10    Q.   Okay.     I don't want to get ahead of ourselves.          Please

     11    explain to the jury what this claim requires.

     12    A.   Okay.     So, once again, it's a method claim.         So it's

     13    got a series of steps -- in this case two steps -- that

     14    have to be practiced.       It's a method for scheduling packets

     15    that includes classifying a plurality of packets according

     16    to end-user quality of service requirements of those

     17    packets.

     18                And then scheduling the plurality of packets for

     19    communication in either the upstream or the downstream

     20    direction.

     21    Q.   Dr. Wicker, have you analyzed the Ericsson LTE base

     22    stations as they're used in the T-Mobile LTE network to

     23    determine whether those base stations practice each element

     24    of Claim 109?

     25    A.   Yes, I have.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 57 of 242 PageID #: 20654
                                                                                    57



       1   Q.   What did you conclude?

       2   A.   They don't.    What I found first and foremost was that

       3   the accused base stations do not implement end-user quality

       4   of service requirements.       What they implement is network

       5   quality of service requirements, which is different.

       6   Q.   Okay.    Any other reasons that you're going to express

       7   today?

       8   A.   Yes.    There's one other reason.       This classifying a

       9   plurality of packets, that's a packet-by-packet

     10    classification.

     11                As I've already shown, that doesn't happen.           The

     12    quality of service is associated with the tunnel, not

     13    packets.

     14    Q.   All right.

     15                MR. KUBEHL:   Next slide, please.

     16    Q.   (By Mr. Kubehl)      Just to orient the jury, what

     17    particular functionality in the base station is accused in

     18    this patent?

     19    A.   Okay.    In this case, we're focused on the downlink

     20    scheduler.     Again, the downlink is the base station to the

     21    user equipment.

     22    Q.   And is the particular feature called the QoS aware

     23    scheduler?

     24    A.   Yes.

     25    Q.   So I want to start with the claim element you
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 58 of 242 PageID #: 20655
                                                                                    58



       1   identified as end-user QoS requirements.           What are those?

       2   A.   Okay.    End-user quality of service requirements are

       3   quality of service requirements requested by the end-user,

       4   what the end-user -- the end-user's equipment thinks would

       5   be appropriate as a quality of service.

       6   Q.   And can you generally give the jury a practical example

       7   of how end-user quality of service might impact them?

       8   A.   Certainly.       So quality of service is -- it's actually a

       9   set of parameters that dictate how a packet is transmitted

     10    and how it's processed.        And so it includes things like

     11    delay.     How long does it take that packet to get from where

     12    it's transmitted to -- to your phone?

     13               It's also variations in delay, something called

     14    jitter.      It's error rate -- how many errors occur during

     15    that transmission and so forth.

     16               So now, let's suppose that you are listening --

     17    or, sorry, watching a movie on your cell phone, and you're

     18    downloading it from Netflix.

     19               Now, an end-user requirement might be I would like

     20    to watch this movie, and I don't want any delays that are

     21    so great that the screen freezes.          You may have watched a

     22    movie over the Internet or over your phone where the screen

     23    freezes.      Okay.    That means there's too much delay.        The

     24    Internet could not keep up -- the system could not keep up

     25    with your phone -- your movie.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 59 of 242 PageID #: 20656
                                                                                    59



       1             And so that would be an example of something a

       2   user might want to avoid.        So they might say, I want those

       3   packets fast enough so the screen doesn't freeze during my

       4   movie.

       5   Q.   Does the Ericsson base station in T-Mobile's network

       6   use end-user QoS requirements?

       7   A.   No, it does not.

       8   Q.   How do we know that?

       9   A.   There are a number of reasons.         I studied a number of

     10    documents.    I looked at standards, and I looked at, again,

     11    software and related documents.

     12    Q.   What does the LTE standard say about whether the

     13    QoS requirements should be end-user QoS requirements or

     14    network QoS requirements?

     15    A.   Well, if you go to the next slide, this is part of the

     16    LTE standard.     It's Plaintiff's Exhibit 1014.          The standard

     17    is a big document.      It's got a lot of subparts to it.

     18              This particular piece is from 36-300.           That's a

     19    piece of the standard.       And what it says is QoS parameter

     20    values are assigned by the network.          Not the user, they're

     21    assigned by the network.

     22              And further on, it reinforces the point.            QoS

     23    parameter values are always assigned by the EPC.             We saw

     24    the EPC when I was drawing the diagrams.           That's the

     25    evolved packet core.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 60 of 242 PageID #: 20657
                                                                                    60



       1   Q.   And in T-Mobile's network, who owns the EPC?

       2   A.   The EPC is owned by T-Mobile.

       3   Q.   What's the significance of the fact that the document

       4   says the QoS parameter values are always assigned by the

       5   EPC?

       6   A.   Well, the "always" means that there will be no end-user

       7   quality of service requirements.         And so that step in the

       8   claim we just looked at is not practiced.

       9   Q.   Did Ericsson, in the LTE standardization process,

     10    express any views as to whether or not -- as to whether

     11    end-user quality of service should be used or instead

     12    network quality of service?

     13    A.   Yes.    Ericsson actually submitted a proposal -- if we

     14    can look at the next slide, this is an Ericsson LTE

     15    proposal.     It's Defense Exhibit 236.

     16                And what they proposed -- this diagram is

     17    complicated.     What it's doing is it's describing initiating

     18    a bearer.     We talked about bearers.       That was that tunnel

     19    I showed you.

     20                And what it shows is that in this request for

     21    resources here, the QCI is part of the request coming from

     22    the network.     It doesn't come from the user equipment,

     23    which is over here, instead, the QCI, the quality of

     24    service that's part of the requested resources comes from

     25    the network.     And that was what Ericsson proposed for LTE.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 61 of 242 PageID #: 20658
                                                                                    61



       1   Q.   And then how did the LTE network end up evolving?

       2   A.   This is what was adopted.        The QCI is established by

       3   the evolved packet core through something that we talked

       4   about, the policy charging rules function.

       5   Q.   So in the Ericsson base station, with respect to QoS,

       6   is Ericsson using its own idea of network quality of

       7   service or someone else's idea of end-user quality of

       8   service?

       9   A.   It's using its own idea.       It's using the -- the network

     10    defined QoS that Ericsson suggested in this proposal.

     11    Q.   Were you here yesterday when Dr. Williams testified

     12    about what kind of QoS requirements are used in the

     13    T-Mobile network?

     14    A.   Yes.

     15    Q.   And what did he have to say about that?

     16    A.   Well, Dr. Williams was asked:        T-Mobile -- you asked

     17    Dr. Williams:     T-Mobile uses its own network QoS

     18    requirements, not end-user QoS requirements, correct?

     19                And Dr. Williams said:      Yes.

     20    Q.   Is there any dispute about this issue, as far as you

     21    can tell?

     22    A.   No.

     23                MR. KUBEHL:   Slide 36.

     24    Q.   (By Mr. Kubehl)      Please summarize, if you would, for

     25    the jury your opinion as to whether or not the Ericsson
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 62 of 242 PageID #: 20659
                                                                                    62



       1   base station does or doesn't use end-user quality of

       2   service requirements.

       3   A.   Okay.     So the first step of Claim 109 calls for

       4   classifying a plurality of packets according to end-user

       5   quality of service requirements.

       6               The accused base stations don't use end-user

       7   quality of service requirements.         This step is not

       8   practiced, so the claim is not infringed.

       9   Q.   Do we need to go any further than this to find

     10    non-infringement?

     11    A.   No.     This step is not practiced, therefore, the claim

     12    is not infringed.      That's it.

     13    Q.   You did promise the jury you had a second argument.

     14    Can you briefly tell them what the second basis would be

     15    based on the classifying -- based on the QoS requirements

     16    of the plurality of packets?

     17    A.   Yes.     So this -- actually, if we can leave it where it

     18    was, please.

     19                What the claim calls for is classifying a

     20    plurality of packets.       And those -- that plurality of

     21    packets -- that classification is a packet-by-packet

     22    classification.

     23                 So it calls for the base station to look at each

     24    packet and say, ahh, this needs a certain quality of

     25    service based on its contents.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 63 of 242 PageID #: 20660
                                                                                    63



       1               And as we discussed, that doesn't happen.          The

       2   quality of service is established by appointing it to the

       3   bearer before any data even comes.          So when the data starts

       4   to show up, quality of service is already determined, and

       5   it's associated with that tunnel that I drew.

       6   Q.    So looking at this claim language, end-user quality of

       7   service requirements associated with what?            What does the

       8   claim say?

       9   A.    Can you ask that question again?

     10    Q.    I'm sorry.    The end user quality of service

     11    requirements are of what?

     12    A.    Oh.   They're of said plurality of packets.

     13    Q.    And the quality of service requirements that the

     14    Ericsson base station uses are of what?

     15    A.    They are of the bearer, the tunnel.

     16    Q.    And do you have documents that would help us see that?

     17    A.    Certainly.

     18                If we can go to the next slide, please.

     19                Okay.   This is an example -- we've already seen

     20    it.    It's from Defense Exhibit 236.        And this is where I

     21    showed you that the network determines the quality of

     22    service.     But continuing on, this is a network-initiated

     23    bearer establishment.       It's where that tunnel is set up,

     24    and all those packets are going to flow through.

     25                And so note that this bearer -- this IP bearer is
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 64 of 242 PageID #: 20661
                                                                                    64



       1   established with a quality of service before any data even

       2   flows.     So the QoS is associated with the bearer, not the

       3   packets.

       4   Q.   Okay.   Can you please summarize for us your opinion as

       5   to whether or not the Ericsson LTE base station, as it's

       6   used in the T-Mobile network, would or would not infringe

       7   Claim 109 of the '206 patent.

       8   A.   Okay.   So the first step of Claim 109 calls for

       9   end-user quality of service requirements, and so I've shown

     10    you that Ericsson doesn't do that.          LTE doesn't do that.

     11    It's always a network quality of service requirement.

     12               Furthermore, the QoS isn't attached to individual

     13    packets, it's instead tied to the bearer.            So there's no

     14    classification of packets on a packet-by-packet basis to

     15    apply QoS.     Instead, the QoS is associated with the tunnel.

     16               And so since that first step is not practiced, I

     17    put a big X there.      Claim 109 is not infringed.

     18    Q.   And since, in your opinion, Claim 109 is not infringed,

     19    can any of the dependent claims be infringed?

     20    A.   No.

     21    Q.   Okay.   Let's move to the last patent, the '517 patent.

     22               Did you analyze whether the Ericsson base station

     23    infringes or does not infringe the '517 patent?

     24    A.   Yes, I did.

     25    Q.   And what -- what was your conclusion?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 65 of 242 PageID #: 20662
                                                                                    65



       1   A.   Okay.   So I concluded that this claim is not infringed

       2   by the Ericsson base station.

       3   Q.   All right.    Can you start by giving us one of the

       4   reasons you found to be -- that there was a difference?

       5   A.   The claim, once again, is a method, and it's a method

       6   with several steps.      Every step calls for something called

       7   customer premises equipment, CPE for short, CPE station,

       8   CPE station, and so forth throughout the claim.

       9             There are no CPE stations in the accused network,

     10    or at least there are none accused in this case.             So these

     11    steps can't be practiced.

     12    Q.   What definition of CPE station did you use?

     13    A.   The Court told me on how to interpret that.

     14    Q.   And what is that definition?

     15    A.   Okay.   The Court's construction was to -- for CPE was

     16    for devices residing on the premises of a customer and used

     17    to connect to a telephone network, including ordinary

     18    telephones, key telephone systems, PBX's, videoconferencing

     19    devices, and modems.

     20    Q.   And what do these devices, including ordinary

     21    telephones, key telephone system, PBX's, videoconferencing

     22    devices, and modems look like?

     23    A.   Okay.   They are all devices that reside on the premises

     24    of a customer.

     25              And if we can look at the next slide, what we see
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 66 of 242 PageID #: 20663
                                                                                    66



       1   is they take a number of different forms.            Here we have an

       2   ordinary telephone that you would plug into the wall.               PBX,

       3   that's private branch exchange.         You might have such a

       4   thing, at least one of this size for a medium to small size

       5   company.     And then other kinds of devices as well that are

       6   associated with the premises.

       7               In other words, they wouldn't be something that

       8   you would carry around.       They would be something that you

       9   would find, for example, in your home or in a small

     10    business.

     11    Q.   Does the use of the term "customer premise" -- or CPE

     12    station associate this technology with any particular 1G,

     13    2G, 3G, 4G technology?

     14    A.   No, it does not.     The term actually emerged quite

     15    early, actually before the world of cellular.             It was used

     16    when I was at Bell Labs in 1981, 1982, and it had been in

     17    use for a long time.

     18    Q.   So it's -- it's old technology?

     19    A.   Yes.

     20    Q.   And, again, what are the -- what are the accused --

     21    first of all, this is method claim, right?

     22    A.   That's right.

     23    Q.   Is it still about what the base station is doing?

     24    A.   That's right.

     25    Q.   In other words, are there any steps in the claim that
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 67 of 242 PageID #: 20664
                                                                                    67



       1   the CPE device is affirmatively supposed to do?

       2   A.   The communication -- if we go back and look at the

       3   claim, what we see is that the base station is

       4   communicating with the CPE station.

       5   Q.   Sending signals to it?

       6   A.   That's right.     So, for example, we see analyzing

       7   reservation requests for packets to be communicated in the

       8   uplink direction from the CPE, elsewhere the at least one

       9   CPE station transmitting in the uplink direction.              So it

     10    does require some -- the presence of a CPE and for the CPE

     11    to do certain things.

     12    Q.   Okay.   What are the devices that are identified as the

     13    CPE stations that would receive these signals?

     14    A.   They're -- the accused devices are cell phones, LTE

     15    user equipment.

     16    Q.   Are those CPE devices, in your opinion?

     17    A.   No, they're not.

     18    Q.   Why not?

     19    A.   They are not devices that reside on a customer

     20    premises.    So if you're familiar with CPE, you would not

     21    think of these cell phones as being CPE.           Cell phones are,

     22    instead, something that are personal devices that one

     23    carries with oneself.

     24              MR. KUBEHL:     All right.     Slide 45, please.

     25    Q.   (By Mr. Kubehl)     What are you showing on Slide 45?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 68 of 242 PageID #: 20665
                                                                                    68



       1   A.   Okay.   So what this shows is that if the accused

       2   devices are not CPE's, then they can't satisfy -- actually

       3   they can't satisfy any of the steps.

       4             But, for example, if we take a look at the first

       5   step, analyzing contents of packets to be communicated over

       6   the shared wireless bandwidth in a downlink direction from

       7   a wireless base station to at least one customer premises

       8   equipment station.      The handsets that are accused in this

       9   case aren't CPE's, so this step can't be practiced, and the

     10    infringe -- the claim is not infringed.

     11    Q.   Have you identified additional differences between this

     12    claim and the Ericsson base station?

     13    A.   Well, I've already noted the other steps call for CPE,

     14    as well, but there is yet another reason that involves the

     15    allocation of shared wireless bandwidth.

     16    Q.   Okay.   I think you've got a slide that focuses on that

     17    claim language of Slide 47.

     18              Okay.   Let's take one slide back and just orient

     19    ourselves here.     What function -- or what components are

     20    accused with respect to this patent?

     21    A.   Okay.   For this patent, the third one we've been

     22    talking about, now we're talking about both schedulers,

     23    both uplink and downlink.

     24    Q.   Okay.

     25              MR. KUBEHL:     And let's go to Slide 47.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 69 of 242 PageID #: 20666
                                                                                    69



       1   Q.   (By Mr. Kubehl)     And please tell me about the

       2   highlighted claim language and what that's requiring.

       3   A.   Okay.   So this step calls for an allocation allocating

       4   the shared wireless bandwidth between the wireless base

       5   station transmitting in the downlink direction and the at

       6   least one CPE station transmitting in the uplink direction,

       7   based on the analyzed contents and the analyzed reservation

       8   requests.

       9              So there's an allocation to be made.          It's an

     10    allocation of bandwidth between -- between what?             The

     11    uplink and the downlink.

     12    Q.   Does the patent give us any description of that

     13    concept?

     14    A.   Yes, it does.

     15    Q.   Please tell us about that.

     16    A.   Go to the next slide.

     17               Certainly.

     18               Next slide, please.

     19               There is --

     20               MR. KUBEHL:    Slide 48, please.

     21    A.   -- slide where I looked at -- I believe it's --

     22               THE COURT:    One at a time, gentlemen.        One at a

     23    time.

     24               MR. KUBEHL:    Mr. Patterson, could we have Slide

     25    48, please?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 70 of 242 PageID #: 20667
                                                                                    70



       1              THE COURT:    Let's proceed.

       2   Q.   (By Mr. Kubehl)     Dr. Wicker, please tell us about the

       3   language in the patent and how it relates to your analysis.

       4   A.   Okay.   So this is from the '517 patent, Defense Exhibit

       5   2, and this is a particular part of the patent.

       6              This means Column 53 -- I don't know if we've

       7   looked at that.     All the columns in the patent are

       8   numbered, at least most of them are.          And so this is

       9   Column 53 of the '517 patent.         It's Line 17 through 29.

     10               And what I noted here was that it talked about the

     11    distribution of slots between the downlink and the uplink

     12    is dynamically assigned.       And so what that told me was we

     13    can think of our resources as being a collection of slots.

     14    And sometimes I'm going to give more slots to the uplink,

     15    and sometimes I'll give more to the downlink.             It depends

     16    on what's needed.

     17               But the key here is that we have dynamic

     18    assignment of those slots between the downlink and the

     19    uplink.

     20    Q.   And do those -- does -- does the downlink and the

     21    uplink have to be part of a shared wireless bandwidth?

     22    A.   Yes, that's what the claim calls for.

     23    Q.   And is that the way T-Mobile's network works?

     24    A.   No.

     25    Q.   Please explain it.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 71 of 242 PageID #: 20668
                                                                                    71



       1   A.   Okay.   So T-Mobile's network has fixed assignments for

       2   uplink and downlink.       We noted that T-Mobile's network has

       3   an allocation from the FCC, we obtained at auction, and

       4   what happens is a particular band will have a designated

       5   uplink set of frequencies and a designated downlink set of

       6   frequencies.     And they don't overlap.        They are separated

       7   by a gap, as I drew earlier today.

       8             And so as we see here, we have uplink frequencies

       9   and downlink frequencies.        You can't take away some from

     10    the uplink and give them to the downlink or vice versa.

     11    It's fixed.

     12    Q.   And which exhibit are you referring to?

     13    A.   This is Defense Exhibit 250.

     14              MR. KUBEHL:     Next slide.

     15    Q.   (By Mr. Kubehl)     What are you showing us here?

     16    A.   Okay.   I mentioned the FCC allocations.          That's Federal

     17    Communications Commission, by the way.           These are the LTE

     18    bands that are used by T-Mobile.         These bands have an

     19    associated number, and what they do is they designate a

     20    particular range of uplink frequencies, a particular range

     21    of downlink frequencies.

     22              So Band 2, for example, goes from 1850 to 1910

     23    megahertz.     And the downlink goes from 1930 to 1990

     24    megahertz.     So as I drew in that previous -- sorry,

     25    actually I reproduced it from another document -- but those
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 72 of 242 PageID #: 20669
                                                                                    72



       1   separated blocks for the uplink and downlink, here we can

       2   see this particular band has those blocks separated by 20

       3   megahertz.

       4              Other bands have different separations, but in all

       5   cases, the uplink and downlink blocks are separated.              That

       6   means that chunk of the spectrum is not shared.

       7   Q.   If we go to the next slide, what are you showing us?

       8   A.   Okay.   So once again, we've got an Ericsson base

       9   station.     I've got an uplink scheduler and a downlink

     10    scheduler.     These schedulers work independently.

     11               The uplink frequencies are separate and distinct

     12    from the downlink, and there's no ability of the uplink to

     13    take some of those downlink frequencies -- or for the

     14    downlink scheduler to take some of the uplink frequencies.

     15    They've got a fixed allocation, and that's what they're

     16    working with.

     17    Q.   Can there be some communications between the uplink and

     18    downlink scheduler?

     19    A.   There may be, yes.

     20    Q.   But do the uplink scheduler -- does the uplink

     21    scheduler have any ability to allocate from a shared

     22    wireless bandwidth between the uplink and downlink

     23    frequencies?

     24    A.   No.

     25    Q.   What about the downlink scheduler?          Can that allocate
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 73 of 242 PageID #: 20670
                                                                                    73



       1   from a shared wireless bandwidth that's shared between the

       2   uplink and downlink frequencies?

       3   A.   No.

       4               MR. KUBEHL:   Next slide.

       5   Q.   (By Mr. Kubehl)      Without stating it twice, let's go to

       6   the next slide, and can you please summarize your opinions

       7   with respect to the '517 patent and whether the Ericsson

       8   base station, as it's used in the T-Mobile network, would

       9   infringe Claim 1?

     10    A.   Okay.    What I've discussed today are two reasons why

     11    this claim of the '517 patent is not infringed.

     12                First off, all of the steps require CPE stations.

     13    Those cell phones are not customer premises equipment.

     14                Secondly, the one, two -- the third step calls for

     15    allocating shared wireless bandwidth between the uplink and

     16    the downlink.     And that's simply not possible.          In fact,

     17    it's not even allowed by the FCC.

     18    Q.   Okay.

     19                MR. KUBEHL:   Next slide.

     20    Q.   (By Mr. Kubehl)      On the '517 patent, there's a

     21    dependent claim, and have you analyzed whether the

     22    dependent claim is infringed?

     23    A.   Yes.

     24    Q.   Is it infringed or not?

     25    A.   It's not because, as a dependent claim, it requires --
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 74 of 242 PageID #: 20671
                                                                                    74



       1   go back to the previous slide, please.

       2             It requires -- actually, that was the slide

       3   I wanted.

       4             Claim 1 of the '517 is required for the dependent

       5   claims that are asserted in this case.           And since Claim 1

       6   is not infringed, the dependent claims can't be infringed.

       7   Q.   So to summarize the infringement part of your opinions,

       8   with respect to the -- going back to the '629 patent, what

       9   are the -- what are the takeaways you want the jury to have

     10    from your testimony?

     11    A.   Okay.   So the '629 patent is the one we looked at

     12    first.   That's the one that requires reserving a first slot

     13    in a future transmission frame and reserving a second slot

     14    in yet a later transmission frame subsequent in time to

     15    said future frame.

     16              The Ericsson scheduler does not reserve slots

     17    ahead of time.     It does not reserve slots in future frames.

     18    Q.   Okay.

     19    A.   Those steps are not from practiced, and, therefore, the

     20    claim is not infringed.

     21    Q.   And then just briefly in the '206 patent?

     22    A.   Okay.   In the '206 patent, first and foremost, the

     23    accused Ericsson base stations do not use end-user QoS

     24    requirements.     It's always network QoS requirements.           And

     25    I showed that in several ways.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 75 of 242 PageID #: 20672
                                                                                    75



       1                Furthermore, there's no classifying of a plurality

       2   of packets in the accused devices.          Instead, QoS is

       3   associated with the tunnel, with the bearer, instead of

       4   being associated with individual packets.

       5   Q.    Okay.    And I won't ask you to repeat the '517 patent

       6   that we've -- we've just gone over.

       7                MR. KUBEHL:    I've got just a little bit more

       8   testimony to take from Dr. Wicker.

       9   Q.    (By Mr. Kubehl)      I wanted to ask you about your

     10    opinions regarding Dr. Chrissan's valuation analysis.

     11                 THE COURT:    Let's don't have a discussion.       Let's

     12    ask him a question.

     13                 MR. KUBEHL:    Yes, Your Honor.

     14    Q.    (By Mr. Kubehl)      Dr. Wicker, do you understand that

     15    Dr. Chrissan provided an analysis in this case regarding

     16    how he viewed the technical value of patents that were the

     17    subject of Ericsson LTE patent license agreements?

     18    A.    Yes.

     19    Q.    What did you understand the context of that analysis to

     20    be?

     21    A.    Okay.    I understood Dr. Chrissan to be comparing

     22    Ericsson's patent portfolio on the basis of 18 patents to

     23    the asserted patents in this case, and he was trying to

     24    somehow gauge where the value was in both cases.

     25    Q.    And did you understand whether he was taking the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 76 of 242 PageID #: 20673
                                                                                    76



       1   position that those 18 patents represented the entire value

       2   of the portfolio?

       3   A.   That was my understanding, yes.

       4   Q.   Is that your view?

       5   A.   No.

       6   Q.   What's the basis for that opinion?

       7   A.   Okay.    So what I did was I studied Dr. Chrissan's

       8   expert report, and I was in court yesterday when he

       9   testified.

     10                And it was my understanding that he was comparing

     11    18 of Ericsson's patents.        That was the only one he

     12    analyzed for this purpose.        And on that basis, he was

     13    trying to come up with a valuation -- technical valuation,

     14    as he put it, for hundreds of Ericsson patents, patents

     15    that are potentially LTE essential.

     16    Q.   And are you familiar with Ericsson's position in

     17    patents in the LTE space?

     18    A.   Yes.

     19    Q.   How would -- how do you characterize Ericsson's patent

     20    holdings in LTE generally?

     21    A.   Okay.    So Ericsson has lots of patents.         And that's

     22    been discussed actually throughout the trial.             They have

     23    hundreds of patents -- actually hundreds of families of

     24    patents, groups of patents that are potentially essential

     25    LTE patents.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 77 of 242 PageID #: 20674
                                                                                    77



       1              So potentially essential means these could be

       2   patents that you have to practice in order to be LTE

       3   compatible.

       4   Q.   You've been in court this week when there's been some

       5   discussion of the EPO award that they were nominated for?

       6   A.   That's right.

       7   Q.   Did you think that that award was relevant to your

       8   analysis?

       9   A.   Yes, because what it did was it showed me that Ericsson

     10    continues to be very prolific in inventing things and

     11    making contributions to standards.

     12               I cited from at least one contribution today.

     13    I've been familiar with their work for a long time.              They

     14    are a highly inventive company.

     15    Q.   So how about Dr. Chrissan's analysis of the 18 patents?

     16    What's your response generally to his analysis?

     17    A.   My initial response was that it is overly negative, and

     18    I was surprised by some of his valuations and conclusions,

     19    but I further noted that he went through this process with

     20    Ericsson's patents but did not go through this process with

     21    the asserted patents.

     22    Q.   What do you mean by "this process"?

     23    A.   The process of saying, well, some of these are likely

     24    invalid.    Some of these are of low value because they're

     25    probably not used and things like that.           He did not take
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 78 of 242 PageID #: 20675
                                                                                    78



       1   that approach to the asserted patents.           He simply assumed

       2   they were valid.

       3   Q.   Did you find the asserted patents to be related to old

       4   technology or new technology?

       5   A.   Old technology.     The asserted patents actually relate

       6   to something called TDMA, Time Division Multiple Access.

       7                The slot language, for example, tells me that.

       8   And that takes us back to 2nd generation cellular, and, of

       9   course, LTE is 4th generation cellular.

     10    Q.   Did you find that the concepts that were claimed, like,

     11    for example, reserving slots was a 2nd generation concept?

     12    A.   Yes.

     13    Q.   What are the different ways that Dr. Chrissan degraded

     14    the value of the Ericsson patents?

     15    A.   Okay.    Well, he had a number of bases.         One of them was

     16    whether or not it was likely to be invalid, whether or not

     17    it was something that had been -- that appeared to him to

     18    be -- when push came to shove, you know, it would be found

     19    invalid.

     20    Q.   And did you take a look at the 18 Ericsson patents?

     21    A.   Yes, I did.

     22    Q.   Did you take a look at more Ericsson patents than that?

     23    A.   Yes, I did.    There are a lot of Ericsson patents.

     24    Q.   What was your finding -- in looking beyond the 18

     25    patents, what was your finding with respect to whether the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 79 of 242 PageID #: 20676
                                                                                    79



       1   18 patents were representative of the value of the entire

       2   Ericsson portfolio?

       3   A.   They are a sampling.      So the 18 are a sampling from the

       4   portfolio, but they can't possibly represent what amounts

       5   to hundreds of potentially essential LTE families of

       6   patents.

       7              So there's lots of technologies that are involved

       8   with Ericsson's work that weren't represented by those 18

       9   patents.

     10    Q.   One of the patents you looked at is Exhibit 49,

     11    I believe?

     12               MR. KUBEHL:    And you can actually just stick on

     13    Slide 58.

     14    Q.   (By Mr. Kubehl)     Tell me about this patent.

     15    A.   Okay.   This is a patent -- it's an Ericsson patent, as

     16    you can see here, and it is a patent to Turina.             It was

     17    granted in 2000.      It was applied for in 1996.         So it takes

     18    us back before the patents-in-suit in this case.

     19               This is a patent that talks about improving

     20    performance of a packet communication system.             And, in

     21    particular, what it does is create something called a VIP

     22    channel.     It's a way of reserving resources so that a given

     23    channel is guaranteed for important voice communications.

     24    Q.   Okay.   And what's the -- what's the invention in this

     25    patent?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 80 of 242 PageID #: 20677
                                                                                    80



       1   A.   Okay.   That would be the actual creation of three

       2   channels and the use of those channels to reserve slots

       3   ahead of time so that we guarantee the performance of a

       4   particular VIP channel.

       5   Q.   And does -- does LTE, in your opinion, use this concept

       6   of creating three different channels for these control

       7   purposes?

       8   A.   For control purposes, yes.        LTE does use these three

       9   channels.

     10    Q.   And is that technology that's accused in this case?

     11    A.   No, it's not.

     12    Q.   What are you showing on Slide 59?

     13    A.   Okay.   So this is Figure 6 from the Turina patent, and

     14    this shows the three channels.         We've got the VIP channel

     15    request using the reserved RA channel, and then we've got a

     16    dedicated channel assignment, using a downlink channel, and

     17    then we've got the actual packet transfer, so that's where

     18    we see data or voice actually being transferred.

     19    Q.   How does the Ericsson Turina patent accomplish the

     20    creation of this reserved channel?

     21    A.   It does it by actually reserving slots ahead of time.

     22    There is a particular figure.

     23              If we can go to the next slide, please.

     24              What this shows is a sequence of TDMA frames, each

     25    consisting of eight slots in this case.           And what we see
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 81 of 242 PageID #: 20678
                                                                                    81



       1   are reservations -- let me try that again.

       2             So there's our TDMA frame.         And we see

       3   reservations and future frames.         Those two slots are

       4   reserved in future frames, so they'd be available for this

       5   VIP channel.

       6   Q.   Now, how do you know they're reserved?           Where do we see

       7   that?

       8   A.   Okay.   So down here, you see the language:           Time slots

       9   reserved for VIP -- VIP mobile station.

     10    Q.   So if you wanted to identify on this figure where the

     11    current frame would be, which one would that be?

     12    A.   That would be Frame 0.       So this is the current frame,

     13    and these are future frames.

     14    Q.   And those slots, are they at constant or not constant

     15    time intervals?

     16    A.   They are at constant intervals because we see that --

     17    for example, here we have Slots 4 and 5 in Frame 0, the

     18    current frame; 4 and 5 in and Frame 1, future frame --

     19    Frame -- Slots 4 and 5, excuse me, and subsequent future

     20    frames.

     21              MR. KUBEHL:     If we go back to Slide No. 58.

     22    Q.   (By Mr. Kubehl)     This is an Ericsson patent?

     23    A.   Yes, it is.

     24    Q.   And it was filed 1996; is that right?

     25    A.   That's right.     You can see that.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 82 of 242 PageID #: 20679
                                                                                    82



       1   Q.   Is it a United States patent?

       2   A.   Yes, it is.

       3   Q.   And this is Exhibit 49?

       4   A.   That's correct.

       5   Q.   And then what was Dr. Chrissan's opinion about whether

       6   this patent was valid or invalid?

       7   A.   It was his opinion that it was likely to be invalid.

       8   Q.   And when was that filed relative to the '629 patent

       9   that reserves future slots at equal intervals?

     10    A.   The Turina patent was actually filed before the '629

     11    patent.

     12    Q.   Ericsson was first?

     13    A.   Ericsson was first.

     14              THE COURT:     Counsel, approach the bench, please.

     15              (Bench conference.)

     16              THE COURT:     Can you give me some idea of how much

     17    longer you have?

     18              MR. KUBEHL:     Five minutes, roughly.

     19              THE COURT:     I figured you were getting close, but

     20    it's almost two hours since we came back from lunch.              Okay.

     21    Let's continue.

     22              MR. KUBEHL:     Okay.

     23              (Bench conference concluded.)

     24              THE COURT:     Let's continue, please.

     25    Q.   (By Mr. Kubehl)     Dr. Wicker, having looked at the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 83 of 242 PageID #: 20680
                                                                                    83



       1   asserted patents, do you have an opinion as to whether or

       2   not the inventor on the asserted patents invented LTE?

       3   A.   The -- the inventor on the asserted patents certainly

       4   did not invent LTE.      These patents were second generation

       5   technology, and LTE is fourth generation.

       6   Q.   How about VoLTE, did this inventor invent VoLTE?

       7   A.   No.

       8   Q.   Do you have an opinion as to whether or not these three

       9   patents would provide up to 25 percent efficiency in

     10    systems that would use VoLTE?

     11    A.   I see no basis for that at all.

     12               MR. KUBEHL:    Done a little quicker than I thought.

     13    I'll pass the witness.

     14               THE COURT:    All right.     Counsel, before the

     15    Plaintiff cross-examines Dr. Wicker, we're going to take a

     16    short recess.

     17               Just leave your notebooks, if you will, closed and

     18    in your chairs.

     19               Recall and remember all my instructions, including

     20    not to discuss the case among yourselves, and we'll be back

     21    shortly to continue, as I say, with the Plaintiff's

     22    cross-examination of the witness.

     23               The jury is excused for recess at this time.

     24               COURT SECURITY OFFICER:       All rise.

     25               (Jury out.)
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 84 of 242 PageID #: 20681
                                                                                    84



       1             THE COURT:     Counsel, it won't bother me if you

       2   make a short bathroom break on the way, but shortly

       3   thereafter, I want to see you in chambers.

       4             The Court stands in recess.

       5             COURT SECURITY OFFICER:        All rise.

       6             (Recess.)

       7             COURT SECURITY OFFICER:        All rise.

       8             THE COURT:     Be seated, please.

       9             All right.     Mr. Black, are you prepared to

     10    cross-examine the witness?

     11              MR. BLACK:     I am, Your Honor.

     12              THE COURT:     You may go to the podium and prepare.

     13              While you're doing that, Ms. Denton, please bring

     14    in the jury.

     15              COURT SECURITY OFFICER:        All rise.

     16              (Jury in.)

     17              THE COURT:     Please be seated.

     18              Ladies and gentlemen, we'll continue with

     19    Dr. Stephen Wicker, who will now be cross-examined by the

     20    Plaintiff.

     21              Mr. Black, you may proceed with cross-examination.

     22                             CROSS-EXAMINATION

     23    BY MR. BLACK:

     24    Q.   Good afternoon, Dr. Wicker.

     25    A.   Good afternoon.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 85 of 242 PageID #: 20682
                                                                                    85



       1   Q.   Good to see you again.

       2   A.   Thank you.

       3   Q.   You are here as an expert witness, right?

       4   A.   That's correct.

       5   Q.   And you're familiar with the difference between expert

       6   and fact witnesses, right?

       7   A.   Generally speaking.      I'm not a lawyer, but I think I

       8   understand the difference.

       9   Q.   Well, you've testified in depositions or at trial in

     10    the last five years alone, I think, 28 times, right?

     11    A.   That's probably right.

     12    Q.   That's what your report says, right?

     13    A.   Okay.   Yes.

     14    Q.   So let's talk about the expert process.

     15              Fact witnesses give facts, right?

     16    A.   Yes, sir.

     17    Q.   And expert witnesses are permitted to give opinions,

     18    right?

     19    A.   That's correct.

     20    Q.   And the Federal Rules of Civil Procedure, which are

     21    enacted by the United States Supreme Court, provide rules

     22    to ensure fairness in trials to avoid surprises in expert

     23    opinions, correct?

     24    A.   That's my understanding.

     25    Q.   And as a result of that, when you provide expert
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 86 of 242 PageID #: 20683
                                                                                    86



       1   testimony in court, you are first required to provide an

       2   expert report, correct?

       3   A.   That's right.

       4   Q.   Now, the jury hasn't seen expert reports because they

       5   don't get admitted into evidence and go back in the jury

       6   room, correct?

       7   A.   That's been my experience, but I don't know if that's a

       8   rule or not.

       9   Q.   But they can be very long and detailed documents.

     10    A.   That's correct.

     11    Q.   And in this case, you had a very extensive report,

     12    which was over 400 pages single spaced, correct?

     13    A.   That's correct.

     14    Q.   And that just covered infringement, right?

     15    A.   That's right.

     16    Q.   We'll hear from Dr. Acampora about validity.            I think

     17    his was over a thousand pages, correct?           Have you seen

     18    Dr. Acampora's report?

     19    A.   No.   At least I haven't studied it in detail.           I don't

     20    believe I've seen it.

     21    Q.   Oh.   Have you seen it or not?       You don't know?

     22    A.   I don't recall.

     23    Q.   Did you see his commentary about Turina, that patent

     24    that you discussed today during your testimony?

     25    A.   I know that he talked about it.         I don't recall ever
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 87 of 242 PageID #: 20684
                                                                                    87



       1   seeing or reading his report.

       2   Q.   Okay.   Now, the reports that get filed -- served really

       3   to the other parties, have a number of traditional sections

       4   in them.     Some are required by the United States Supreme

       5   Court, and others are by convention, right?

       6   A.   That's my understanding, yes.

       7   Q.   And your report, which I'm holding up, has a cover.

       8   It's got a caption on it of this case:           Jury trial

       9   demanded.     Intellectual Ventures I LLC versus T-Mobile USA,

     10    et cetera, right?

     11    A.   That's correct.

     12    Q.   And this is partly a legal document, right?

     13    A.   I'd assume so.     It's certainly -- it's a document that

     14    I've produced for purposes of putting you on notice as to

     15    what I'm going to talk about.

     16    Q.   And you work with the lawyers to help put it in the

     17    right format and make sure it's going to be consistent with

     18    the case that the lawyers are putting on, right?

     19    A.   Well, I wouldn't say I work to make sure it's

     20    consistent.     They certainly helped me with the format.

     21    Q.   Well, you testified before that you -- people come to

     22    you, and sometimes you say you turn them down because

     23    you're -- you don't believe in the positions in the case.

     24               But other times, you take the cases, and then you

     25    work with the lawyers, and occasionally come to trials like
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 88 of 242 PageID #: 20685
                                                                                    88



       1   this, right.

       2   A.   That's true.

       3   Q.   So your report here has a table of contents that is

       4   eight pages long, and it starts with an introduction of

       5   your qualifications.       That's the first section, right?

       6   A.   That's correct.

       7   Q.   And then you have a section on materials and other

       8   information considered, right?

       9   A.   That's right.

     10    Q.   And the purpose of that is to make sure that we can

     11    have a full and complete understanding of the materials

     12    that you reviewed during your process of forming your

     13    opinions, right?

     14    A.   That's correct.

     15    Q.   And that's only fair, right?

     16    A.   I think so.

     17    Q.   It also provides a list of any prior testimony you've

     18    had in the last five years by deposition or at trial,

     19    correct?

     20    A.   That's right.

     21    Q.   And as I noted, you identified 28 cases in your expert

     22    report just in the last five years, right?

     23    A.   That's correct.

     24    Q.   And the vast majority of them were for Defendants,

     25    right?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 89 of 242 PageID #: 20686
                                                                                    89



       1   A.   Certainly the majority.       I haven't counted, but the

       2   majority would be for Defendants, and then there were

       3   several for Plaintiffs.

       4   Q.   So you had several for Plaintiffs, but the rest for

       5   Defendants, right?

       6   A.   That's right.

       7             THE COURT:     Dr. Wicker, please make sure you speak

       8   up and are heard.

       9             THE WITNESS:     Yes, sir.

     10              THE COURT:     You're getting a little soft now that

     11    we've gotten to cross-examination, so either move the mic

     12    or whatever.

     13              THE WITNESS:     Yes, Your Honor.

     14              THE COURT:     All right.     Thank you.

     15              Go ahead, counsel.

     16              MR. BLACK:     Thank you, Your Honor.

     17    Q.   (By Mr. Black)     Now, the next section of your report is

     18    your compensation, right?

     19    A.   That's correct.

     20    Q.   And you told the jury that your rate was $750.00 an

     21    hour, right?

     22    A.   That's correct.

     23              MR. BLACK:     And if I -- can I just go to the ELMO

     24    for a second?

     25    Q.   (By Mr. Black)     I want to use Mr. Ward's handy sheet
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 90 of 242 PageID #: 20687
                                                                                    90



       1   here and get that -- okay.        Got that right?

       2   A.   Yes, sir.

       3   Q.   All right.    You're a Cornell University professor,

       4   right?

       5   A.   That's correct.

       6   Q.   You've had 28 depositions and trial appearances in the

       7   last five years, right?

       8   A.   That's roughly correct, yes.

       9   Q.   That's almost six per year, right?

     10    A.   That sounds about right.

     11    Q.   That's every two months you're in court or at a

     12    deposition, right?

     13    A.   They're not so evenly spaced, unfortunately.            But

     14    roughly speaking, that's right.

     15    Q.   When -- when we met in Ithaca for your deposition, do

     16    you remember that when I walked in the deposition room,

     17    the -- the court reporter greeted you warmly because she

     18    was so familiar with you?        We had a laugh about that.

     19    A.   I do remember that.

     20    Q.   As a university professor, you're paid a salary by the

     21    university, of course?

     22    A.   That's right.

     23    Q.   And I don't want you to tell us how much you make.

     24    I don't think it's right to ask people what they make for

     25    living.   But if you could just in your head tell us sort of
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 91 of 242 PageID #: 20688
                                                                                    91



       1   if you had a 1500-hour year, a 2000-hour year, something

       2   like that, what would your -- if you took your university

       3   salary and tried to convert it into an hourly rate, what

       4   would that rate be?      About a hundred, maybe, dollars an

       5   hour, $75.00 an hour?

       6   A.   No, it would be more than a hundred.

       7   Q.   125?

       8   A.   So if we assumed -- let's say, a 1500-hour year?

       9   Q.   You assume whatever is fair to you.          I didn't want to

     10    give you the same number as a law firm first year

     11    associate, 2,000 hours.       That really didn't seem right.             A

     12    university professor gets some time off in the summer and

     13    whatever, but...

     14    A.   Well, we get the whole summer off, but, yes, that's

     15    correct.

     16    Q.   Okay.   So about $125.00 an hour; is that fair?

     17    A.   Probably closer to 175, 200.

     18    Q.   175, 200.   I won't quibble with the math.          But any way

     19    you cut it, the rate that you're getting paid by the

     20    university to work is three -- one-third, one-quarter of

     21    what you're getting for your expert witness services,

     22    right?

     23    A.   That's correct.

     24    Q.   So the rest of your report consists of a section on

     25    opinions as to the level of one of ordinary skill in the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 92 of 242 PageID #: 20689
                                                                                    92



       1   art.   You have an opinion on that, right?

       2   A.   That's correct.

       3   Q.   And then we've got a technology background that's a

       4   hundred -- it's 90 pages, right?

       5   A.   That's correct.

       6   Q.   And then we've got your opinions which run for, let's

       7   see, it looks like all the way through Page 461?

       8   A.   Okay.

       9   Q.   And then a table of figures which runs from Figure A

     10    through Figure RRRRR.       You ran out of letters, so you had

     11    to start your letters over again?

     12    A.   That's right.     There are a lot of figures.

     13    Q.   Anyway, the kind of testimony that you're providing

     14    today is very different from the kind of testimony that

     15    Mr. Skarby tried to put on this morning, correct?

     16    A.   That's correct.

     17    Q.   That's because he's a fact witness for whom we had no

     18    report, correct?

     19    A.   I think that's true.      Actually I don't know the

     20    details.

     21    Q.   As far as you know, we had no expert report from

     22    Mr. Skarby, correct?

     23    A.   As far as I know, that's correct.

     24    Q.   And, therefore, none of the protections that the United

     25    States Supreme Court gives to folks involved in lawsuits
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 93 of 242 PageID #: 20690
                                                                                    93



       1   when expert witnesses testify?

       2   A.   I assume that's correct.

       3   Q.   And partly for that reason, I don't think I had more

       4   than one objection during the two hours that you were on

       5   the stand.    And that was very different from what we had in

       6   the case of Mr. Skarby's testimony, correct?

       7   A.   I did notice that, yes.

       8   Q.   All right.     Let's get to your opinions.

       9              You provided some initial background about

     10    yourself, of course, the books that you've written, the

     11    five patents that you've been awarded, some of your work

     12    with an industry -- you mentioned AT&T.           You've done

     13    litigation consulting for AT&T?

     14    A.   Yes, I have.

     15    Q.   Before I forget, you -- you've done prior litigation

     16    consulting for both T-Mobile and Ericsson, haven't you?

     17    A.   Yes, that's correct.

     18    Q.   You didn't mention -- oh, I think you mentioned the

     19    White House, too.      You said something about being in

     20    Washington yesterday on a panel, and then you said the word

     21    "White House."      You weren't in the White House yesterday,

     22    were you, for the --

     23    A.   No.   What I said was several years ago I was invited to

     24    the White House to talk on cellular privacy and security.

     25    Q.   Oh, I see.     Okay.   Just wanted to make sure.        It was a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 94 of 242 PageID #: 20691
                                                                                    94



       1   little ambiguous.

       2   A.   No, I definitely was -- was in here yesterday.

       3   Q.   Okay.   Now, you put up a slide, Slide 3.

       4             MR. BLACK:     Put that up from --

       5   Q.   (By Mr. Black)     And Slide 3 had on it on one column

       6   your honors and awards and on the other column your

       7   consulting engagements.       You see that on the right?

       8   A.   That's correct.

       9   Q.   But you didn't mention your legal consulting business

     10    which is consuming a very significant part of your time and

     11    providing most of your income, correct?

     12    A.   That's correct.     This -- these consulting engagements

     13    were the ones for the United States Government.             I'm happy

     14    to talk about my legal consulting, as well.

     15    Q.   All right.    Your 462 single-spaced report took how long

     16    to write?

     17    A.   Several hundred hours.

     18    Q.   Over what period of time?

     19    A.   Some of it was tutorial material that I'd written in

     20    the past.    So when I talk about wireless technology, I

     21    typically say the same things about the various generations

     22    of cellular.      So that was written over a year ago.

     23              The rest of it, including my opinions specific to

     24    the case, would have been written in the six months prior

     25    to submission.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 95 of 242 PageID #: 20692
                                                                                    95



       1   Q.   Okay.   Six months prior to submission.          Let's -- before

       2   we forget, let's do the math.         A couple hundred hours.          Was

       3   it 300, 500?

       4   A.   On the order of 300.

       5   Q.   Order of 300.     300 times 750 would be 225,000; is that

       6   right?

       7   A.   That's right.

       8   Q.   You worked on your report for about six months.             Six

       9   days before you had to serve the report, you had a phone

     10    call with Mr. Ahmed from Ericsson who was performing the

     11    testing in Sweden, correct?

     12    A.   That's correct.

     13    Q.   And that was first time you had spoken to him, right?

     14    A.   Yes.

     15    Q.   So you've written this long report, worked on it for

     16    six months, it's 462 page single-spaced.           I guess you're

     17    probably in final editing at that point, and all of a

     18    sudden you have a call with the folks in Sweden about

     19    running a new test; is that right?

     20    A.   That's right.

     21    Q.   Who arranged for that testing to be done?           Who arranged

     22    for you to talk to Mr. Ahmed?

     23    A.   It was counsel that arranged for me to talk to him.

     24    Q.   Which counsel?

     25    A.   Counsel for Ericsson, Baker Botts.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 96 of 242 PageID #: 20693
                                                                                    96



       1   Q.   Baker Botts.

       2              So they -- they called you up and said, look, we

       3   want you to get in touch with Mr. Ahmed?

       4   A.   No.   That's not how it worked.        What happened was I had

       5   looked at Plaintiff's infringement report, the report that

       6   was submitted by Dr. Williams, and I'd only had that for a

       7   couple weeks.

       8              In that report, it was asserted that certain

       9   things were happening, and I thought, well, that can't be

     10    right.

     11               The way to determine whether or not it's right is

     12    for there to be testing.          So I asked that testing be done,

     13    and so the call was set up.

     14               MR. BLACK:     Your Honor, I'd ask that Dr. Wicker

     15    answer the questions and not elaborate.

     16               THE COURT:     Well, I'm not going to strike the

     17    answer.    I think it was responsive to your question.            I

     18    will instruct the witness to limit his answers to the

     19    questions that are asked.

     20               THE WITNESS:     Yes, Your Honor.

     21               THE COURT:     And if, counsel, you believe the

     22    witness is nonresponsive, raise it with the Court, and I'll

     23    address it.

     24               Let's proceed.

     25               MR. BLACK:     Okay.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 97 of 242 PageID #: 20694
                                                                                    97



       1   Q.   (By Mr. Black)     During those tests that were connected

       2   in -- at Ericsson's labs in Sweden, no one from IV was at

       3   the test, right?

       4   A.   Not that I know of.

       5   Q.   In fact, IV wasn't even told those tests were going on

       6   until they received your report, correct?

       7   A.   That's my understanding.

       8   Q.   IV had no input into the parameters used in the testing

       9   labs at Ericsson when the tests were run, correct?

     10    A.   Not that I know of.

     11    Q.   All right.     You had input into those parameters,

     12    though, right?

     13    A.   I did.   I picked them.

     14    Q.   And some of the parameters you picked involved making

     15    the phones in some instances, maybe a third of the

     16    instances, have really bad service, right?

     17    A.   Not exactly.

     18    Q.   I'll rephrase it.

     19              You set the system up so that, in some cases -- I

     20    think it was about a third of the time -- it was simulating

     21    really bad cell service, right?

     22    A.   I specified parameters that were -- made the system

     23    really busy.      And so since the system was busy, that

     24    resulted in bad service.       I did not specify bad service.

     25    Q.   Stand corrected.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 98 of 242 PageID #: 20695
                                                                                    98



       1              You specified parameters that you knew would

       2   result in a simulation of bad service.

       3   A.   I thought it would, yes.

       4   Q.   And one of the problems with having bad service is the

       5   phone, when it's talking to the cell or in the simulation,

       6   it's constantly -- I'll use a nontechnical term, sort of

       7   hiccupping.

       8              You have all these little 1 millisecond hiccups

       9   that result from the fact that the phone can't speak

     10    correctly to the base station, right?

     11    A.   Something like that.

     12    Q.   And, therefore, you have intervals shown in your data

     13    of 1 millisecond, right?

     14    A.   There are intervals between transmissions that, in some

     15    cases, were 1 millisecond, that's correct.

     16    Q.   Right.

     17    A.   Or a small number of milliseconds.

     18    Q.   And in contrast, if you had done the tests in an ideal

     19    system, in a system where there was a low level of

     20    business, you'd get much better results, right?

     21    A.   Certainly, if it's less busy, it would result in better

     22    service.      I would not agree that that's necessarily ideal.

     23    Q.   But it's true that overall, if you pick a -- as between

     24    an environment where there are -- there's one phone talking

     25    to a base station in the middle of the night, an
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 99 of 242 PageID #: 20696
                                                                                    99



       1   environment where the base station is completely crowded

       2   and oversubscribed, you're going to get a lot more of those

       3   40 millisecond intervals we've been talking about in the

       4   base station that's not busy, right?

       5   A.   That's certainly true.

       6   Q.   All right.    But you picked tests in this case which

       7   would show that a busy environment would reduce the number

       8   of 40 millisecond intervals; isn't that right?

       9   A.   No.   I picked a range of values that included both busy

     10    and not so busy.

     11    Q.   Now, IV doesn't have to prove that every single time

     12    packets are sent in the Ericsson system that there are, in

     13    fact, 40 millisecond intervals every time; isn't that

     14    right?

     15    A.   They have to prove a lot more than that.

     16    Q.   On the isochronous point, we don't have to prove that

     17    Ericsson uses that isochronous behavior every single time,

     18    right?

     19    A.   If I may, the step does not have to be satisfied at all

     20    times to be satisfied.

     21    Q.   In other words, IV wins if IV shows that there is some

     22    isochronous behavior.       We don't have to show that the

     23    packets are always isochronous, correct?

     24    A.   It is correct the step has to be practiced.            It doesn't

     25    have to be practiced all the time.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 100 of 242 PageID #: 20697
                                                                                 100



       1   Q.   We actually only have to show it's practiced once to

       2   get an infringement verdict; isn't that right?

       3   A.   All the other steps have to be practiced as well, but

       4   if all of the steps are practiced once, there is

       5   infringement on that one practicing of all the steps.

       6   Q.   Now, you would agree, would you not, that in a

       7   situation where a packet is transmitted at time T equals to

       8   20, a second packet at time T equals to 60, and a third

       9   packet at times T equals to 100, that that's transmission

      10   in an isochronous manner, correct?

      11   A.   Yes.

      12   Q.   Right.

      13   A.   That would satisfy consistent time intervals, yes.

      14   Q.   So, therefore, the target that IV has to hit on the

      15   isochronous point is it's got to show a situation where

      16   there are two 40 millisecond intervals in a row, correct?

      17   A.   Well, they have to show consistent time intervals, and

      18   if there are several that are 20 in a row or 40 in a row,

      19   that would satisfy.

      20   Q.   If there's 20 in a row or 40 in a row, that would

      21   satisfy it?

      22   A.   I think -- well --

      23   Q.   I think you're --

      24   A.   -- I misspoke.

      25               The -- if the intervals are consistently 20
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 101 of 242 PageID #: 20698
                                                                                 101



       1   milliseconds or 40 milliseconds -- I thought you said 20 a

       2   moment ago -- in either case, consistent time intervals

       3   would satisfy the isochronous step?

       4   Q.   And we only need two consistent time intervals, right?

       5   A.   Two would be consistent.       You'd have one to compare to

       6   the other.

       7   Q.   Right.   Now, Dr. Williams showed a slide yesterday --

       8              MR. BLACK:    And let's get that up.       Williams 136,

       9   it should be.

      10   Q.   (By Mr. Black)     He showed a slide yesterday of the

      11   grant intervals from the Ericsson test results.             Do you

      12   recall that?

      13   A.   Just so we're clear, this is the data that's taken from

      14   one of the tests.       There were many tests.      So it's not of

      15   the Ericsson data.       This is an example of the Ericsson data

      16   that he picked.

      17   Q.   It's an example of a -- it's a -- I'll be precise.

      18   This is a graph which depicts the grant intervals observed

      19   by Ericsson during the testing in Sweden that they set up

      20   with your parameters without telling IV, correct?

      21   A.   Of a single phone amongst many, many tests, that's

      22   correct.

      23   Q.   Of a single phone --

      24   A.   That's right.

      25   Q.   -- correct.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 102 of 242 PageID #: 20699
                                                                                 102



       1             And what we see in this phone is that almost

       2   80 percent of the grants are at 40 milliseconds, correct?

       3   A.   That's correct.

       4   Q.   And what we see is that virtually all of the remaining

       5   grants are at 160 milliseconds, correct?

       6   A.   Certainly a lot are over here at 160, but there's also

       7   quite a few that are distributed across that set of

       8   intervals.

       9   Q.   You consider that to be quite a few in your

      10   professional opinion as an electrical engineer?

      11   A.   Certainly.    What's hard to see here is that they're

      12   very finely spaced, and so they actually do add up.              But

      13   it's -- it's certainly not as many as -- as we see here.

      14   Q.   Well, let's try it out.       It's got to be -- the graph

      15   has got to add to a hundred, right?

      16   A.   That's right.

      17   Q.   So the line at 40 is 78, right?

      18   A.   That's right.

      19   Q.   And the line at 160 is -- it looks like 14 and a half

      20   to me, but we'll call it 14.

      21   A.   Okay.

      22   Q.   So that's 92, right?

      23   A.   That's right.

      24   Q.   And the rest would be 8 percent, right?

      25   A.   That's right.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 103 of 242 PageID #: 20700
                                                                                 103



       1   Q.   Okay.    You didn't respond to this testimony from

       2   Dr. Williams during your direct examination today, did you?

       3   A.   Actually, I did.     I showed an example from the test and

       4   showed that what he was claiming was, in fact, not the

       5   case.

       6   Q.   You didn't address this graph in your -- in your

       7   testimony, did you?

       8   A.   No, I didn't put this graph up.

       9   Q.   Now, you would agree, would you not, that it is

      10   impossible for a -- for this phone, in this condition, with

      11   almost 80 percent grants, to not have the isochronous

      12   behavior you described before, and that is, two packets

      13   spaced 40 milliseconds apart; isn't that right?

      14   A.   Yes.    If I understand your question correctly, the fact

      15   that there's 78 percent here would indicate there's

      16   probably a number of intervals -- consecutive intervals

      17   that are at 40 milliseconds apart.

      18   Q.   Did you review the data from the Ericsson tests?

      19   A.   Yes.

      20   Q.   Would it surprise you to know that there's at least one

      21   instance where there were 89 consecutive 40-millisecond

      22   intervals?

      23   A.   I would not be surprised.

      24   Q.   You would not be surprised by that, and you've admitted

      25   that the claim language requires for the isochronous
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 104 of 242 PageID #: 20701
                                                                                 104



       1   element only two intervals, but yet you gave an opinion

       2   that there was no isochronous treatment; is that right?

       3   A.   I think you misunderstood what I said.          First off, I

       4   said the isochronous spacing did not indicate the presence

       5   of reservations.      And I showed clearly that the two

       6   reservation steps were not satisfied.

       7   Q.   We'll come to reservations.        We'll get to the tables.

       8             But, first, I want to clear out isochronous.             You

       9   would agree that in a phone like this which has 78 percent

      10   of the grants at 40 milliseconds, there is going to be

      11   numerous times when there are multiple 40-millisecond

      12   intervals which meet your definition of isochronous, right?

      13   A.   On this chart, that's correct.

      14   Q.   And this chart is of a phone that Ericsson set up and

      15   your testing that you did without IV, right?

      16   A.   That's correct.

      17             THE COURT:     What was your answer, Dr. Wicker?

      18             THE WITNESS:     That's correct.

      19             THE COURT:     Please try to speak up.

      20             THE WITNESS:     Yes, Your Honor.

      21   Q.   (By Mr. Black)     You told the jury that DBS-SABE doesn't

      22   make reservations?

      23   A.   That's correct.

      24   Q.   And you described it as a scheduling competition,

      25   right?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 105 of 242 PageID #: 20702
                                                                                 105



       1   A.   I did not describe DBS-SABE as a scheduling

       2   competition.      I said that the DBS portion was a scheduling

       3   competition.

       4   Q.   DBS portion is a scheduling competition.           I didn't

       5   understand that.       But -- but the actual algorithm running

       6   on the system is DBS -- DBS/SABE/DRX, right?

       7   A.   That's correct.

       8   Q.   And when you put all those things together, you end up

       9   with the consistent behavior that we saw on the screen on

      10   your phone from the test, right?

      11   A.   No, that's not the case.

      12   Q.   Okay.   You analogized this to a restaurant reservation,

      13   right?

      14   A.   That's true, yes.

      15   Q.   We had that nice picture.       It was Wicker 15 --

      16             MR. BLACK:     Excuse me, Dr. Wicker

      17   Demonstrative 15, I think.        I think I've got a copy of it.

      18   All right.     Let's just -- just put it on the ELMO, please.

      19   Thank you.     Wait.    Hold on a second.     I want to get your

      20   tables.

      21   Q.   (By Mr. Black)     You had a number of people sitting

      22   around a table, walking into a restaurant.            Do you recall

      23   that?

      24   A.   Yes, I do.

      25   Q.   And your position was that because the people waiting
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 106 of 242 PageID #: 20703
                                                                                 106



       1   wouldn't know what table they would sit at, that they --

       2   there could not be a reservation involved?

       3   A.   That is not what I said.

       4   Q.   Well, you said that the people would arrive at the

       5   res -- arrive at the restaurant, and they're standing in

       6   line.   And there was a series of tables.          And as the folks

       7   in line would get sent to their seat, they'd go to a

       8   different seat.

       9             MR. BLACK:     There it is.     Thank you.

      10   Q.   (By Mr. Black)     And that that showed -- because they

      11   were getting seated at different tables, that there was no

      12   reservation, right?

      13   A.   The point was not that there were different tables.

      14             The point is that if a lot of people arrived and

      15   they don't have reservations, then they'll be expected to

      16   wait.

      17             And the person who's waited the longest will get

      18   the next available table.        The scheduling competition

      19   that's delay based is thus the opposite of making

      20   reservations.

      21   Q.   Right.

      22   A.   If there was reservations, there would be a table held

      23   for them.     They wouldn't have to stand in line.

      24   Q.   Right.   The point of the slide is that a scheduling

      25   competition is the opposite of a reservation, right?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 107 of 242 PageID #: 20704
                                                                                 107



       1   A.   That's right.

       2   Q.   Now, if somebody came to a restaurant every Thursday

       3   morning for breakfast, a crowded restaurant, and 10 weeks

       4   in a row they were assigned exactly the same table, would

       5   you think that maybe the restaurant owner was keeping track

       6   of where they were sitting and giving them the same table

       7   every time?

       8   A.   Well, let's see, so if the person came, and it was a

       9   crowded restaurant, and they always had a table waiting for

      10   them, that would be an indication that there may have been

      11   a reservation.

      12   Q.   Right.   The reservation can be kept, and as somebody

      13   comes in or as a packet comes in, the system can be

      14   designed to make sure that the person visiting the

      15   restaurant gets to the same table every time, right?

      16   A.   The system could be designed that way, yes.

      17   Q.   And, in fact, DBS-SABE-DRX is designed to work that way

      18   in the ordinary course; isn't that right?

      19   A.   No.

      20   Q.   Isn't it right that what DBS-SABE-DRX does is it

      21   creates many, many, many isochronous reservations that when

      22   there's a bad call, when you can't connect to the phone

      23   easily, it will overrule the reservation and do something

      24   else, but there's lots and lots of isochronous behavior in

      25   the Ericsson systems; isn't that right?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 108 of 242 PageID #: 20705
                                                                                 108



       1   A.   No, that's wrong.

       2   Q.   You had another slide about someone making a

       3   reservation on one day for two meals in the future.              Do you

       4   remember that?

       5   A.   Yes.

       6   Q.   Have you ever -- and at that point, the reservation is

       7   made, right?     When the call is made, the restaurant books

       8   the table for next Saturday and for the following Saturday,

       9   the reservation is made, right?

      10   A.   That's correct.

      11   Q.   Have you ever canceled a reservation?

      12   A.   Yes, I have.

      13   Q.   Does that mean you never made one in the first place?

      14   A.   No, that does not mean that.        It means there was a

      15   reservation, but I canceled it, and so the reservation

      16   ceased at that point.

      17   Q.   Have you ever been ready for your reservation and

      18   gotten on the road but got caught in traffic and then were

      19   a little late and had to call the restaurant?

      20   A.   I live in a small town.       We don't have traffic, but I

      21   can see how that would happen, yes.

      22   Q.   Doesn't mean -- even though the reservation changed at

      23   the last minute, that doesn't mean you didn't make the

      24   reservation in the first place, right?

      25   A.   That's right.     So you could have a reservation for a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 109 of 242 PageID #: 20706
                                                                                 109



       1   period of time and then change it.

       2               MR. BLACK:   Let's go back to the Williams

       3   Slide 136.

       4   Q.   (By Mr. Black)      Now, I'm sure that you warn your

       5   students that there's danger in using common analogies in

       6   describing complex software systems, right?

       7   A.   Yes.

       8   Q.   Could be a dangerous thing, right?

       9   A.   Analogies can be stretched to the point of breaking,

      10   that's true.

      11   Q.   Yes, they can.

      12               In this case, the analogy is a scheduling

      13   competition.     That's a word that we've heard many times

      14   during this trial, correct?

      15   A.   I wouldn't say that's an analogy.         I'd say it's a

      16   description of what actually happens.

      17   Q.   Well, we don't have packets putting on uniforms and

      18   going out to compete on the football field or anything like

      19   that, right?     I mean --

      20   A.   No, it's not a full contact competition.           It's -- it's

      21   a competition in which they -- everyone is ranked who is

      22   eligible, and then those with the highest ranks, have an

      23   opportunity to transmit.

      24   Q.   Well, it's a -- let's go a little deeper.           It's a

      25   software process running on the Ericsson base stations,
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 110 of 242 PageID #: 20707
                                                                                 110



       1   right?

       2   A.   That's correct.

       3   Q.   And the software process is underneath it all a series

       4   of 0s and 1s that are being modified and manipulated and

       5   computer registers and there's all sorts of complicated

       6   stuff going on that you know a lot more than I do about,

       7   right?

       8   A.   Well, I don't know about that last bit, but, certainly,

       9   if you looked at a processor and you looked at what was

      10   happening on the pins of that processor, you would see lots

      11   of 0s and 1s.     Some are instructions.        Some are data.     But

      12   it's all 0s and 1s.

      13   Q.   Right.   In the Ericsson system, I think we heard that

      14   the processing power of an Ericsson base station is

      15   something like 4 -- 40 personal computers or in one chip, I

      16   think, 40 personal computers?

      17   A.   It's a very powerful set of processors.

      18   Q.   Right.   And they require very powerful, very

      19   complicated software to run them, correct?

      20   A.   The software certainly is complex, there's no doubt

      21   about that.

      22   Q.   And it's important for us to look at the -- the output

      23   of the result of the, quote, competition as part of your

      24   analysis in this claim?

      25   A.   Well, that's right.      That's why I asked for the test.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 111 of 242 PageID #: 20708
                                                                                 111



       1   Q.   Right.    And this is one of the results you got back,

       2   correct?

       3   A.   That's right.

       4   Q.   And -- thank you.

       5              It wouldn't be much of a competition if the same

       6   competitor won every time, would it?

       7   A.   There may be a football analogy there, but I think

       8   that, no, it would not be much of a competition --

       9   Q.   Right.

      10   A.   -- if the same person or packet won every time.

      11   Q.   So person or packet.      If we thought each of these

      12   packets -- let's say each of these intervals from 1 to

      13   170 was a person.      I guess Mr. 40 would have won 78

      14   times, and Mr. 160 would have won 15 percent of the

      15   time, right?

      16   A.   That's not accurate.

      17   Q.   Okay.    And with respect to the 160, that's -- that's

      18   when -- what we heard from Dr. Williams, that's what

      19   happens when there's silence on the line, right?             And

      20   that's why we see so many out here at 160, right?

      21   A.   Yes, that's right.      What he explained was that some

      22   packets don't have any voice because there's silence, and

      23   we don't transmit silence.

      24   Q.   Right.    So when you don't transmit silence because

      25   there's silence on the lineup, you actually get another
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 112 of 242 PageID #: 20709
                                                                                 112



       1   level of isochronous treatment because you have packets

       2   that are arriving 160 milliseconds apart, right?

       3   A.   That certainly could happen, yes.

       4   Q.    Let's talk about the -- your opinions on the '517

       5   patent.     That patent you called the CPE patent, right?

       6   A.   Yes, that's correct.

       7   Q.   Yes.    You called it -- you wrote a slide for the jury

       8   that said:     Ericsson does not infringe the '517, left

       9   paren, quote, CPE patent, unquote, right?

      10   A.   That's right.

      11   Q.   That was your decision, right?

      12   A.   That actually was, yes.

      13               MR. BLACK:   Can we pull the '517 patent up and

      14   show the actual title of it?

      15   Q.   (By Mr. Black)      The actual title is:      Method for

      16   providing dynamic bandwidth allocation based on IP-flow

      17   characteristics in a wireless point to multi-point PTMP

      18   transmission system, right?

      19   A.   That's right.

      20   Q.   There's a lot more going on here than the CPE in this

      21   claim, right?

      22   A.   Well, first, CPE is easier to say than this title,

      23   which I won't repeat, but I will note that this point to

      24   multi-point transmission system is a CPE, hence, the title.

      25               MR. BLACK:   Let's go to Slide 45 of Dr. Wicker's
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 113 of 242 PageID #: 20710
                                                                                 113



       1   presentation.

       2   Q.    (By Mr. Black)    All right.     This is -- this is your

       3   Slide 45.    And you quote the Court's construction of CPE:

       4   Devices residing on the premises of a customer and used to

       5   connect to a telephone network, including -- and then

       6   there's some examples listed, correct?

       7   A.    That's right.

       8   Q.    Now, it says "including."      Those are just examples,

       9   right?

      10   A.    That's exactly right.

      11   Q.    The definition that we have to hit is really in the

      12   first part of the sentence:        Devices residing on the

      13   premises of a customer, right?         And used to connect to a

      14   telephone network, right?

      15   A.    I don't agree.

      16   Q.    You don't agree with that?

      17             If there was a new device that did not exist at

      18   the time of ordinary telephones, key telephone systems,

      19   PBX's, et cetera, but that came into existence years later,

      20   but it was, in fact, a device residing on the premise of a

      21   customer, and it was, in fact, used to connect to a

      22   telephone network, that would be met by the claim, wouldn't

      23   it?

      24   A.    What I wasn't agreeing with is that you seem to suggest

      25   we don't need to look at this language, and I don't agree
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 114 of 242 PageID #: 20711
                                                                                 114



       1   with that.

       2   Q.   But do you agree with my other statement, that if a new

       3   device came along that did, in fact, reside on the premises

       4   of a customer and is used to connect to a telephone

       5   network, that device would be covered by the claim, right?

       6   A.   If it satisfied the Court's construction, it would be

       7   covered under the CPE language of the claim.

       8   Q.   The Court's language right here, right?

       9   A.   That's right.

      10   Q.   Now, when we talk about residing for an electrical

      11   device, there are many things that people have in their

      12   homes which today are capable of connecting to a wireless

      13   network, correct?

      14   A.   Certainly, yes.

      15   Q.   You have phones, you have tablets, you have LTE

      16   hotspots, right?

      17   A.   Now, just so I understand the question, these are

      18   certainly capable of connection to a network.            I don't

      19   agree that all of those are CPE.

      20   Q.   You agree that those things connect to a telephone

      21   network, right?

      22   A.   Yes.

      23   Q.   And that this claim in this patent covers wireless

      24   connections from base stations to devices in the home,

      25   correct?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 115 of 242 PageID #: 20712
                                                                                 115



       1   A.   Wireless connections to CPE in the home, yes, that's

       2   right.

       3   Q.   So if someone has a LTE hotspot -- that's one of those

       4   little boxes that doesn't have a screen on it or anything

       5   but can receive wireless transmissions, and then you can

       6   beam WiFi around your house -- and someone keeps it always

       7   in their home, that would be a device residing on a

       8   premises of a customer and used to connect to a telephone

       9   network, wouldn't it?

      10   A.   It's -- it's not something I've thought about, but if

      11   one had a device that was kept in the home, used in the

      12   home for connection to a telephone network and was not, for

      13   example, useful while portable, for example, while in your

      14   car or something, then that could be CPE.

      15   Q.   So you think that if the device was always set in the

      16   kitchen and never left the house until the day it died, it

      17   would or wouldn't be a CPE -- I don't understand.             Is that

      18   a CPE or not?

      19   A.   If it's a device that resides on the premises, it's

      20   always there, under your example, and used to connect to a

      21   telephone network, then it would be CPE.

      22   Q.   But you say if I decided one day, you know, I'm moving

      23   to a new house, and I pick it up and take it with me, now

      24   it's mobile, now it's not a CPE?

      25   A.   That's not quite what I said.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 116 of 242 PageID #: 20713
                                                                                 116



       1              So if we take a look at the examples, ordinary

       2   telephones, key telephones, et cetera, they work while they

       3   are fixed in the residence.        They don't work while they're

       4   in transit to a new residence.

       5   Q.   Let's say I take my mobile phone, and I irritate my

       6   wife my gluing it to the kitchen counter.

       7              It's now affixed to the kitchen counter.           Does

       8   that meet the claim limitation?

       9   A.   That would be -- that would be headed toward CPE.               It's

      10   not something I've considered, but it would cease to be a

      11   mobile phone at that point.

      12   Q.   Well, wait.     Are you -- are you stating that there's

      13   a -- some language in here that says:           Devices residing on

      14   the premises of a customer and used to connect to a

      15   telephone network but are not mobile phones?            Is that how

      16   you construe the claim?

      17   A.   No.     I'm using this language right here --

      18   Q.   Okay.

      19   A.   -- devices residing on the premises.

      20   Q.   Well, you agree there's no exception for mobile

      21   devices, right?

      22   A.   In this language, it doesn't say mobile devices are not

      23   included.

      24   Q.   That's right.

      25              And you have to use this construction, not adding
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 117 of 242 PageID #: 20714
                                                                                 117



       1   language of your own, like an exception for mobile devices,

       2   right?

       3   A.   That's correct.

       4   Q.   Now, let's say I had my phone, and I glued it to the

       5   counter.     How long would it have to stay there for you to

       6   consider it to be residing in my home?

       7   A.   Its functionality would have to be tied to its

       8   residence in the home.       So I haven't considered how long

       9   it'd have to be there, but if that was its intent, to

      10   remain glued to your kitchen table for the purpose of

      11   providing connection to a telephone network, then I would

      12   say yes, it's CPE.

      13   Q.   I think you said "its intent."         Do you mean the phone's

      14   intent?

      15   A.   Your intent.    The phone can't have intent.

      16   Q.   So you're interpreting the claim to be dependent upon

      17   the -- the owner's intent with respect to how long the

      18   owner intends to keep the phone in the house?

      19   A.   No.

      20   Q.   Okay.   How long must an owner keep the phone in the

      21   house glued to the kitchen counter until it becomes the

      22   CPE?

      23   A.   It's not something I considered.

      24   Q.   You had some opinions about end-user QoS.           Do you

      25   recall that?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 118 of 242 PageID #: 20715
                                                                                 118



       1   A.    Yes, I do.

       2             MR. BLACK:     Let's pull up Williams Slide 61,

       3   please.

       4   Q.    (By Mr. Black)     Do you recall seeing this document?

       5   A.    Yes, I do.

       6   Q.    And this is a document from Ericsson called LTE

       7   Scheduler Overview -- actually this is a page out of a

       8   larger document?

       9   A.    Yes, that's correct.

      10   Q.    And this is talking about the quality of service,

      11   right?

      12   A.    That's right.

      13   Q.    Quality of service provided by the schedulers accused

      14   of infringement in this case, correct?

      15   A.    I believe that is the scheduler here.         Yes, that's

      16   right.

      17   Q.    Well, my -- it says scheduler on the document, doesn't

      18   it?    It's hard to read?     It might be a little hard to read.

      19   A.    It does.     No, it's not hard to read, but I don't know

      20   if they're talking about a different scheduler.             It's my

      21   recollection that this is the accused scheduler.

      22   Q.    This is actually from a -- from a presentation that has

      23   different features and what the importance of the feature

      24   is for customers, right?

      25   A.    That's right.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 119 of 242 PageID #: 20716
                                                                                 119



       1   Q.   Customers like T-Mobile, right?

       2   A.   That's correct.

       3   Q.   And at the bottom, the thing in brackets, that's the

       4   thing that Ericsson's bragging about, what this thing can

       5   do, right?

       6   A.   That's right.

       7   Q.   And it says:      Optimize capacity while satisfying QoS

       8   for everyone.

       9               Correct?

      10   A.   That's correct.

      11   Q.   End-users, right?

      12   A.   Right.    But the key language here is the optimize

      13   capacity.     So it's under the control of the network, but

      14   hopefully they'll make everyone happy.

      15   Q.   Do carriers do tests to see how good the quality of

      16   service is to their customers?

      17   A.   Yes.

      18   Q.   They -- they have testing protocols to make sure that

      19   they don't have too many dropped calls, that the call

      20   quality is acceptable, correct?

      21   A.   That's right.

      22   Q.   I think they even have a -- like a grading system for

      23   the quality of voice.       I don't know how they -- they do

      24   this, but they get people to listen, and then they have

      25   some subjective evaluation, right?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 120 of 242 PageID #: 20717
                                                                                 120



       1   A.   That's right.     In the old days it was called toll

       2   quality, and the delay could not be more than a tenth of a

       3   second.

       4   Q.   And they derived the tenth of a second limitation by

       5   doing tests on real people who -- and ask, hey, how does

       6   this sound to you, right?

       7   A.   That's right.     It's my recollection that it was done in

       8   Illinois at Bell Laboratories, for example.

       9   Q.   And one of the things we heard in this trial so far was

      10   that in bringing out Voice over LTE, T-Mobile was, of

      11   course, concerned -- initially had some difficulties in

      12   getting the system to work well, they had dropped calls,

      13   the kinds of things you have when you normally start a new

      14   system, right?

      15   A.   That's right.     I remember hearing that.

      16   Q.   But they -- they ultimately settled on using the Voice

      17   LTE -- over LTE technology, VoLTE, right?

      18   A.   That's right.

      19   Q.   And in order to make that technology work, they needed

      20   to set voice as Priority No. 1, correct?

      21   A.   That's right, QCI 1.

      22   Q.   Right.   And it's important to T-Mobile because we heard

      23   testimony today about how much they care about their

      24   customers and the service they provide, right?

      25   A.   That's certainly true.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 121 of 242 PageID #: 20718
                                                                                 121



       1   Q.   You provided some testimony about the benefits, or, in

       2   your view, lack thereof to telecommunications' carriers

       3   like T-Mobile from using the invention in this case,

       4   correct?

       5   A.   That's correct.

       6   Q.   In order to gather that information for your 462-page

       7   report, you spoke to some folks at Ericsson, right?

       8   A.   Yes.

       9   Q.   But you didn't speak to anybody at T-Mobile, right?

      10   A.   I don't think I did on that specific issue.

      11   Q.   But the benefits at issue accrue to T-Mobile, right?

      12   A.   The benefits involved with a solid functioning system,

      13   if that's what you're asking, would accrue to Ericsson and

      14   to T-Mobile and to the people using the system.

      15   Q.   I mean, Ericsson sells equipment, right?

      16   A.   That's right.

      17   Q.   And then they install the equipment for T-Mobile,

      18   right?

      19   A.   Yes.

      20   Q.   And they run tests and servicing from time to time,

      21   correct?

      22   A.   That's right.

      23   Q.   And when they do that, they run the methods that have

      24   been accused of infringement, but which you deny infringe,

      25   correct?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 122 of 242 PageID #: 20719
                                                                                 122



       1   A.   They certainly run tests on their equipment to make

       2   sure it's working as it's supposed to.

       3   Q.   But the benefit -- the financial, the economic benefit,

       4   the big dollars really accrue to T-Mobile for use of the

       5   VoIP technology if we're right?

       6   A.   I don't agree.

       7   Q.   Well, I know you disagree that Dr. Jorgensen invented

       8   anything useful, that these patents don't cover anything in

       9   this case, that we're all here for very little reason.

      10             But if we're right that the patent is infringed

      11   and the Defendants are wrong about the patents of validity

      12   because they can't meet their clear and convincing evidence

      13   burden, then you will have provided opinions on financial

      14   benefits which would be an input to the economic experts'

      15   opinions, correct?

      16   A.   That is correct.

      17   Q.   In order to do that, you had to give some thought to

      18   the value to the Defendants in this case, right?

      19   A.   I'm sorry, the value of what?

      20   Q.   The value of the technology to the Defendants in this

      21   case?

      22   A.   That's correct.

      23   Q.   And the Defendants in this case are T-Mobile and

      24   Ericsson, right?

      25   A.   That's right.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 123 of 242 PageID #: 20720
                                                                                 123



       1   Q.   You spoke to Ericsson, right?

       2   A.   That's right.

       3   Q.   Whose position has been, we sold some equipment.

       4   That's what the case is about, right?

       5   A.   And they're standing behind it, yes.

       6   Q.   Yes.     And -- but you didn't talk to T-Mobile even

       7   though it should be -- isn't it fairly obvious that the

       8   real benefits here would accrue to T-Mobile?

       9   A.   I don't agree.     And the expertise as to how the base

      10   station works resides with Ericsson, so it's natural

      11   I would talk to them.

      12   Q.   But the benefits accrue to T-Mobile, right?

      13   A.   Certainly T-Mobile does get benefits from what they

      14   purchase, but Ericsson benefits, as well as the customers.

      15   Q.   Right.     But you didn't talk to or provide any opinions

      16   about the benefits to T-Mobile that I heard?            You didn't

      17   talk to anybody from T-Mobile?

      18   A.   That's correct.

      19   Q.   Now, we had some complicated testimony on the uplink

      20   and downlink frequencies and allocations of bandwidth, and

      21   do you recall that?

      22   A.   Yes, I do.

      23   Q.   And that was on the -- which patent was that?            That was

      24   the '517 --

      25   A.   '517 patent.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 124 of 242 PageID #: 20721
                                                                                 124



       1   Q.   -- Claim 1, right?

       2   A.   Yes, that's correct.

       3   Q.   So you were here when Dr. Williams went through a very

       4   detailed explanation of what happens in the base station

       5   and how the downlink scheduler and uplink scheduler talk to

       6   each other, right?

       7   A.   Yes.

       8               MR. BLACK:   And if I could just put that on the

       9   ELMO.   Thank you.

      10   Q.   (By Mr. Black)      He had a number of slides on this

      11   topic, right?

      12   A.   Yes, he did.

      13   Q.   And what he showed was that the downlink scheduler and

      14   the uplink scheduler actually do have to coordinate with

      15   each other in the course of transmitting and receiving

      16   information, right?

      17   A.   Right.    They both make use of this downlink control

      18   channel.      So this PDCCH, this physical downlink control

      19   channel.

      20   Q.   Right.    They have a single channel that they compete

      21   for, right?

      22   A.   That's not true.

      23   Q.   That channel is resource constrained, correct?

      24   A.   That's correct.

      25   Q.   That channel, therefore -- what that means, is that
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 125 of 242 PageID #: 20722
                                                                                 125



       1   it's resource constrained, is that sometimes either the

       2   uplink scheduler or the downlink scheduler is not going to

       3   get the bandwidth that it wants, right?

       4   A.   That's not correct.

       5   Q.   They -- if they can't send grants down the PDCCH,

       6   either the uplink scheduler or the downlink scheduler will

       7   not be able to fully service the calls that they are

       8   responsible for; isn't that right?

       9   A.   That's true, but there's no evidence that ever happens.

      10   Q.   Dr. Williams testified that there's resource constraint

      11   in the PDCCH, correct?

      12   A.   Yes, he did.

      13   Q.   You did not contradict him or provide any testimony on

      14   that point in your direct examination, right?

      15   A.   It -- it is true that it's a resource constrained

      16   channel.    I did not address this because I didn't think it

      17   was relevant.

      18   Q.   He had -- he had four or five slides on this

      19   correct?    Yes or no.

      20   A.   He did, yes.

      21   Q.   You haven't been involved in -- actually, I don't know

      22   how many you were involved in.         You've testified in 28

      23   cases in the last five years.         How many cases have you been

      24   involved in where you haven't testified?

      25   A.   I haven't counted them, but probably I've been involved
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 126 of 242 PageID #: 20723
                                                                                 126



       1   with a hundred cases in the last 20-something years.

       2   Q.   Now, you also had some views about whether or not the

       3   uplink and the downlink frequencies had to be sort of

       4   swapped between each other, correct?

       5   A.   That's right.

       6   Q.   And your view was that they have to be allocated

       7   dynamically between the uplink and the downlink, right?

       8   A.   That's right.

       9   Q.   Okay.

      10             MR. BLACK:     I tell you what, why don't we do this:

      11   Let's go to the '517, and please bracket Claim 1 and 2.

      12   Q.   (By Mr. Black)     Okay.   So in your view, it has to be

      13   dynamic scheduling, right?        You have to have dynamic uplink

      14   and downlink control.       That's what you just said.        And that

      15   element actually appears in Claim 2, correct?

      16   A.   That's correct.

      17   Q.   So this is a dependent claim, correct?

      18   A.   That's right.

      19   Q.   And you know what that is, right?

      20   A.   Yes, I do.

      21   Q.   Dependent claims are narrower than the independent

      22   claims, right?

      23   A.   Generally, yes.

      24   Q.   So in order to establish infringement, IV absolutely

      25   has to and has undertaken the burden of proving that
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 127 of 242 PageID #: 20724
                                                                                 127



       1   everything that in Claim 1 is in the Ericsson system,

       2   correct?      We've undertaken that burden, right?

       3   A.   That is your burden.      I don't agree that you've met it.

       4   Q.   Understood.

       5              But we do not have a burden to prove the things in

       6   Claim 2, which has not been asserted, correct?

       7   A.   That's correct.

       8   Q.   And Claim 2 requires dynamically allocating between the

       9   uplink and the downlink, correct?

      10   A.   Yes, it does.

      11   Q.   You also had some opinions about the analysis of

      12   Dr. Chrissan, correct?

      13   A.   That's correct.

      14   Q.   You had a few things to say about Turina certainly,

      15   that reference, but you didn't name any of the other

      16   patents or provide any specific analysis of Dr. Chrissan's

      17   big chart with the -- with the -- all the colors on it and

      18   what he spent most of his examination on.

      19   A.   Well, I talked about specific entries in that chart,

      20   but I didn't talk about the whole chart, no.

      21   Q.   Did you talk about any specific patent other than

      22   Turina?

      23   A.   I talked about Turina.       That was the specific patent.

      24   Q.   Right.    That was the one patent out of the 18, right?

      25   A.   That's right.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 128 of 242 PageID #: 20725
                                                                                 128



       1   Q.   The other 17, you didn't provide any testimony on,

       2   correct?

       3   A.   I characterized his process generally, but I didn't

       4   talk about those patents individually.

       5   Q.   Absolutely.     You criticized his process, didn't you?

       6   A.   That's right.

       7   Q.   You thought it was an invalid process, correct?

       8   A.   I thought it had flaws.       I thought it was biased.

       9   Q.   And you thought it was biased, and you picked out one

      10   patent that you criticized him on, and that was Turina,

      11   correct?

      12   A.   That's right.

      13   Q.   And you elected not to give any opinions about the

      14   other 17, correct?

      15   A.   That's right.     I thought Turina was demonstrative of

      16   the problem.

      17   Q.   These are Ericsson patents, right?

      18   A.   That's right.

      19   Q.   You didn't make any effort to speak to people from

      20   Ericsson, talk to Ericsson engineers, or do anything to

      21   determine whether these Ericsson patents were any good,

      22   right?

      23   A.   I read the patents.      They were the patents that

      24   Dr. Chrissan chose to analyze, and that's why I looked at

      25   them.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 129 of 242 PageID #: 20726
                                                                                 129



       1   Q.   So you did read the patents.

       2   A.   The 18, yes.

       3   Q.   Oh.   But you didn't provide any opinions in court on 17

       4   of them, right?

       5   A.   No.   I talked about one that I chose from the 18.

       6   Q.   You also had some testimony about Ericsson -- we keep

       7   hearing about the European Patent Office.           Is that relevant

       8   to infringement?

       9   A.   It can be indirectly, but the claims at issue are U.S.

      10   patent claims, if that's what you're asking.

      11   Q.   That the European Patent Office is giving a nomination

      12   to some Ericsson folks could be relevant to whether

      13   Dr. Jorgensen's patents are infringed in this case?

      14   A.   No.

      15   Q.   No.

      16   A.   The European Patent Office's award to Ericsson shows

      17   that Ericsson is a highly inventive company, and they're

      18   very active in LTE technology development.

      19              MR. BLACK:     If I could put --

      20              THE COURT:     Dr. Wicker, you answered that when you

      21   said no.    The question didn't call for an observation about

      22   the impact of the awards to Ericsson.           You need to limit

      23   your answers to the questions asked.

      24              THE WITNESS:     Yes, Your Honor.

      25              MR. BLACK:     Could we put up -- could we put the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 130 of 242 PageID #: 20727
                                                                                 130



       1   ELMO up?      It would be easier this way.

       2   Q.   (By Mr. Black)     Do you remember this slide that was

       3   provided this morning by -- by -- in the testimony?

       4   A.   Yes.

       5   Q.   Single largest contributor of ideas to the LTE

       6   standard, correct?

       7   A.   That's correct.

       8   Q.   And they've been trying -- Ericsson has been trying to

       9   imply all along that they have all these patents that cover

      10   the LTE standard, correct?

      11   A.   Yes.     They have declared a number of patents essential.

      12   Q.   But the patent standards bodies, they don't make

      13   essentiality determinations on their own, correct?

      14   A.   No, they do not.

      15   Q.   In fact, all people do is they check a box on a form

      16   and send it in that says, this might be essential to the

      17   standard, and I, therefore, am willing to license it to

      18   third parties, right?

      19   A.   Well, they don't just check a box.         They determine

      20   whether or not it's appropriate to check the box, and then

      21   they do so or do not.

      22   Q.   Right.     But that's an -- that's an Ericsson

      23   determination, not a standards body determination, right?

      24   A.   That's right.

      25   Q.   And there's no evidence in this case from you that any
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 131 of 242 PageID #: 20728
                                                                                 131



       1   of the Ericsson patents actually would cover an LTE

       2   standard, correct?

       3   A.   That's right.     I did not do that analysis.

       4   Q.   In fact, you were very careful in your report, and I --

       5   which I would note stated, as you did on your slide --

       6   you're very careful in your testimony, as well.             You said

       7   that Ericsson has hundreds of potential LTE essential

       8   patent families, correct?

       9   A.   That's right.

      10   Q.   Because the only way to know whether a patent really

      11   covers a standard is to do the kind of infringement

      12   analysis that we did in the check-the-box work that

      13   Dr. Williams did yesterday, correct?

      14   A.   Yes.   You have to do a complete analysis.

      15   Q.   If you want to run around telling people patents are

      16   infringed, you've got to do a complete analysis and check

      17   all the boxes on all the claims, right?

      18   A.   That's true, as well.

      19   Q.   Did you talk to any of the Ericsson European Patent

      20   Office finalists?

      21   A.   I'm sorry.    Can you rephrase the question?

      22   Q.   The finalists in the European Patent Office Patent of

      23   the Year awards that we've been hearing so much about, have

      24   you spoken to any of those folks?

      25   A.   No.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 132 of 242 PageID #: 20729
                                                                                 132



       1   Q.   Have you seen any of them here today?

       2   A.   No.

       3   Q.   Are you sure?

       4   A.   No.   I'm not aware that any of those finalists are here

       5   today.

       6              MR. BLACK:    Pass the witness.

       7              THE COURT:    Approach the bench, counsel.

       8              (Bench conference.)

       9              THE COURT:    How long do you think your redirect is

      10   going to be?

      11              MR. KUBEHL:    Couple of minutes.

      12              THE COURT:    Okay.   Thank you.

      13              (Bench conference concluded.)

      14              THE COURT:    Let's proceed with redirect

      15   examination by the Defendant.

      16                            REDIRECT EXAMINATION

      17   BY MR. KUBEHL:

      18   Q.   Dr. Wicker, you were asked some questions about

      19   Mr. Skarby's testimony today, and there was some suggestion

      20   of somehow things being sprung on the Plaintiff.

      21              In your report, you identify some deposition

      22   transcripts of Mr. Skarby.        So did Mr. Skarby get deposed

      23   by IV for two full days in this case?

      24   A.   Yes, he did.

      25   Q.   You also identify about eight notices of deposition
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 133 of 242 PageID #: 20730
                                                                                 133



       1   that IV sent to Ericsson.        Those are called 30(b)(6)

       2   notices, where they had particular topics they wanted to

       3   talk about, right?

       4   A.   That's correct.

       5   Q.   And one of the topics that they wanted to talk to

       6   Ericsson about was how the system worked, right?

       7   A.   That's correct.

       8   Q.   And one of the topics they wanted to talk about was the

       9   reasons that Ericsson had for its claim that it does not

      10   infringe this patent; is that right?

      11   A.   That's correct.

      12   Q.   And Mr. Skarby was the corporate representative for

      13   Ericsson on that -- on those topics, wasn't he?

      14   A.   That's correct.

      15   Q.   And he was deposed for two full days by IV, wasn't he?

      16   A.   That's right.

      17   Q.   And how many questions did IV ask on cross-examination

      18   today of Mr. Skarby?

      19   A.   I don't think they asked any.

      20   Q.   You were asked some questions about tests that you had

      21   ordered, and it was suggested that maybe those were not

      22   timely.    Did you explain your testing and your results and

      23   your parameters in your report?

      24   A.   Yes, I did.

      25   Q.   Was that filed timely under the deadline that the Court
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 134 of 242 PageID #: 20731
                                                                                 134



       1   in this case ordered to produce that kind of information?

       2   A.   Yes, my report was filed on time.

       3   Q.   Did IV then go and take an entire deposition of you,

       4   including on that subject matter?

       5   A.   Yes, they did.

       6   Q.   You were asked about the '629 patent and -- and the

       7   test results.     And you were asked questions about if -- if

       8   they can just show that just one time there's a

       9   40-millisecond gap, followed by a 40-millisecond, IV wins.

      10   Do you agree or disagree with that?

      11   A.   I disagree with that.

      12   Q.   Why?

      13   A.   There are four steps in that particular claim, and you

      14   have to practice all four steps.         Just because there are

      15   consistent intervals, it does not follow that there are

      16   reservations of a second -- sorry, of a first slot in a

      17   future frame and a second slot in a subsequent frame to

      18   that.

      19               All they've shown is that there are, on occasion,

      20   successive consistent intervals.         That's not all the claim

      21   calls for.     So, no, they don't win just by showing

      22   consistent intervals.

      23   Q.   When the '517 patent was filed in 1999, that's the one

      24   that in the title of the patent it says CPE, and I think

      25   you got criticized for calling it the CPE patent?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 135 of 242 PageID #: 20732
                                                                                 135



       1   A.   Yes, that's correct.

       2   Q.   Did mobile phones exist in 1995 -- 1999 when that was

       3   filed?

       4   A.   In 1999, yes, they did.

       5   Q.   And did Mr. Jorgensen claim in his invention mobile

       6   phones?

       7   A.   No, he did not mention mobile phones in his CPE patent.

       8   Q.   What term did he use?

       9   A.   CPE, customer premises equipment.

      10   Q.   You were here when Dr. Jorgensen testified; is that

      11   right?

      12   A.   Yes, I was.

      13   Q.   And on that day, I believe we saw the single document

      14   in the case -- in this case where there's been a document

      15   where someone has actually called something a CPE device.

      16   Do you recall that?

      17   A.   Yes, I do.

      18   Q.   I think that was Defendant -- Defendants' Exhibits 137.

      19             MR. KUBEHL:     You don't have to pull it up.

      20   Q.   (By Mr. Kubehl)     If the jury wants to look at it, it's

      21   Defendants' Exhibits 137.

      22             How is the CPE device described in that document?

      23   A.   It was not a mobile phone.

      24   Q.   You were asked questions about standards essential

      25   patents and declarations of that?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 136 of 242 PageID #: 20733
                                                                                 136



       1   A.    Yes.

       2   Q.    And so when a participant in a standards body declares

       3   their patent to be essential or potentially essential,

       4   I think -- I think potentially essential is perhaps the

       5   language that the form is -- it says on the form for the

       6   standards body; is that right?

       7   A.    That's right.

       8   Q.    And so when a company who is participating makes a

       9   standard essential declaration of their patent, are they

      10   supposed to have a good-faith belief that they really can

      11   check that box, that this is potentially essential?

      12   A.    Yes.   There is a requirement, for example, in the ETSI

      13   rules -- that's a standardization body -- that this be a

      14   good-faith declaration.

      15   Q.    You were asked some questions about the PD, D as in

      16   dog, CCH?

      17   A.    That's right.

      18   Q.    What does D stand for in that?

      19   A.    Downlink.   That was the control channel that I pointed

      20   to.    The PDCCH is the physical downlink control channel.

      21   Q.    Is that a one-way channel or a two-way channel?

      22   A.    It's a one-way channel.

      23   Q.    Can the uplink -- can the uplink scheduler transmit on

      24   the PDCCH?

      25   A.    The PDCCH can only be used for downlink traffic.            You
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 137 of 242 PageID #: 20734
                                                                                 137



       1   cannot make an uplink transmission on that channel.

       2   Q.   In the -- you were asked about a number of cases.              You

       3   said you had given testimony in 28 cases over the last five

       4   years or so?

       5   A.   Yes.

       6   Q.   Compared to other cases, is the infringement case in

       7   this case a close one?

       8   A.   No.

       9               MR. KUBEHL:    I'll pass the witness.

      10               THE COURT:    Additional cross?

      11               MR. BLACK:    Two points, Your Honor, quickly.

      12                             RECROSS-EXAMINATION

      13   BY MR. BLACK:

      14   Q.   The -- the PDCCH is a downlink channel because it sends

      15   control information to the phone, correct?

      16   A.   That's right.

      17   Q.   The data is actually sent on uplink and downlink radio

      18   frequencies that, in your view, are separated by a guard

      19   band, right?

      20   A.   That's right, they're separate channels.

      21   Q.   But the control information that governs how the

      22   downlink and the uplink channel will be controlled is

      23   transmitted to the phone over a single combined channel,

      24   correct?

      25   A.   I'm not sure what you mean by combined.           There is a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 138 of 242 PageID #: 20735
                                                                                 138



       1   single downlink control channel in most cells that is used

       2   for downlink control information.

       3   Q.   You did -- you did not mean to suggest that information

       4   about the uplink scheduler is not sent to the phone on the

       5   downlink PDCCH channel, did you?

       6   A.   No.

       7   Q.   Would it surprise you to know that there are studies

       8   that show that companies over declare patents to the

       9   standards bodies and that many of the patents that are

      10   claimed to cover the standards are -- or are claimed to be

      11   potentially relevant to the standards actually don't cover

      12   the standards?

      13   A.   I'm familiar with those reports, yes.

      14   Q.   Yes.    Thank you.

      15               MR. WARD:    May we approach, Your Honor?

      16               THE COURT:    Approach the bench, counsel.

      17               (Bench conference.)

      18               THE COURT:    Are you passing -- are you passing the

      19   witness, Mr. Black?

      20               MR. BLACK:    Close.   What am I supposed to do with

      21   that, you know?

      22               THE COURT:    You're supposed to stand up and

      23   object.

      24               MR. BLACK:    If I do that, it makes me look like

      25   I'm afraid of it, Your Honor.         He keeps doing this
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 139 of 242 PageID #: 20736
                                                                                 139



       1   throughout the trial.        If I stand up and object on a

       2   question like that -- I mean, I can't do that.

       3              THE COURT:     Where is that noise coming from?         It's

       4   about the fifth time I've heard that beep out there.              I'll

       5   deal with that later.

       6              MR. BLACK:     I can't --

       7              THE COURT:     I understand, but -- I mean --

       8              MR. WARD:     Mr. Black went to stand up.       It was so

       9   quick.     It was planned.     It was improper for him to say,

      10   out of all the cases you've testified in, is this

      11   infringement even close?        And it was planned for him to

      12   say, no.     And that is improper.      This has happened

      13   repeatedly with Mr. Kubehl.

      14              MR. BLACK:     What's my choice?     I jump up, and then

      15   the jury thinks I'm worried.

      16              THE COURT:     Well, Mr. Black, I -- the Court

      17   responds to objections.        I don't inject myself unilaterally

      18   into a case.

      19              MR. BLACK:     I understand, Your Honor, but the

      20   system --

      21              THE COURT:     I understand your frustration.

      22              What's your response, Mr. Kubehl?

      23              MR. KUBEHL:     It was not a planned response.        It's

      24   insulting for you to say that.

      25              THE COURT:     Do you think that was a relevant
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 140 of 242 PageID #: 20737
                                                                                 140



       1   question in this case, had anything to do with the issues

       2   before this jury?

       3             MR. KUBEHL:     I think it's -- I think it's proper

       4   for him to express how strongly he feels about his

       5   opinions.

       6             MR. WARD:     That's unbelievable that a licensed

       7   attorney would stand before you and say that he's comparing

       8   infringement in this case to all his other -- experts to

       9   all his other cases and this is the weakest infringement

      10   case he's ever seen.

      11             MR. KUBEHL:     That's not what he said.

      12             MR. WARD:     That was --

      13             MR. KUBEHL:     I said, based on your experience.

      14             MR. WARD:     Your Honor, it doesn't matter.         That's

      15   the implication that's improper.

      16             THE COURT:     What are you suggesting?

      17             MR. WARD:     That you instruct the jury that the

      18   question and the answer from Mr. Kubehl about the strength

      19   of this case compared to the others was totally improper,

      20   and the jury is instructed to disregard it.

      21             MR. BLACK:     The jury should decide this case based

      22   on the evidence in this case.         Your Honor can do it.

      23             THE COURT:     Well, quite honestly, it should have

      24   been raised at the time, but I think that there's enough

      25   substance behind your objection that I'll give the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 141 of 242 PageID #: 20738
                                                                                 141



       1   instruction.

       2             MR. WARD:     Thank you, Your Honor.

       3             MR. BLACK:     Thank you, Your Honor.

       4             (Bench conference concluded.)

       5             MR. BLACK:     Sorry, Your Honor.         I hadn't formally

       6   passed the witness.      One of the exhibits I used was PX-29.

       7             Pass the witness.

       8             THE COURT:     All right.

       9             MR. KUBEHL:     May the witness be excused?

      10             THE COURT:     Not yet.      Have a seat, Mr. Kubehl.

      11             Ladies and gentlemen of the jury, at the end of

      12   the last examination of Dr. Wicker by Mr. Kubehl for the

      13   Defendants, the following was the concluding exchange.

      14             The question was asked:            You were asked about the

      15   number of cases you said you had given testimony in 28

      16   cases over the last five years or so.

      17             Dr. Wicker said:      Yes.

      18             Then Mr. Kubehl asked:         Question:     Compared to

      19   other cases is the infringement case in this case a close

      20   one?

      21             Dr. Wicker answered:         No.

      22             This case is not about 28 other cases, it's

      23   about this case and the facts of this case.             That's --

      24   that's an irrelevant and improper question, and I'm

      25   instructing you to disregard that exchange between
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 142 of 242 PageID #: 20739
                                                                                 142



       1   Mr. Kubehl and Dr. Wicker that I've just recited to

       2   you, all right?

       3             Now, Mr. Kubehl, do you have redirect of the

       4   witness, given that the Plaintiff has passed.

       5             MR. KUBEHL:     We have no redirect, Your Honor.

       6             THE COURT:     All right.     Then in that case,

       7   Dr. Wicker, you may step down.

       8             THE WITNESS:     Thank you, Your Honor.

       9             MR. KUBEHL:     May the witness be excused, Your

      10   Honor?

      11             THE COURT:     Is there objection?

      12             MR. BLACK:     No, Your Honor.

      13             THE COURT:     Dr. Wicker, you are excused, which, as

      14   I'm sure you know, means you're free to leave, or you're

      15   free to stay.

      16             THE WITNESS:     Thank you, Your Honor.

      17             THE COURT:     All right.     Ladies and gentlemen,

      18   before the next witness is called, we're going to take a

      19   recess at this juncture.

      20             Simply close your books, if you will, and leave

      21   them in your notebooks and leave them there in your chairs.

      22   Follow all my instructions, including not to discuss the

      23   case among yourselves, and we'll be back to continue with

      24   the Defendants' next witness shortly.

      25             The jury is excused for recess.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 143 of 242 PageID #: 20740
                                                                                 143



       1              COURT SECURITY OFFICER:       All rise.

       2              (Jury out.)

       3              THE COURT:    All right.     Dr. Acampora is next; is

       4   that correct?

       5              MR. BECKER:    Yes, Your Honor.

       6              THE COURT:    Who -- do you have him on direct?

       7              MR. BECKER:    Yes, sir.

       8              THE COURT:    And you expect this to be

       9   approximately a two-hour direct examination?

      10              MR. BECKER:    It should be two hours or less, Your

      11   Honor.

      12              THE COURT:    Two hours is your best estimate?

      13              MR. BECKER:    I think so.

      14              THE COURT:    I'm not trying to hold you to an exact

      15   number.

      16              MR. BECKER:    I'm trying -- I'm trying to get it in

      17   in an hour and a half, but...

      18              THE COURT:    Between the two.

      19              MR. BECKER:    It kind of can vary, depending on the

      20   questions and answers.

      21              THE COURT:    All right.     That's fine.     That's what

      22   I needed to know.

      23              All right.    We will take a short recess.         I'll

      24   return and then we'll have the Defendants call their next

      25   witness.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 144 of 242 PageID #: 20741
                                                                                 144



       1             The Court stands in recess.

       2             COURT SECURITY OFFICER:        All rise.

       3             (Recess.)

       4             (Jury out.)

       5             COURT SECURITY OFFICER:        All rise.

       6             THE COURT:     Be seated, please.

       7             Do I understand, Defendants, we have two short --

       8   relatively short depositions next?

       9             MS. SMITH:     Yes, Your Honor.

      10             THE COURT:     All right.     Let's bring in the jury,

      11   please, Ms. Denton.

      12             COURT SECURITY OFFICER:        All rise.

      13             (Jury in.)

      14             THE COURT:     Welcome back, ladies and gentlemen.

      15   Please have a seat.

      16             Defendants, call your next witness.

      17             MS. SMITH:     Your Honor, Defendants call

      18   Mr. Dean Munyon.      The run time on this video deposition --

      19   Defendants' time is 4 minutes and 57 seconds.            Plaintiff's

      20   time is zero.     Exhibits to be introduced are Plaintiff's

      21   Exhibit 3, Defense Exhibit 6, and Defense Exhibit 159.

      22             THE COURT:     Proceed with this witness by

      23   deposition.

      24             MS. SMITH:     Thank you, Your Honor.

      25             (Videoclip played.)
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 145 of 242 PageID #: 20742
                                                                                 145



       1             QUESTION:     Good afternoon.

       2             ANSWER:     Good afternoon.

       3             QUESTION:     Please state your name for the record.

       4             ANSWER:     Dean Munyon.

       5             QUESTION:     All right.    I believe we were talking

       6   about Exhibit 1, and you said that you recognized the

       7   document, correct?

       8             ANSWER:     Yes.

       9             QUESTION:     Okay.    And I wanted to direct your

      10   attention to Page 9.         And I'll direct your attention to

      11   Topic 4 with the numeral "4" beside it.           If you want to

      12   take a moment to read that.

      13             ANSWER:     Okay.

      14             QUESTION:     The topic states, the prosecution of

      15   the applications that issued and to each of the asserted

      16   patents and any related patents and/or applications,

      17   including without limitation the drafting of the

      18   applications, all modifications and amendments to the

      19   applications, including to their claim specification and

      20   figures, the decision to disclose or not disclose any prior

      21   art, all communications with the PTO relating to the

      22   applications, and all documents relating to the foregoing.

      23             Did I read that correctly?

      24             ANSWER:     You did.

      25             QUESTION:     Do you understand you're here today to
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 146 of 242 PageID #: 20743
                                                                                 146



       1   testify as IV's corporate representative on this topic,

       2   subject to IV's objections?

       3              ANSWER:     Yes.     And then in addition to the -- the

       4   personal notice, as well, right?

       5              QUESTION:     If I refer to this patent as the '206

       6   patent, you'll understand that to mean the RE46,206?

       7              ANSWER:     I will.

       8              QUESTION:     If I refer to the '21 -- '218 patent,

       9   you'll understand that I'm referring to U.S. Patent

      10   No. 7,251,218?

      11              ANSWER:     I will.

      12              QUESTION:     What's the application number of the

      13   '218 patent?

      14              ANSWER:     Reading from the face of the patent at

      15   Item 21, the application number -- you asked for the

      16   application number?

      17              QUESTION:     Yes.

      18              ANSWER:     Yes.     It's 10/241,454.

      19              QUESTION:     If I refer to the '454 patent

      20   application, you'll understand that to mean Application

      21   No. 10/241,454?

      22              ANSWER:     Yes, I will.

      23              QUESTION:     On September 12th, 2002, prior counsel

      24   filed Application No. 10/241,454 with the Patent Office,

      25   correct?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 147 of 242 PageID #: 20744
                                                                                 147



       1             ANSWER:     Yes.

       2             QUESTION:     A copy of the specification for the

       3   '454 patent application was not filed with the Patent

       4   Office on September 12th, 2002.

       5             ANSWER:     The first sentence says:       The document

       6   submitted on September 12th, 2002, did not include a copy

       7   of the specification.

       8             QUESTION:     And that's correct, right?

       9             ANSWER:     The -- yes, the -- the -- that's correct.

      10             QUESTION:     A copy of the detailed description

      11   of -- within the specification was not filed on

      12   September 12th, 2002?

      13             ANSWER:     Correct.

      14             QUESTION:     When the '454 patent application was

      15   filed without a copy of the specification on

      16   September 12th, 2002, a copy of a description of the best

      17   mode was also not filed on that date?

      18             ANSWER:     I would say correct, but I don't want to

      19   make that -- to have that be sort of any admission that

      20   there is some best mode which I'm not aware.

      21             QUESTION:     And when the '454 patent application

      22   was filed without a copy of the specification on

      23   September 12th, 2002, a copy of a description of how to

      24   make and use the invention also was not filed?

      25             ANSWER:     Because there was no specification that
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 148 of 242 PageID #: 20745
                                                                                 148



       1   was included, the answer would be yes.

       2             QUESTION:     And the USPTO mailed a notice of

       3   incomplete non-provisional application on

       4   October 15th, 2002?

       5             ANSWER:     That is what paragraph -- the first

       6   sentence of Paragraph 6 states.

       7             QUESTION:     Do you have any reason to doubt that

       8   that's not true?

       9             ANSWER:     I don't.

      10             QUESTION:     The USPTO's notice of incomplete

      11   non-provisional application indicated that a copy of the

      12   specification for the '454 patent application was not filed

      13   with the USPTO on September 12th, 2002?

      14             ANSWER:     I don't have that document in front of

      15   me, but Paragraph 6 of Exhibit 5 does state that the notice

      16   indicated that the specification of the '454 application

      17   was missing.

      18             QUESTION:     Prior counsel filed a complete copy of

      19   the specification for the '454 patent application on

      20   October 24th, 2002?

      21             ANSWER:     That's correct.

      22             QUESTION:     Before October 24th, 2002, a complete

      23   copy of the specification for the '454 patent application

      24   had not been filed with the Patent Office?

      25             ANSWER:     That is correct.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 149 of 242 PageID #: 20746
                                                                                 149



       1             QUESTION:     October 24th, 2002, was the first time

       2   when prior counsel filed a complete copy of the

       3   specification for the '454 patent application?

       4             ANSWER:     That is correct.

       5             QUESTION:     And the '454 application issued as the

       6   '218 patent?

       7             ANSWER:     Yes.

       8             QUESTION:     The '218 patent issued with a filing

       9   date of October 24th, 2002?

      10             ANSWER:     Correct.

      11             As well as the -- the face of the patent, yes, at

      12   Line Item 22 says:      Filed October 24th, 2002.

      13             (Videoclip ends.)

      14             THE COURT:     Does that complete this witness by

      15   deposition?

      16             MS. SMITH:     Yes, Your Honor.

      17             THE COURT:     Call your next witness.

      18             MS. SMITH:     Your Honor, Defendants call Mr. David

      19   Paranchych.     Defendants's run time is 1 minute, 11 seconds,

      20   and Plaintiff's run time is zero.

      21             THE COURT:     All right.     Proceed with this witness

      22   by deposition.

      23             MS. SMITH:     Thank you, Your Honor.

      24             (Videoclip played.)

      25             QUESTION:     Dr. Paranchych, could you please state
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 150 of 242 PageID #: 20747
                                                                                 150



       1   your full name for the record, please?

       2             ANSWER:     David Paranchych.

       3             QUESTION:     And do you understand that you're here

       4   to testify on behalf of Intellectual Ventures or IV?

       5             ANSWER:     Yes.

       6             QUESTION:     Okay.   Starting with your post high

       7   school/college education, what was -- what's your

       8   educational background?

       9             ANSWER:     I received a Bachelor of Science in

      10   electrical engineering and -- at the University of Alberta

      11   in Edmonton in Canada in 1990, and then I proceeded to

      12   graduate studies in electrical and computer engineering at

      13   Queens University in Kingston, Ontario, also in Canada, and

      14   received my Ph.D. in 1997.

      15             QUESTION:     Did you study ATM systems while working

      16   on your Ph.D. or Bachelor's program?

      17             ANSWER:     I do remember ATM, yes.

      18             QUESTION:     What does ATM stand for?

      19             ANSWER:     ATM stands for asynchronous transfer

      20   mode.

      21             QUESTION:     You stated that a packet is a sequence

      22   of bits, correct?

      23             ANSWER:     One definition could be a sequence of

      24   bits, yes.

      25             QUESTION:     And could -- that definition of ATM
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 151 of 242 PageID #: 20748
                                                                                 151



       1   cell is a packet, correct?

       2              ANSWER:     Under that definition, an ATM cell would

       3   also be a packet.

       4              QUESTION:     So an ATM cell could be referred to as

       5   a packet, correct?

       6              ANSWER:     Some people might refer to it as a

       7   packet, yes.

       8              (Videoclip ends.)

       9              THE COURT:     That completes this witness by

      10   deposition?

      11              MS. SMITH:     Yes, Your Honor.

      12              THE COURT:     All right.    Defendants, call your next

      13   witness.

      14              MR. BECKER:     Your Honor, defense calls Dr. Tony

      15   Acampora.

      16              THE COURT:     All right.    Dr. Acampora, if you'll

      17   come forward and be sworn, please?

      18              (Witness sworn.)

      19              THE COURT:     Please come around, sir, and have a

      20   seat on the witness stand.

      21              MR. BECKER:     Your Honor, may I approach with the

      22   witness binder?

      23              THE COURT:     You may.

      24              Mr. Becker, you may proceed.

      25              MR. BECKER:     Thank you.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 152 of 242 PageID #: 20749
                                                                                 152



       1        ANTHONY ACAMPORA, PH.D., DEFENDANTS' WITNESS, SWORN

       2                            DIRECT EXAMINATION

       3   BY MR. BECKER:

       4   Q.   Good afternoon, Dr. Acampora.

       5   A.   Good afternoon.

       6   Q.   Could you state your full name for the jury?

       7   A.   Anthony Acampora.

       8   Q.   And just give a brief introduction to the concept that

       9   you're going to be discussing today if you wouldn't mind.

      10   A.   I'm going to be talking about my analysis concerning

      11   the validity of three patents, the three patents-in-suit

      12   that we've been hearing about all week.

      13   Q.   What does it mean for a patent to be valid or invalid

      14   for the purposes of your analysis?

      15   A.   Okay.   So valid or invalid, I actually applied two

      16   criteria, the same criteria that Judge Gilstrap had

      17   mentioned when he provided instructions to the jury, one of

      18   those being is the patent anticipated, meaning is it new?

      19   Did somebody else come up with it first?           Is there one

      20   publication, a patent -- something published in the old

      21   literature, a system that discloses all the elements of the

      22   asserted -- of any of the asserted claims or all of the

      23   asserted claims?

      24             The second criteria that I considered was whether

      25   it was obvious.     Would a person of skill in the art reading
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 153 of 242 PageID #: 20750
                                                                                 153



       1   the patent, understanding what the patent is about and

       2   understanding what the claims are about, would that

       3   person -- would it be obvious to a person that all the

       4   elements were disclosed in some combinable -- easily

       5   combinable fashion by the prior art?          And those are the two

       6   criteria that I considered.

       7             MR. BECKER:     Mr. Patterson, could you go to

       8   Slide 3, please?

       9   Q.   (By Mr. Becker)     Do you have a summary of your opinions

      10   prepared to present to the jury?

      11   A.   I do.

      12   Q.   What is the summary of your opinions?

      13   A.   Okay.   The '206 patent --

      14             THE COURT:     Just a minute --

      15   A.   -- it's my opinion --

      16             THE COURT:     Just a minute.

      17             Before the witness is going to give his ultimate

      18   opinions, are you going to qualify him as an expert?

      19             MR. BECKER:     Yes, sir.

      20             THE COURT:     Let's -- let's get him qualified as an

      21   expert and then we'll get him to say what his opinions are.

      22             MR. BECKER:     Yes, sir.

      23             THE COURT:     Thank you.

      24             MR. BECKER:     Yes, Your Honor.

      25   Q.   (By Mr. Becker)     Before we get into the -- the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 154 of 242 PageID #: 20751
                                                                                 154



       1   presentation today, could you give the jury an introduction

       2   to yourself?

       3   A.   Well, okay.    On a personal level, I was born in

       4   Brooklyn, New York, a long time ago.          I met my wife when we

       5   were both in our early teens.         We got married.      We've been

       6   married now for 50 years.        And we have two children.        We

       7   raised them in suburban New Jersey, and eventually when the

       8   children left home to go to school, they settled in

       9   California a few years after that.          My wife and I followed

      10   them out west, and we now live in sunny Southern

      11   California.

      12   Q.   Thank you.    Would you please give the jury a brief

      13   overview of your professional career?

      14   A.   Sure.   I received all my degrees, including my Ph.D.,

      15   in electrical engineering from what was the Polytechnic

      16   Institute of Brooklyn.       Now they call it New York

      17   University.

      18             I went to work at Bell Laboratories -- actually I

      19   was working at Bell Laboratories while I was finishing up

      20   my graduate studies at Brooklyn College.           From Bell Labs,

      21   I went to Columbia University.

      22             I was a professor of electrical engineering and

      23   the director of the Center for Telecommunications Research.

      24   It was a rather large engineering research center that was

      25   sponsored by the telecommunications industry and by the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 155 of 242 PageID #: 20752
                                                                                 155



       1   National Science Foundation, part of the federal

       2   government.

       3             I was then recruited by the University of

       4   California in San Diego.        It didn't take much.       We were

       5   looking to go to California.        And I was recruited, became a

       6   professor there and the first director of a brand new

       7   center, the Center For Wireless Communications.

       8             I'm now professor emeritus of UCSD, and I'm a

       9   fellow of the IEEE.

      10   Q.   Thank you, Dr. Acampora.

      11             Could you tell us a little bit more about your

      12   time at Bell Labs?

      13   A.   Yeah.   So at Bell Laboratories, I was in basic research

      14   on a variety of topics in telecommunications, fiberoptic

      15   communications, satellite communications, different types

      16   of radio communications, cellular communications.

      17             I eventually became a senior manager at Bell

      18   Laboratories managing a group of probably about

      19   60 professionals with advanced degrees and maybe 20 staff

      20   people covering basically the same topics that I just

      21   described, also some Internet technologies, network

      22   management and control.       It was all in the field of

      23   telecommunications.

      24   Q.   Thank you, Dr. Acampora.

      25             Can you tell us a little about the Center for
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 156 of 242 PageID #: 20753
                                                                                 156



       1   Telecommunications Research?

       2   A.   Yeah.    Well, I already said a little bit.         This was

       3   funded by the National Science Foundation and by the

       4   telecommunications industry, and it was part of what was

       5   then a new program from the National Science Foundation.

       6             And it had been -- the National Science Foundation

       7   had been funding basic research in American universities

       8   and still does for quite some time.          And NSF was looking

       9   for a better bang for their bucks.

      10                They were trying to come up with a mechanism to

      11   couple academic research with commercial practice.

      12             So this new concept was born and became known as

      13   the Engineering Research Center Program.           Columbia

      14   University was one of the first to be awarded such a grant.

      15   It was the Center for Telecommunications Research.

      16             The overall objective is to transfer technology

      17   more quickly from the university to commercialization to

      18   help the nation's economic competitiveness, and the program

      19   has been pretty successful.

      20   Q.   And it says here you're an IEEE fellow?

      21   A.   I am.

      22   Q.   And is that the same as Dr. Wicker explained?

      23   A.   One and the same, yes.

      24   Q.   What can you tell us about your publications?

      25   A.   Well, I'm the inventor or co-inventor on 40 U.S.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 157 of 242 PageID #: 20754
                                                                                 157



       1   patents.     I have over 170 publications in the open

       2   literature, most of those -- maybe all of those

       3   peer-reviewed.     And about half of them are in the field of

       4   wireless communications, and the other half are in some

       5   other aspect of telecommunications, fiberoptic

       6   communications, Internet technologies, things of this type.

       7   Q.   And what are the general technologies of the -- of your

       8   patents?

       9   A.   As I said, half -- half of them were in wireless

      10   communications; half of them are in other aspects of

      11   telecommunications.

      12   Q.   And it says here you're an author of a text titled

      13   Broadband Networks.      What can you tell us about your book?

      14   A.   Yeah.   So that book was published in 1994.          It was one

      15   of the first books on what was, at that time, the new

      16   topics in broadband networks.

      17              And what I attempted to do is summarize what the

      18   state of the art was at that point in time considering the

      19   contributions that others had made and also some of my

      20   other contributions.

      21   Q.   And could you give the jury a little more detail about

      22   what your book was about.

      23   A.   Okay.   So this is the jacket cover from my book that

      24   you see on the slide.       And as I said, it was one of the

      25   first books on broadband networks.          What were these
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 158 of 242 PageID #: 20755
                                                                                 158



       1   broadband networks?

       2             The world had advanced to the point where

       3   telecommunications was more than just plain old telephone

       4   service, and we were now considering how to improve the

       5   network or change the network so that it would support all

       6   forms of telecommunications, various combinations of, as it

       7   says here, data, image, full-motion video, along with

       8   voice.    For some reason, I can't get my finger to work.

       9             Well, voice, data, image, full-motion video.

      10             And one of the problems that arises when you try

      11   to take all of these different traffic types or have them

      12   provide the service quality, different types of

      13   telecommunications, you're going to demand.

      14             So my book was focused primarily on these very

      15   topics.    These topics are at the core of what we've been

      16   discussing here over the past several days.            And as I

      17   stated on the last line, these were hallmarks of what were

      18   then emerging broadband networks, broadband meaning

      19   multimedia.

      20             We're going to capture all the traffic, not just

      21   the plain old telephony.

      22   Q.   So, Dr. Acampora, is it -- is it the case that your

      23   book discussed how to combine voice, image, and video into

      24   one data pipe with guaranteed service in 1994?

      25   A.   I wouldn't say one data pipe.        I would say half of --
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 159 of 242 PageID #: 20756
                                                                                 159



       1   the intent was to carry these different types of traffic

       2   you just mentioned, all in packet format, by the way,

       3   through the network with guaranteed quality of service,

       4   each -- each different traffic type.

       5   Q.   What types of networks, in terms of the data units,

       6   were -- was described in your book?

       7   A.   This is -- this is -- this book is -- oh, I did

       8   describe circuit switch networks, plain old telephone

       9   networks.    That was just the backdrop.

      10             The nature of the network that was being described

      11   in this book throughout is a packet switch network.              It

      12   carried packets, a packet being a bunch of data with 0s and

      13   1s, understandable by computers.

      14             A portion of that packet is called a payload.

      15   That's the information the user wants to communicate.                 A

      16   portion of that packet is called a header.            That's the

      17   information.     The information has been tagged on to the

      18   packet in order so that it could process the packet as it's

      19   finding its way through the network, determining what the

      20   service quality needs are, determining where it needs to

      21   go, determining where it came from.

      22             It's all carried within the header of the packet

      23   into two parts.     Header and payload make it a data packet.

      24   Q.   Dr. Acampora, I believe earlier -- I believe yesterday

      25   Dr. Williams included in his presentation of -- an analogy
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 160 of 242 PageID #: 20757
                                                                                 160



       1   of a packet to something like a box --

       2   A.   Yes.

       3   Q.   -- that you'd put an address on and a toy inside.

       4               Do you remember that?

       5   A.   I remember that, yes.

       6   Q.   Is that a good analogy for the concept of a packet?

       7   A.   A very good analogy.

       8   Q.   So turning back to your publications, did you have

       9   other works you had in the 1990s, besides this book, that

      10   described cellular concepts and quality of service?

      11   A.   I do.    Many of my publications will focus on wireless

      12   communications, different aspects of wireless

      13   communications, including wireless networks to integrate

      14   voice, data, image, and video while maintaining quality of

      15   service, multimedia wireless networks.

      16               MR. BECKER:    Your Honor, we'd like to offer

      17   Dr. Acampora as an expert in the field of wireless

      18   telecommunications.

      19               THE COURT:    Any objection?

      20               MR. BLACK:    No objection, Your Honor.

      21               THE COURT:    Without objection, the Court will

      22   recognize the witness as expert in the designated field.

      23               MR. BECKER:    Thank you, Your Honor.

      24               THE COURT:    Now, if you want to ask him his

      25   ultimate conclusion, it's perfectly fine.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 161 of 242 PageID #: 20758
                                                                                 161



       1   Q.   (By Mr. Becker)     Let's get back to that.        I just want

       2   to give the -- would you like to give the jury an idea

       3   where you're going?

       4   A.   Yeah.     So I was asked to -- as I said before, I was

       5   asked to consider the validity of these patents in view of

       6   the prior art, and I did, and I came to the conclusion

       7   that -- and stated here, in my opinion, the '206 patent,

       8   Claims 109, 112, 118, 140, 144, and 146, the asserted

       9   claims are invalid.      They're disclosed in the prior art.

      10             For the '629 patent, same conclusion, except here

      11   we're limited to Claims 1 and 4.         Those are the only claims

      12   that I considered, the asserted claims.           In my opinion,

      13   they're invalid.

      14             And for the '517 patent, Claims 1 and 4, the two

      15   asserted claims, in my opinion, they're invalid.

      16   Q.   Okay.     Dr. Acampora, have you prepared any

      17   demonstrative slides to discuss some background concepts

      18   that are relevant to your opinions?

      19   A.   I have.     I would like to say that I will click through

      20   them, but the -- the wireless mouse isn't working.

      21   Q.   Sure.     And I know the jury's heard a lot this week.

      22   You've been here.      Could you provide a brief overview of

      23   what the jury is looking at here and maybe in the form of

      24   an analogy?

      25   A.   Yeah.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 162 of 242 PageID #: 20759
                                                                                 162



       1             Okay.    So what's here is my simple rendition of a

       2   broadband network.      This network contains four packet

       3   switches -- those are the blue cylinders that you see in

       4   the middle -- and a bunch of links.          These are

       5   communication links connecting the switches.             Those

       6   communication links carry data packets between the switches

       7   where the switches will look at the header and make some

       8   decisions and advance the packet toward the destination.

       9             So surrounding the network -- the network is

      10   what's inside of the green cloud -- surrounding the network

      11   are the different types of data devices that would use the

      12   service of the network.

      13             Different types of computers, workstations,

      14   digital telephones are capable of communicating in packet

      15   format, those are the types of devices that connect to the

      16   network -- or the network is inside of the green cloud.

      17             THE COURT:     Counsel approach the bench, please.

      18             (Bench conference.)

      19             THE COURT:     Does he have some electronic mouse

      20   that is not functioning?        Do you have a replacement?

      21   There's not a mouse on the -- there's not a mouse on the

      22   counsel -- on the witness stand.         I'm really not sure what

      23   he's talking about.

      24             MR. BLACK:     There's a wireless clicker.

      25             MR. BECKER:     I think he's expecting to be able to
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 163 of 242 PageID #: 20760
                                                                                 163



       1   click it himself.

       2             THE COURT:     If he's got something he anticipated

       3   using to assist his testimony and it's not functioning, I'm

       4   happy to afford you an opportunity to replace it.             That's

       5   what I'm asking about.

       6             MR. BLACK:     Your Honor, I think it's -- the issue

       7   is the wireless is not good enough to get that far away.

       8             MR. BECKER:     We need better QoS, Your Honor.

       9             THE COURT:     All right.     So there's not --

      10             MR. BLACK:     Maybe if you take it, it'll be closer.

      11   I didn't have any problems when I --

      12             MR. BECKER:     I'm sorry.

      13             MR. BLACK:     I've used -- I used it from the

      14   podium, and if you -- you're closer, you might be able to

      15   get your guy.     He's got one he was trying to use.          Oh, oh,

      16   you think --

      17             THE COURT:     Let you advance the slides.

      18             MR. BECKER:     I can try to do that or --

      19             THE COURT:     Just whatever will help.        I'm just

      20   trying to be helpful with the witness, that's all.

      21             MR. BECKER:     Okay.

      22             THE COURT:     If you need to make a change, you have

      23   latitude to do that.

      24             MR. BECKER:     Okay.    Thank you, sir.

      25             MR. BLACK:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 164 of 242 PageID #: 20761
                                                                                 164



       1              (Bench conference concluded.)

       2   Q.   (By Mr. Becker)     Dr. Acampora, is there a common

       3   everyday analogy that you could use to help explain what's

       4   going on with the packets in this network?

       5   A.   I can.    So as packets flow into the network, the

       6   routers deliver them to the destination.           What could

       7   happen -- could we have the next slide?

       8              What could happen is packets start flowing in real

       9   quickly, and I tried to demonstrate -- this is sort of like

      10   an unhappy network sort of bursting at the seams.             That

      11   analogy.      In fact, it's an analogy that I often use with --

      12   when I was teaching telecommunications, data networks,

      13   wireless or wireline.       The analogy is to the U.S. mail.

      14              A packet is like an envelope.        You put some

      15   contents inside.      That's the payload.       You put an address

      16   on it, a return address, as well, affix postage.             You drop

      17   it into the mailbox.

      18              In -- maybe in late spring, perhaps, there's not

      19   too much mail.      The mail will go through kind of quickly.

      20   The post office will look at the address, the header of the

      21   packet, and it will determine where it needs to go, and

      22   then it will forward the packet by plane or by truck or

      23   however it does, and eventually the post person drops it

      24   into your mailbox.

      25              At Christmas time, not so good. Now, there's a lot
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 165 of 242 PageID #: 20762
                                                                                 165



       1   of mail going through the postal service.           Things slow

       2   down.     Some -- you may have experienced it.         You wind up

       3   getting season greeting -- you get greeting cards after the

       4   holiday.     The net -- the network -- or in this case, the

       5   postal network just couldn't keep up with the demand.

       6   There was no quality of service guaranteed.

       7   Q.   Is this problem of network congestion described in your

       8   '94 textbook?

       9   A.   It's described and several solutions to this problem

      10   that were known at the time are also described in great

      11   detail.

      12   Q.   Could you give us one example that's in your book that

      13   is relevant to the concepts here and explain that?

      14   A.   Sure.   So what I -- what I speak about at great length

      15   is a concept known as admission control.

      16              What's done here is before a new application flow

      17   can be set up -- suppose I want to get mail from my email

      18   server, so I might want to send a request to my server.

      19   The server responds with my email.          I read some mail.      I

      20   compose mail.     I send mail.     Maybe I receive some new mail.

      21   Before I can do any of this process, I would have to go

      22   through a process called admission control.

      23              What the network can do at the time that the

      24   session is being considered is make a determination.              If

      25   I accept the new expected packet flow caused by this new
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 166 of 242 PageID #: 20763
                                                                                 166



       1   application, what will it do to the quality of service that

       2   I've already guaranteed to existing application flows?

       3             So they all went through the same process, and

       4   they will make some guarantees.

       5             The objective here is to give the network an

       6   opportunity to do one of two things.          A, block the new

       7   request for a connection.        It might do that if it can't

       8   guarantee service quality to the existing connections

       9   because now traffic will begin to go up to too high a

      10   level, or it might admit the new connection but with the

      11   understanding you're basically overflow traffic.

      12             You're going to get lowest possible priority.

      13   I'm going to preserve priority that's guaranteed to the

      14   established connections.        I'll serve you if the network

      15   happens to be unbusy when you present your packets.

      16   Otherwise, your packet is going to be delayed or may not

      17   even be delivered at all.

      18             So that's a primary mechanism, just limit the

      19   volume of traffic presented to the network so that the

      20   network does not become overclogged.

      21   Q.   Was there another concept in your book discussed?

      22   A.   There is.

      23   Q.   Do you have a slide prepared to show that?

      24   A.   Yeah.   And this is a fairly straightforward process.

      25   I have got a slide.      And this is known as classifying and
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 167 of 242 PageID #: 20764
                                                                                 167



       1   scheduling.

       2             So in this situation, packets come in.           In this

       3   case, I've shown three different types of traffic.              The

       4   header of the packet would basically identify in some form

       5   or other the nature of the traffic, either the quality of

       6   service needed or might say it's a web application, but

       7   there'd be some indication in the header telling the

       8   network how the packets should be classified.

       9             And I have -- I show three data queues.           These are

      10   just memory locations that store data packets.             And on the

      11   way in -- it went by kind of quickly, but on the way in,

      12   the packets were classified into different -- different

      13   classes of queues.

      14              Then the scheduler -- now, the output side of the

      15   queue, the scheduler, the bottom of the drawing, that's now

      16   going to -- can you advance the slide.

      17             So the scheduler just picked the voice queue

      18   first.   It has the highest priority.         We've heard this a

      19   few times.    The voice needs to be delivered in real-time so

      20   that -- the scheduler is going to take that queue, and then

      21   it's going to take -- begin taking voice packets out until

      22   the queue is empty.      And then it will go to the next

      23   highest priority queue.       I don't guess that's in the

      24   animation.    And it will begin serving that.

      25             So the scheduler is then going to pick the queue
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 168 of 242 PageID #: 20765
                                                                                 168



       1   that it's going to serve first and then it's going to empty

       2   that queue out.     And there are different ways the queues

       3   can be emptied out.      Then the scheduler would go to the

       4   next queue and begin to empty that out.

       5              So we've classified on the input side.          We've

       6   scheduled on the output side.         And this was, again,

       7   well-known.     And I -- I describe in my book, but it didn't

       8   take much to describe it.

       9   Q.    Is this concept of classifying and scheduling -- can

      10   you explain -- does that relate to your post office

      11   analogy?

      12   A.    Yeah.   We can do an analogy of the post office once

      13   again.

      14              So the post office -- I don't know if it still

      15   does, but one time it had different grades of service.              It

      16   was -- was it Class A mail or priority mail?            Class A mail,

      17   Class B mail.     It was different types of mail, and what --

      18   and you paid accordingly.        And what the post office did

      19   would give priority, based upon how much you paid and what

      20   class of mail you fell into.

      21              So when you dropped your mail off at the post

      22   office, when the post person picks it up, the post office

      23   is going to classify that based upon what type of mail it

      24   is.    And then it will be -- it will be delivered based upon

      25   that, as well.     Third class mail gets there last.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 169 of 242 PageID #: 20766
                                                                                 169



       1   Q.   Thank you.    Before we get into the substance of your

       2   opinions, I wanted to ask you just a few preliminary

       3   questions.    Are you being paid for your work on this case?

       4   A.   I am.

       5   Q.   And we've heard the rates talked about a lot today with

       6   different experts.      What is your standard hourly rate?

       7   A.   $725.00 an hour.

       8   Q.   Is it customary for experts like yourself and

       9   Dr. Wicker and Dr. Williams to charge for their time in

      10   connection with matters like this?

      11   A.   Yes, it is.

      12   Q.   Does your compensation or what you're being paid have

      13   anything to do with the outcome of this case?

      14   A.   No.

      15   Q.   About how much time would you say you've spent on this

      16   case?

      17   A.   I just computed that earlier today.          And it looks like

      18   it's somewhere -- ballpark figure, somewhere between 250

      19   and 300 hours.

      20   Q.   Okay.   I'd like to ask you some questions on the topic

      21   of invalidity and to help the jurors understand the context

      22   of your opinions.

      23              You recall when Judge Gilstrap instructed the jury

      24   that the fact that the Patent Office grants a patent does

      25   not necessarily mean that any invention claimed in the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 170 of 242 PageID #: 20767
                                                                                 170



       1   patent, in fact, deserves the protection of a patent.

       2              Do you recall that?

       3   A.   I was here when Judge Gilstrap provided those

       4   instructions to the jury, yes.

       5   Q.   Do you have an understanding of why that is?

       6   A.   Yeah.   So as I heard Judge Gilstrap explain, the Patent

       7   Office can make a mistake.        It's not infallible.       So in

       8   this particular matter, it's up to the jury to decide

       9   whether the patent is valid or not valid.

      10              I basically did the same thing.         I looked at the

      11   patents.     I compared it against the prior art, and I made a

      12   determination as to whether the patentholder was entitled

      13   to that patent.     Was it that patentholder's property or

      14   not?

      15   Q.   And you did that analysis independently of the work

      16   the PTO did in deciding to issue the patent in the

      17   first place?

      18   A.   That's correct.

      19   Q.   You heard Dr. Chrissan testify this week about how he

      20   thinks maybe some Ericsson patents could be invalid.

      21              Do you recall that?

      22   A.   Yes, I do.

      23   Q.   And he said -- I think he also acknowledged that the

      24   Patent Office could have made a mistake with respect to

      25   those Ericsson patents.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 171 of 242 PageID #: 20768
                                                                                 171



       1             Do you recall that?

       2   A.   I remember that, yes.

       3   Q.   And that's -- that's normal, right?          People make

       4   mistakes?

       5   A.   Yeah.    And, again, I'm not going to cast judgment on

       6   the work of the Patent Office, but mistakes could be made,

       7   or it might even be a mistake that the Patent Office might

       8   not have had access to the same information that somebody

       9   else might have access to.

      10             There are a bunch of -- there are a number of

      11   reasons, I can imagine, why the Patent Office would have

      12   issued a patent that is later found to be invalid,

      13   including the possibility that a mistake was made.

      14   Q.   Right.    And nobody is perfect, right?

      15   A.   Nobody is perfect.

      16   Q.   I think you mentioned the concept of anticipation when

      17   you first introduced the concept of invalidity.             Can you

      18   explain what that concept means in the context of the

      19   analysis that you did?

      20   A.   Okay.    I found it somewhat a curious legal word, and

      21   I was provided with a great list of legal guidelines before

      22   I began my -- my undertaking.

      23             The word anticipation, this does not mean that

      24   somebody somehow guesses in advance that somebody else

      25   would file a patent.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 172 of 242 PageID #: 20769
                                                                                 172



       1               No.   It's basically that somebody else did it

       2   first.      There's one printed publication or a patent or a

       3   system that discloses the limitations of an asserted claim.

       4               And in that case, the lawyers say that claim was

       5   anticipated.      I say it was not new.

       6   Q.   And just to be clear, you're saying that it's

       7   anticipated if it's all in one document?           Is that -- did I

       8   hear you right?

       9   A.   That's correct.

      10   Q.   Is it a -- is it possible that a concept might still

      11   not be valid even if it's not all in one document?

      12   A.   Yes.    That's what I alluded to earlier.         That's the

      13   obviousness criteria.

      14   Q.   And can you explain that again, please --

      15   A.   Yeah.

      16   Q.   -- just briefly?

      17   A.   So even though it may not be all in one place, a person

      18   skilled in the art, somebody who's skilled in this field,

      19   with the proper training, the proper education, the proper

      20   experience with regard to the subject matter of a patent

      21   who would be familiar all of the surrounding literature,

      22   the papers, the publications, the systems, would be able to

      23   say this publication and this publication, it would be

      24   obvious to use the teachings of one inside of the other.

      25               It would be natural to combine them.         To be a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 173 of 242 PageID #: 20770
                                                                                 173



       1   suggestion to combine, one might elaborate further in terms

       2   of what a particular aspect of the -- of the paper is, but

       3   it would be obvious to that person that between the two of

       4   them, all of the limitations are, in fact, disclosed, and,

       5   therefore, the patent is not new -- it's not -- it was

       6   obvious in view of the prior art.

       7             THE COURT:     Dr. Acampora, would you try to slow

       8   down with your presentation a little bit?

       9             THE WITNESS:     Yes.    Thank you, Your Honor.       I

      10   will.

      11             THE COURT:     And -- and while I've interrupted

      12   everything, "yeah," is probably not the best answer in a

      13   United States District Court.         If you could say yes, I

      14   would prefer that, just as a personal prerogative.

      15             THE WITNESS:     I'll try my best, Your Honor.

      16             THE COURT:     Thank you very much.

      17             Let's go forward.

      18   Q.   (By Mr. Becker)     So a patent can be obvious even if the

      19   concepts are not all in the same document?

      20   A.   That's correct.

      21   Q.   Why is that again?

      22   A.   Because to a person of skill in the art, looking at the

      23   literature, it would be obvious that all of the limitations

      24   are taught and not just randomly taught but taught in some

      25   sort of cohesive fashion where it would be obvious to a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 174 of 242 PageID #: 20771
                                                                                 174



       1   person of skill that when I combine these two elements or

       2   these two publications, all of the elements of the claims

       3   are, in fact, present, in the open literature.

       4               The patentholder is not entitled to a patent.           It

       5   may be owned by the public, it may be owned by somebody

       6   else, but not owned by the patentholder.

       7   Q.   So for the purposes of these asserted patents, do you

       8   have an opinion about who that person of ordinary skill

       9   would be?

      10   A.   Yes.    I was asked to form such an opinion, and I did.

      11   Q.   Could you please tell the jury what -- sorry -- what

      12   skill level that person would have?

      13   A.   Okay.     In my opinion, that person would have a

      14   bachelor's degree in electrical or computer engineering or

      15   a similar field and several years of experience, three to

      16   five years of experience, on-the-job experience in the

      17   field, or more education, a master's degree in this -- in

      18   this case, and to offset the greater education or perhaps

      19   less experience on the job would be needed.

      20   Q.   Thank you.

      21               You've -- you've heard some instructions this week

      22   on the concept of burdens?

      23   A.   I have.

      24   Q.   And you understand the burden of showing invalidity is

      25   a higher burden than showing infringement.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 175 of 242 PageID #: 20772
                                                                                 175



       1   A.   That's what I understand, yes.

       2   Q.   And what is that standard for invalidity?

       3   A.   So I believe the standard is known as clear and

       4   convincing evidence, as opposed to the lower standard for

       5   infringement, which is a preponderance of the evidence,

       6   more likely than not.

       7              Clear and convincing evidence means -- yeah, I've

       8   seen enough evidence that I'm convinced the patent is

       9   invalid.    And that's a higher standard.         I understand

      10   there's another standard.        It's beyond a reasonable doubt,

      11   like in a criminal case.        Is there any lingering doubt

      12   whatsoever?

      13              It's not that high a standard.        It just has to

      14   be -- the evidence has to be such that a person is

      15   convinced that the patent is, in fact, invalid.

      16              MR. BLACK:    Your Honor, objection.

      17              THE COURT:    State your objection.

      18              MR. BLACK:    Just that the standard should come

      19   from the Court.

      20              THE COURT:    In other words, the witness is giving

      21   a legal conclusion?

      22              MR. BLACK:    Yes, Your Honor.

      23              THE COURT:    I'll sustain the objection on that

      24   basis.

      25   Q.   (By Mr. Becker)     Did you -- you applied the relevant
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 176 of 242 PageID #: 20773
                                                                                 176



       1   standards when forming your opinions, Dr. Acampora?

       2   A.   Yes, among the legal guidelines that I was -- that I

       3   asked for and was provided with for the standards I should

       4   apply, and those are the standards I did apply.

       5   Q.   All right.     Thank you.

       6               Dr. Acampora, you mentioned on your background

       7   slide that you have over 40 patents in your name.

       8   A.   That's correct.

       9   Q.   Did I get that right?

      10   A.   That's correct.

      11   Q.   So this task of considering whether a patent is valid

      12   or invalid, is that something you take lightly?

      13   A.   No, not at all.

      14   Q.   And why is that?

      15   A.   I wouldn't want my property taken away if, in fact, I

      16   did own it.      So I want to be sure -- I'm glad that the

      17   standard is such that someone would have to demonstrate by

      18   clear and convincing evidence that it wasn't mine to be

      19   taken away.      I would take that very seriously.

      20   Q.   Right.     And if we looked on the other side of that

      21   token, would it also be wrong to let somebody keep a patent

      22   if that patent was, in fact, covering concepts that belong

      23   to other people or to the public?

      24   A.   Yes.     That's the flip side of the coin.        If somebody is

      25   claiming ownership of property that isn't that person's,
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 177 of 242 PageID #: 20774
                                                                                 177



       1   they shouldn't have the right to exclude.

       2             The property in that case should be taken in that

       3   case.   Perhaps it belongs to someone else or perhaps it

       4   belongs to the public.

       5             MR. BLACK:     Your Honor, objection.       These are not

       6   technical opinions that he's qualified -- I'm not sure if

       7   they're legal opinions.       It could be his personal opinions,

       8   how the patent system ought to work, and it's irrelevant.

       9             MR. BECKER:     Your Honor, I believe Dr. Chrissan

      10   was asked the same question in the direct of his

      11   examination.     So I thought it was fair to ask Dr. Acampora

      12   the same question.

      13             THE COURT:     Well, I'll overrule the objection,

      14   although I want to make it clear that the Court will be the

      15   sole source of instruction to the jury on what the law is

      16   and what the law to be applied in this case will be, and I

      17   think both sides understand that.

      18             All right.     Let's go forward.

      19             MR. BECKER:     Thank you, Your Honor.

      20   Q.   (By Mr. Becker)     Dr. Acampora, which patent would you

      21   like to begin your discussion with?

      22   A.   The '206 patent, please.

      23   Q.   Okay.   And I -- the jury's heard a lot about the '206

      24   patent this week, but just to reorient them to -- to

      25   this -- this patent, could you give them a brief overview
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 178 of 242 PageID #: 20775
                                                                                 178



       1   of the claim, the first claim in this patent?

       2   A.   Sure.   Claim 1-0 -- Claim 109 includes two steps.

       3              It's a method claim and includes two steps:

       4   Classifying a plurality of packets and scheduling said

       5   plurality of packets.       And then there was some criteria

       6   concerning classification and scheduling, which I'll talk

       7   about.

       8   Q.   Okay.   And I want to make -- I want to ask you about

       9   one element here.      It says:    Communication in at least one

      10   of an upstream direction and a downstream direction.

      11              Does that mean you have to show both of those or

      12   is one enough?

      13   A.   Okay.   So in the second limitation -- I believe that's

      14   what you're referring to -- it does state at least one of

      15   an upstream direction and a downstream direction.             So if

      16   the prior art discloses one of these or both of these, then

      17   that portion of the limitation will be found.            It's not

      18   necessary for both the uplink and the downlink to be found,

      19   at least one of them.       And that would mean one or the other

      20   or both.     But you don't have to have both.         That's my

      21   understanding of that language.

      22   Q.   Thank you.    Dr. Acampora, in 1998, when this patent was

      23   filed, was there anything new or not obvious about the

      24   concept -- the general concept of classifying and

      25   scheduling packets?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 179 of 242 PageID #: 20776
                                                                                 179



       1   A.   In my opinion, there was nothing new in this claim that

       2   wasn't in the prior art.        In fact, fairly well-known.

       3   Q.   And is -- is the concept in this claim, is that a --

       4   was that new in 4G?

       5   A.   I'm sorry, one more time, please?

       6   Q.   Was that new in 4G?

       7   A.   No, no, this -- this is -- this well precedes 4G.

       8   Q.   Does it precede 3G?

       9   A.   It even precedes 3G.

      10   Q.   What kind of prior art did you find these concepts in?

      11   A.   Publications and patents.

      12   Q.   What -- was there a particular generation system?

      13   A.   Yeah.   In fact, I found these in second generation, or

      14   if I might clarify, we heard earlier, second generation

      15   GSM.   I'm not -- it's -- it's a French acronym.            I'm not

      16   even sure I could pronounce what it stands for.             We just

      17   use it backward -- mobile for global.           That was a second

      18   generation standard upon which was layered what we call

      19   GPRS, General Packet Radio Service.

      20              GPRS is not 3G, but it was not in the original

      21   version of 2G.     Some people refer to it as being 2. --

      22   Generation 2.5.     But the concepts go back at least as far

      23   as GPRS.

      24              And if we excluded uplink and downlink direction

      25   over wireless, then the concepts go back much further than
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 180 of 242 PageID #: 20777
                                                                                 180



       1   that.

       2   Q.   Dr. Acampora, what prior art do you rely on to show

       3   that that is, indeed, the case with respect to this claim?

       4   A.   Next slide, please.

       5               What I'm going to use is a U.S. patent I'll refer

       6   to as being the Forslow patent.

       7   Q.   Could you give us a little bit more information about

       8   the patent?

       9   A.   Yes.     So I excerpted -- on this slide are a few of the

      10   lines appearing on the cover of the patent, the U.S. Patent

      11   number, the date the patent issued, the inventor, and the

      12   assignee, the assignee -- the inventor being Jan Forslow,

      13   the assignee being Ericsson, the same Ericsson who is one

      14   of the Defendants in this matter.          And the patent was filed

      15   on May 29th, 1998.

      16   Q.   So just to be clear, this is an Ericsson patent owned

      17   by the Defendant that's here today?

      18   A.   That's correct.

      19   Q.   And --

      20   A.   Well, it was assigned to Ericsson.         I -- I would assume

      21   Ericsson owns it.      But maybe that's just an assumption.

      22   Q.   Okay.     When was this patent filed?

      23   A.   May 29th, 1998.

      24   Q.   And what makes this Forslow patent prior art?

      25   A.   Its filing date.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 181 of 242 PageID #: 20778
                                                                                 181



       1               Next slide, please.

       2               So the Forslow patent was filed on May 29th, 1998.

       3   The alleged priority date of the '206 patent, the date the

       4   invent -- the invention date of the '206 patent is July

       5   10th, 1998.     So Forslow happened first.

       6   Q.   Those dates seem close.       Does that matter?

       7   A.   No.

       8   Q.   So if someone else -- if Forslow, for example, had

       9   these ideas in the '206 patent first, what does that mean?

      10   A.   If Forslow had these ideas first, it means that the

      11   '206 patent -- and I -- I applied this analysis only to the

      12   asserted claims -- the asserted claims of the '206 patent

      13   are -- are invalid.

      14   Q.   And, Dr. Acampora, do you recall when Judge Gilstrap

      15   instructed the jury and mentioned that there's a list of

      16   certain prior art that the examiner has examined, and that

      17   list appears on the patent?

      18   A.   Yes.

      19   Q.   Was Forslow listed on the face of this patent?

      20   A.   Forslow was listed on the face of this patent.

      21   Q.   Did that fact impact your analysis one way or the other

      22   as to the invalidity of the '206 patent?

      23   A.   Not at all.    It was just -- it appears on the face of

      24   the patent, but the instructions, as I understand them, is

      25   that I'm -- I'm to do an independent analysis without
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 182 of 242 PageID #: 20779
                                                                                 182



       1   regard to whether it was considered -- not considered by

       2   the Patent Office without trying to determine the depth of

       3   consideration by the Patent Office, an independent analysis

       4   which is what I did.       So that doesn't affect my opinion at

       5   all.

       6   Q.   Okay.   Just give a -- could you please give a brief

       7   overview as to how you're going to use Forslow?

       8             MR. BLACK:     Your Honor, Your Honor, may I

       9   approach?

      10             THE COURT:     Approach the bench.

      11             (Bench conference.)

      12             MR. BLACK:     Well, I think he's stepped on the MIL

      13   twice.   There's nothing that can be done.          I think we can

      14   talk about it tomorrow morning if -- open things up a

      15   little bit.

      16             MR. BECKER:     Your Honor, I --

      17             THE COURT:     Which MIL are you -- which MIL are you

      18   referring to?

      19             MR. BLACK:     I don't remember the number.         It's the

      20   one about referencing the -- the.

      21             MR. BECKER:     The face of the patent?

      22             MR. BLACK:     -- the face of the patent.

      23             MR. BECKER:     Your Honor, my understanding was that

      24   your instructions were that it could be mentioned that it

      25   was on the face of the patent.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 183 of 242 PageID #: 20780
                                                                                 183



       1             MR. BLACK:     Could be mentioned.       The trouble is

       2   he -- previously he said that whether it was before the

       3   Patent Office and whether they considered it or didn't

       4   consider it was something that would be relevant.             And now

       5   he's come -- now he's offered the testimony that it's in

       6   the record -- that it was in the record at the Patent

       7   Office.    I may need a little bit more leeway on cross

       8   than --

       9             THE COURT:     Well --

      10             MR. BLACK:     -- without completely opening it.

      11             THE COURT:     -- this is -- this is the Court's

      12   order in response to Plaintiff's Motion in Limine No. 2,

      13   and there the Court said that certain prior art was not

      14   before the PTO at the time the patents were issued and is

      15   not in the cited references, is outside of the scope of

      16   this limine order.

      17             MR. BLACK:     Correct.    And --

      18             MR. BECKER:     And my understanding was that Your

      19   Honor clarified that, and you were going to permit

      20   Plaintiff to ask about cited art and the fact that it was

      21   actually listed there.       So, you know, I --

      22             THE COURT:     Quite honestly, Mr. Black, I would

      23   assume the Plaintiff wants the fact that it was cited by --

      24   to the PTO and the PTO --

      25             MR. BLACK:     Sorry --
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 184 of 242 PageID #: 20781
                                                                                 184



       1             THE COURT:     -- and the PTO issued these asserted

       2   patents over it.

       3             MR. BLACK:     Yes, Your Honor.      Let me clarify.

       4             THE COURT:     Okay.

       5             MR. BLACK:     We, of course, want to talk about that

       6   a lot.    But they had made the objection that if we do that,

       7   then they can start talking about the IPRs that are --

       8   which we can't have happen.        And I need to be able to say

       9   given this testimony, which I think is consistent with what

      10   you said before, that it was referenced by the Patent

      11   Office.     If there's something in the record --

      12             MR. BECKER:     Your Honor, I think all he said

      13   was that it was cited --

      14             THE COURT:     I heard what he said.

      15             MR. BECKER:     -- and that didn't impact his

      16   analysis.

      17             THE COURT:     I heard what he said.       The fact that

      18   this prior art that he's talking about now was in the cited

      19   references of the '206 patent has nothing to do with the

      20   PTAB or IPRs.     And the fact that that's elaborated on or

      21   touched on again in either the direct or the cross is not

      22   going to open the door to the PTAB or the IPRs.

      23             MR. BLACK:     Okay.   Thank you.     I just wanted to

      24   raise it.

      25             THE COURT:     All right.     Let's proceed.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 185 of 242 PageID #: 20782
                                                                                 185



       1               (Bench conference concluded.)

       2               THE COURT:    Let's proceed.

       3               MR. BECKER:    Thank you, Your Honor.

       4   Q.   (By Mr. Becker)      Dr. Acampora, could you give just a

       5   brief overview about how you believe Forslow invalidates

       6   these claims?

       7   A.   I believe that Forslow both anticipates and renders

       8   obvious Claims 109, 112, 115 [sic], and 146.            Furthermore,

       9   if --

      10   Q.   I'm sorry.    I thought you were done.

      11   A.   -- if Forslow is combined with the teachings of

      12   Goodman, that's a published paper by Dave Goodman, a former

      13   colleague of mine at Bell Labs, then I think that the

      14   combination would render Claims 140 and 144 obvious.

      15   Q.   And just to -- just for the record, the -- is the -- do

      16   you have an understanding that the Forslow patent is DX-52?

      17   A.   Yes.

      18   Q.   Do you have an overview slide prepared to discuss the

      19   overall system of Forslow?

      20   A.   Yeah, Figure 2.      This is taken directly from the

      21   Forslow patent.     The only thing I added was the color.           The

      22   patent is in black and white.         Everything else -- what you

      23   see in color, the red and yellow, I added that.

      24               And this is a GPRS system.      We see that it's -- we

      25   see the GPRS network right here.         And it has base stations.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 186 of 242 PageID #: 20783
                                                                                 186



       1   Those are here.     And it has mobile stations.         Those are

       2   here.     The link between the base station and mobile station

       3   is the radio.

       4               On the other side of the GPRS network is the IP

       5   data network.     That might be the Internet, or it might be

       6   any other network that's using the Internet Protocol --

       7   packets formatted in accordance with the Internet Protocol.

       8   Q.   And at a very high level, what was GPRS intended to do

       9   with respect to the Internet and cellular phones?

      10   A.   What it was intended to do is extend data services from

      11   the Internet to mobile devices so that if I'm on my laptop

      12   computer, I can get my email, I can browse the web, things

      13   of this type, things I would normally associate with

      14   Internet, extend Internet out to the wireless user.

      15   Q.   Now, we've heard a lot of discussion and mention of

      16   ATM prior art or the concept of ATM.          Do you recall

      17   those -- that --

      18   A.   Yes.

      19   Q.   -- happening this week?

      20               Is Forslow an ATM system?

      21   A.   Forslow is not an ATM system.        Forslow was an IP-based

      22   system.     The packets were IP packets, not ATM cells or

      23   packets.     ATM -- they're sometimes called cells.          They're

      24   often called cells.      But one would know they're packets.

      25   They're header and payload.        They're treated like packet
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 187 of 242 PageID #: 20784
                                                                                 187



       1   switching.      This uses the Internet Protocol.        Different

       2   type of packet.

       3   Q.    Thank you.

       4                What -- what problem, if any, was Forslow directed

       5   to?

       6   A.    So can we have the next slide, please?

       7                So Forslow was concerned about, it was one thing

       8   to have the GPRS infrastructure and to accept different

       9   types of traffic.      Now, we -- how are we going to provide

      10   quality of service?

      11                So Forslow actually, on the basis of GPRS, came up

      12   with a scheme to classify and schedule packets for

      13   individual application flows based on the flow's reserved

      14   quality of service.

      15   Q.    And just to clarify, Dr. Acampora, this citation and

      16   this quote you have here, these are not your words, are

      17   they?

      18   A.    No.    Once again, this came from Forslow.        The cite is

      19   at the bottom of the slide down here.           The only thing I

      20   added was -- was the coloring.

      21   Q.    So in 1990 -- in May of 1998, before Dr. Jorgensen

      22   filed his patent on the '206 patent, this was what Ericsson

      23   had filed in one of its patent applications; is that right?

      24   A.    Yes.

      25   Q.    These exact words?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 188 of 242 PageID #: 20785
                                                                                 188



       1   A.   This is from the Forslow patent, yes.

       2   Q.   And that's in DX-52.      And what is the cite to this, if

       3   the jury would like to find that?

       4   A.   Column 12, Lines 22 through 33, as noted at the bottom.

       5   Q.   Thank you.

       6              Now, you heard Dr. Williams testify earlier this

       7   week that he thought that Dr. Jorgensen was the first to

       8   think of the idea of putting voice and data all in one

       9   Internet-based solution.

      10              Do you recall that general testimony?

      11   A.   Generally speaking, yes.

      12   Q.   Was Dr. Jorgensen the first to think of doing that?

      13   A.   No.   Others had done it before him.         In particular,

      14   Forslow did it.

      15   Q.   And what does this quote say?

      16   A.   So here -- Forslow -- again, this is -- this is a cite

      17   directly culled from the Forslow patent.

      18              Forslow is thinking about multimedia sessions that

      19   provide individual quality of service requirements

      20   separately from voice, video, and data, all in one -- all

      21   in one session but in plural screens.           It'd be one screen

      22   associated with each data type.

      23   Q.   And that's Voice over IP?

      24   A.   Well, in this case, when -- when Forslow speaks about

      25   voice, given that GPRS is an IP network, this is Voice over
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 189 of 242 PageID #: 20786
                                                                                 189



       1   IP, yes.

       2   Q.   Let's talk about the claims.        Before we get into your

       3   analysis, I'd just like to orient the jury to -- or would

       4   you like to orient the jury to the format you have on your

       5   slide here?

       6   A.   Yeah.    So for my entire analysis, I'll adhere to this

       7   format.      The claim will appear on the left side of the

       8   screen, and the material that I've relied on, the evidence,

       9   if you will, that I relied on from the records will appear

      10   on the right side of the screen.

      11   Q.   Thank you.

      12              What is the first step -- or sorry -- the first

      13   step is:      A method of scheduling packets comprising

      14   classifying a plurality of packets according to end-user

      15   quality of service requirements of said plurality of

      16   packets.

      17              Did you find that concept in Forslow?

      18   A.   I did.

      19   Q.   And is that the quote we actually just looked at?

      20   A.   Yeah, same -- same quote.       So in order -- I'll just

      21   re-read it.

      22              In order to classify and schedule packets -- we'll

      23   talk about the scheduling later, that's the next

      24   limitation, but here Forslow was telling us:            In order to

      25   classify packets in an individual flow, based on the flow's
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 190 of 242 PageID #: 20787
                                                                                 190



       1   reserved quality of service, and then he goes on to tell us

       2   how he's going to do it.

       3             So it's clearly performing the step of classifying

       4   a plurality of packets based upon quality of service

       5   requirements of the packets.

       6   Q.   Thank you.

       7             And do you have an illustrated example for that?

       8   A.   I do.   This is also a drawing from the Forslow patents,

       9   Figure 11.    I added the color, which means I added this

      10   down here.    I added these lines over here.          That's mine.     I

      11   added the color in the different queues.

      12             But Forslow was teaching that inside the base

      13   station -- that's this, that BSS, that's the base station

      14   system -- is a box that is inspecting downstream packets.

      15   These are coming from the network, and I colored them

      16   differently to represent different flows and different

      17   quality of service needs.

      18             This box is separating the packets as they come in

      19   and placing them each in a queue associated with the

      20   service quality for that particular -- for that particular

      21   flow.

      22             So this is a blue queue -- that's quality of

      23   service 4 -- all of the blue packets -- quality of service

      24   blue packets coming from the network going to this lower

      25   queue and so forth and so on for the three other queues.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 191 of 242 PageID #: 20788
                                                                                 191



       1   Q.   And BSS, what does that stand for?

       2   A.   Base station system.

       3   Q.   So is it correct that all of this was happening at the

       4   base station?

       5   A.   Well, everything across this boundary, everything to

       6   the left of this boundary is at the base station.

       7   Q.   And just to be clear, is this Figure 11 from DX-52?

       8   A.   Yes.

       9   Q.   Now, we -- you -- I noticed on your prior slide, you

      10   didn't have end-user highlighted here.           Is -- is it the

      11   case -- or does Forslow disclose that concept of end-user

      12   quality of service?

      13   A.   It does.    And that's why I hadn't yet -- I hadn't yet

      14   highlighted end-user in the prior slide.

      15   Q.   Does Forslow have that concept, too?

      16   A.   Yes, it does.

      17               So what Forslow was relying on is a well-known

      18   protocol.     It was part of the -- it's part of the protocols

      19   associated with the Internet.         It was a reservation

      20   protocol known as RSVP, and Forslow was employing this to

      21   permit a mobile host -- that's the end device, the

      22   end-user -- RSVP is being used to permit the mobile host or

      23   end-user to request a certain quality of service for

      24   transmission from the Internet user -- from an Internet

      25   user at an ISP.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 192 of 242 PageID #: 20789
                                                                                 192



       1   Q.   Does this --

       2   A.   Again, I added the color of this slide, this up here.

       3   It's just the same from Forslow down here.

       4   Q.   And the quality of service requested here, how does

       5   that relate to how the base station classifies the packets,

       6   if at all?

       7   A.   The base station is going to classify based upon the

       8   quality of service requested by the mobile host.             So these

       9   are the end-user quality of service objectives that the

      10   base station is going to use when classifying the packet.

      11   Q.   So, Dr. Acampora, is Claim 109, Step A, in Forslow?

      12   A.   It is.

      13   Q.   What about 109, Step B?

      14   A.   Well, now we get into the second limitation,

      15   scheduling.     Forslow was telling us:       In order to -- I'm

      16   using the same quote that I used earlier.           In order to

      17   classify and schedule.       Now, we're going to speak about the

      18   scheduling of the packets.

      19             And he goes on to tell us that in order to

      20   schedule, various queues/buffers -- queue and buffer are

      21   the same thing -- are going to be employed in the base

      22   station to accomplish the -- to accomplish the

      23   classification -- well, to accomplish the scheduling.              We

      24   already spoke about the classification.           Let me correct

      25   myself on that.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 193 of 242 PageID #: 20790
                                                                                 193



       1   Q.   Thank you, Dr. Acampora.

       2             Do you have any illustrated examples to show with

       3   respect to this scheduling step?

       4   A.   I do.   So looking at the bottom first -- so we already

       5   classified the different packets by their quality of

       6   service needs expressed by the end-user.

       7             Now, Forslow's telling us that scheduling --

       8   scheduling is now concerning how we take packets out of the

       9   queue, how we're going to schedule them.           It will turn out

      10   to be a three-step process.        I'll start down here first,

      11   and this is similar to what I described earlier.

      12             So prioritization of the packet scheduling

      13   mechanism between quality of service classes is also

      14   preferably controlled by the base station.

      15             The first step:      Pick the queue with the highest

      16   priority.

      17             Second step:     Serve the packets that are in that

      18   queue, schedule them for transmission on what's called the

      19   first-in-first-out basis.        That's the scheduling algorithm

      20   that's used, first-in-first-out.

      21             That simply means, if you're the oldest packet,

      22   you get served first.       It's header -- it's also known as

      23   header fly serving.      Whoever gets there first gets served.

      24   Somebody else go to the head of the line, then gets served,

      25   first-in-first-out.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 194 of 242 PageID #: 20791
                                                                                 194



       1   Q.   And for clarity, is this process happening at the base

       2   station?

       3   A.   Yes.    This is all being performed at the base station.

       4   Q.   And is the base station -- is this scheduling being

       5   performed for communication in at least a downstream

       6   direction over a shared wireless medium?

       7   A.   Yes, it is.    So the third step with scheduling is

       8   actually assigning radio resources.          That's the highlighted

       9   area down here.

      10               Again, this drawing was taken from Forslow's

      11   Figure 12.     I -- I took out portions of Figure 12 that

      12   weren't needed for my analysis, but the RLC, R -- the R in

      13   RLC is stands for radio.        It's a radio link control layer.

      14   This is the layer in the base station that's actually

      15   responsible for assigning radio resources existing between

      16   the base station and the mobile station to the -- to the

      17   individual packets.

      18               So scheduling consists of pinging the highest

      19   priority queue, taking the oldest packet in that queue, and

      20   assigning it to the radio channel -- assigning radio

      21   resources to transfer that packet.

      22   Q.   So does Forslow disclose each of the limitations in

      23   Claim 109?

      24   A.   Yeah.    So this is -- the -- the assignment to the radio

      25   is in a downlink direction.        We only need to show one of
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 195 of 242 PageID #: 20792
                                                                                 195



       1   those -- or I need to show one of those.           And Limitation B

       2   is present, and Claim 109, in my opinion, is invalid.

       3   Q.   What is the next claim you'd like to discuss?

       4   A.   Next slide, please.      Claim 112.

       5   Q.   What does 112 add to Claim 109?

       6   A.   The additional limitation of -- of at least the

       7   classifying -- at least one of the classifying step and the

       8   scheduling step.      So one or the other or both is performed

       9   by a packet scheduler wherein the packet scheduler is

      10   executed on at least one of the base station or the

      11   customer premises equipment.        So it's either at the base

      12   station or it's at the customer premises equipment.

      13   Q.   So does the base station of Forslow have a packet

      14   scheduler that meets this limitation?

      15   A.   Yes, it does.     It's the base station or rather the

      16   equipment within the base station that accomplishes the

      17   scheduling steps that I just described.           So that -- that's

      18   the scheduler.     It's at the base station.

      19             And so the scheduling step, all we needed was one,

      20   is performed by a packet scheduler at the base station.               So

      21   this limitation is met.

      22   Q.   What's your conclusion regarding Claim 112?

      23   A.   Claim 112 is invalid.

      24   Q.   What's the next claim that you're going to be

      25   discussing?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 196 of 242 PageID #: 20793
                                                                                 196



       1   A.   Claim 118.

       2   Q.   What does Claim 118 add?

       3   A.   Claim 118 refers back to Claim 9, and it requires that

       4   the -- the add -- the additional step must perform the

       5   communicating the end-user quality of service requirements

       6   between a station and an access point.

       7   Q.   Does that happen in Forslow?

       8   A.   It does.     This is Figure 10A from Forslow.          I added the

       9   coloring.    I didn't add the line, the red line.            I just

      10   colored it red.      And what it's clearly showing is that the

      11   mobile host -- that's the end-user -- is sending the RSVP

      12   through the base station.        So it got to the base station

      13   and is then sent further into the GPRS network.              And this

      14   allows the mobile host, through the mechanism, whereby the

      15   mobile host requests a certain quality of service.

      16             I explained this RSVP usage a little bit earlier,

      17   and that allows the mobile host to request.            And here it's

      18   shown diagrammatically.       It's in an illustration.

      19   Q.   And, Dr. Acampora, the access point here, where's that

      20   in the figure?

      21   A.   The access point is the base station.          So --

      22   Q.   Thank you.

      23   A.   -- within the field, it's very often substitutable.

      24   Access point is the same as a base station.            Access point

      25   is also used in WiFi, but in -- in the context of cellular,
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 197 of 242 PageID #: 20794
                                                                                 197



       1   an access point is a base station.

       2   Q.   Thank you, Dr. Acampora.       Is -- what is your conclusion

       3   regarding Claim 118?

       4   A.   Claim 118 is invalid.

       5   Q.   Thank you.    What is the next claim that you're going to

       6   discuss?

       7   A.   Let's talk about Claim 146.

       8   Q.   Okay.    What does Claim 146 add to the equation?

       9   A.   So the scheduling step comprises allocating shared

      10   wireless bandwidth in an oversubscribed environment without

      11   subsequent degradation of the high priority Voice over IP

      12   and video applications.

      13   Q.   At a high level, can you provide just a very brief

      14   overview of what that means?

      15   A.   Yeah.    So I actually referenced it a little bit earlier

      16   when I spoke about admission control.           That's not what's

      17   taught in Forslow.      But what I mentioned is that in some

      18   types of data networks, there's an admission control

      19   process which will tell a new flow, I'm sorry, I can't

      20   accept you with quality of service guarantee.            You're free

      21   to use the network, but you're going to get best effort

      22   service.      You get basically whatever is left over.          That

      23   would be an example of oversubscription.

      24   Q.   Is this concept in Forslow?

      25   A.   It is.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 198 of 242 PageID #: 20795
                                                                                 198



       1   Q.   First of all, is Voice over -- high property Voice over

       2   IP and video, is that in Forslow?

       3   A.   Yes, it is.    So just looking at the highlighted section

       4   of the excerpt, adhering to individual quality of service

       5   requirements of voice and video.         Voice, as I already said,

       6   would be Voice over IP.       GPRS network, which Forslow was

       7   using, is an IP network.

       8   Q.   Thank you.

       9   A.   And image is going to be guaranteed, a predictable

      10   delay.   So telephony is provided a guaranteed service.

      11   Video has got a predicted delay.

      12   Q.   Thank you.    What about the concept of oversubscription?

      13   A.   Well, then another passage tells us that the estimates

      14   may be used to evaluate if new reservations may be

      15   accepted.    That was an admission process that I was

      16   describing before.

      17             So the RSVP can sort of be used as a -- a request

      18   for admission with guaranteed quality of service.             And what

      19   it's telling us is that the new reservations may be

      20   accepted without affecting existing connections.

      21             So it's really telling us two things.           Maybe I can

      22   take a reservation with no affect on existing reservations,

      23   and I can guarantee service quality to new reservation, or

      24   maybe accepted -- maybe it won't be accepted.            It will just

      25   be told, well, you can flow, but I'm not giving you any
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 199 of 242 PageID #: 20796
                                                                                 199



       1   quality of service.      That's the oversubscription.         That's

       2   the oversubscription state.

       3               So the voice and video will still get their

       4   service quality needs met but not this new connection.              The

       5   new sub -- the new connection is an oversubscription.

       6   Q.   Thank you, Dr. Acampora.       What is your conclusion

       7   regarding Claim 146?

       8   A.   Claim 146 is invalid.

       9   Q.   What is the next claim you'd like to discuss?

      10   A.   Claim 140.

      11   Q.   Okay.    What is Claim 140 -- I guess if you could start

      12   with just the first two limitations.          Can you explain those

      13   at a high level?

      14   A.   Okay.    So this is adding to Claim 9, and there has to

      15   be some coordination by the access point.           And it has to be

      16   controlling by the access point.

      17               So we're talking about coordinating -- controlling

      18   access to the wireless resource by one or more network

      19   stations.     We'll get into the other two limitations in a

      20   minute.

      21   Q.   Thank you.    Are Steps A and B in Forslow?

      22   A.   Yes.    That was -- that's performed by the radio link

      23   control/MAC sublayer.       We spoke about that earlier, the RLS

      24   radio.

      25               So this is the process followed at the base
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 200 of 242 PageID #: 20797
                                                                                 200



       1   station to arbitrate who gets to use the shared physical

       2   radio medium.     That's the responsibility of the RLC.           The

       3   RLC is coordinating and controlling access to the radio.

       4   Q.   What about the next two steps -- well, first of all,

       5   are Steps A and B in Forslow?

       6   A.   They are.

       7   Q.   And what about the next two steps?

       8   A.   Well, let's look at the next slide.

       9             So next slide, receiving reservation request for

      10   one or more of the wireless stations at the base station

      11   and sending grants from the base station back to the

      12   wireless network station.

      13             So the -- the end-user is going to make a request

      14   for radio resources, and the base station is going to

      15   provide a grant telling the end station, here's your

      16   turn -- here's how I want you to send.           The base station is

      17   in control.

      18   Q.   Does Forslow have the concept of uplink transmissions?

      19   A.   Well, we saw the RSVP flow in the uplink direction, but

      20   I'm -- I'm actually going to rely on something more

      21   fundamental than that.

      22   Q.   Okay.   Is this one of those situations where it's not

      23   all in one document?

      24   A.   Questionable.     Forslow mentions GPRS, and a person of

      25   skill would understand what GPRS entails.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 201 of 242 PageID #: 20798
                                                                                 201



       1   Q.   Did you --

       2   A.   But there's another paper that provides the details

       3   that aren't in Forslow.

       4   Q.   Does GPRS have these details?

       5   A.   The GPRS standard has these details.          The Goodman paper

       6   basically summarized certain aspects of GPRS.

       7   Q.   And what is the Goodman paper at a high level?

       8   A.   It was a paper published by the IEEE titled General

       9   Packet Radio Service and GSM.         So what Dave Goodman did

      10   here is take this great big standard, took off all of the

      11   details about how to form packets and what bit corresponds

      12   to what and basically provided the operating principles of

      13   GPRS.

      14   Q.   So is the concept of receiving reservation requests and

      15   sending grants in response to those requests in GPRS as

      16   disclosed by Goodman?

      17   A.   Yes.

      18   Q.   So why are you relying on Goodman instead of the GPRS

      19   standard itself?

      20   A.   It's all -- in terms of finding the limitation, it's in

      21   Goodman, and Goodman is providing a summary of the

      22   principles upon which GPRS operates, sparing the reader the

      23   details.     We don't need to know, like I said, what bit goes

      24   in what position in what subframe of a header, anything

      25   like that.     Those are details.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 202 of 242 PageID #: 20799
                                                                                 202



       1             Goodman is giving us basic principles of

       2   operation, more specificity of what's in Forslow.             Forslow

       3   simply says GPRS.      So Dave is -- Dr. Goodman is providing

       4   this one further level of detail.

       5   Q.   And is Goodman consistent with what's described in

       6   GPRS?

       7   A.   Completely.

       8   Q.   Okay.   Is -- and Goodman, is that a prior art article?

       9   A.   Yes, it is.    It was published in May of '97, which is

      10   before the invention date of the '206, which was July of

      11   1998.

      12   Q.   What -- what evidence from Goodman are you going to

      13   rely on to show that this limitation is met?

      14   A.   Next slide, please.

      15             So this is a drawing taken from Goodman.            It's

      16   Figure 9 from Goodman.       Here's the Goodman reference down

      17   here.   It's DX-86.

      18             THE COURT:     Dr. Acampora, again, try to slow down,

      19   if you can, please.

      20             THE WITNESS:     Yes, Your Honor.      Thank you.

      21             THE COURT:     Please continue.

      22   A.   So this drawing is showing some flows in a process

      23   which ultimately results in the transmission of user data,

      24   but I'm not relying on that.        What I'm relying on are these

      25   first two steps.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 203 of 242 PageID #: 20800
                                                                                 203



       1               The mobile station sends a packet channel request

       2   to the base station.       The base station responds with the

       3   assignment of what -- of the position -- it assigns to the

       4   mobile station an access -- packet access control channel.

       5   This is going to be the grant.

       6               Request is the first step.      Grant, I'm granting

       7   you permission to use the packet access control channel.

       8   Q.   (By Mr. Becker)     You talked about Forslow describes

       9   sending data in the uplink to the base station?

      10   A.   Yes.

      11   Q.   Would this -- would the steps shown in this figure be

      12   required for that to happen in a system like Forslow?

      13   A.   I'm not sure I understand the question.           Can you ask

      14   that again, please?

      15   Q.   In order to send data to the base station, packet data,

      16   would the mobile stations and the base stations in Forslow

      17   need to follow a procedure like this?

      18   A.   Yes, they would.     The base station is in complete

      19   control of access to the radio medium.

      20               If the users could -- if remote users could simply

      21   send uplink anytime they want, if two send packets at the

      22   same time, they collide.        The information content is

      23   destroyed.     The radio interference would make the contents

      24   unreadable.

      25               The only exception to that is exactly that case.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 204 of 242 PageID #: 20801
                                                                                 204



       1   To make the initial request, what's being used is a random

       2   access channel.     So before you can do anything in the

       3   uplink direction, without control of the base station, you

       4   have to make a request on the uplink random access channel.

       5   That's basically saying, I want to start a procedure.

       6             In response to that, the base station is now going

       7   to assign uplink resources and the rest of what the base

       8   station -- of what the user is asking for can now be

       9   presented.    Those are the subsequent steps.

      10             But I'm not relying on those as far as Elements

      11   (c) and (d) are concerned.

      12   Q.   So in terms of these specific details of GPRS, would it

      13   be obvious or not obvious to use these details in a system

      14   like Forslow?

      15   A.   It would be obvious to use these because it's -- like I

      16   said, it's telling us exactly how GPRS operates, which is

      17   the network upon which the Forslow patent is based, GPRS.

      18   Q.   So bottom line is, as the -- what's your opinion about

      19   Claim 140?

      20   A.   Claim 140 is invalid.

      21   Q.   Are there any more claims to talk about with respect to

      22   the '206?

      23   A.   I believe there's one more.

      24   Q.   This is the --

      25   A.   Claim 144.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 205 of 242 PageID #: 20802
                                                                                 205



       1   Q.   This is the last one?

       2   A.   It is.

       3   Q.   What's your opinion regarding Claim 144?

       4   A.   I believe it is also obvious in light of the

       5   Forslow/Goodman combination.

       6   Q.   And what evidence do you rely on to show that?

       7              Sorry -- before we get to that, what's -- can you

       8   just provide an overview of what the Claim 144 is -- the

       9   concept is?

      10   A.   Yeah.    So here, the coordinating step comprises

      11   ensuring high priority packets are provided appropriate

      12   bandwidth needed to -- needed by said high priority

      13   packets.

      14              And I'll rely on, once again, the same passage

      15   that I relied on earlier.        Goodman is telling us -- I'm

      16   sorry -- Forslow is telling us that the Forslow invention

      17   will adhere to individual quality of service requirements

      18   of voice and video, for example, realtime application, like

      19   telephony, guaranteed service, image, video, and these

      20   predictable delays.      These are the high priority traffic

      21   types.

      22   Q.   Thank you, Dr. Acampora.

      23              What's your conclusion regarding Claim 144?

      24   A.   It's invalid.

      25   Q.   Could you please provide a summary of your opinions
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 206 of 242 PageID #: 20803
                                                                                 206



       1   with respect to the '206 patent?

       2   A.   Yeah.   I'll make it brief.       I believe the Forslow

       3   patent anticipates and renders obvious the asserted claims

       4   of the '206 patent.      Forslow, combined with Goodman, render

       5   obvious Claims 140 -- Claims -- Claims 140 and 144.              Let me

       6   restate what I said before.

       7              Forslow by itself anticipates and renders obvious

       8   Claims 109, 112, 118, and 146.         The other two asserted

       9   claims, Goodman, combined with Forslow, would render those

      10   obvious.

      11   Q.   Thank you.

      12              Any doubt in your mind that one way or the other,

      13   the '206 patent is invalid?

      14   A.   The '206 patent, the asserted claims -- I didn't look

      15   at the other claims -- the asserted claims were invalid.

      16   Q.   Thank you.

      17              What patent do we discuss next?

      18   A.   Next slide, please.

      19              Let's talk about the '629 patent.

      20   Q.   Okay.   And we've talked about this a lot.          Just at a

      21   high level, what is this concept?          What is the concept in

      22   this patent?

      23   A.   Okay.   So the jury's heard about this several times

      24   this week.     This -- Claim 1 involves a reservation

      25   algorithm, which reserves a first slot in a future frame
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 207 of 242 PageID #: 20804
                                                                                 207



       1   and reserves a second slot in a later frame, a

       2   subsequent -- subsequent in time, subsequent to the first

       3   frame, which is at some future point in time, and all this

       4   reservation must be done, so the second data packet is

       5   placed in the second slot in an isochronous manner.

       6   Q.   Okay.    What priority are you relying on?         Well, sorry.

       7   I asked the wrong question.

       8   A.   Okay.    So this is a simple --

       9   Q.   Let me ask the question.

      10               Do you have a slide prepared to remind the

      11   jurors -- I think you can go through this briefly,

      12   Dr. Acampora, because the jurors have heard it already, but

      13   just very briefly to remind them what this patent is about?

      14   A.   Yes.    So let's consider a voice source that is

      15   generating a data packet periodically.

      16               So the frame -- the claim is basically saying let

      17   there be frames.      Frame 0, 1, and 2 in this example.          And

      18   what I want to do is have a voice packet, in this example,

      19   reserve Slot 7 in Frame 0 or access Slot 7 in Frame 0.

      20               Once that slot is accessed, it will be tabbed and

      21   reserved in future frames.

      22               That's basically what this -- and the claim will

      23   also require that a data packet be placed here, and the

      24   second data packet be placed here, here and here.

      25   Q.   And just to be clear, are you marking on Slots 7 in
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 208 of 242 PageID #: 20805
                                                                                 208



       1   each of Frames 1 and 2 in this slide?

       2   A.   Yeah.   My finger is not a very good stylus.

       3   Q.   Do you have -- what prior art do you rely on for your

       4   opinions for this -- with respect to the '629 patent?

       5   A.   Next slide, please.

       6             I'm going to rely here on another U.S. patent,

       7   which I'll refer to as being the Turina patent.             The jury

       8   has already heard about the Turina patent.

       9   Q.   And the Turina patent, that's the same one that

      10   Dr. Chrissan mentioned in his testimony and Dr. Wicker

      11   mentioned in his testimony?

      12   A.   Same patent.

      13   Q.   And this is an Ericsson patent?

      14   A.   This is an Ericsson patent.        This is what's excerpted

      15   from the front of the patent.         We see it's a U.S. patent

      16   granted in 2000.      We see the name of the inventor, and the

      17   assignee is Eric -- once again, it's Ericsson, and it was

      18   filed November 27th, 1996.

      19   Q.   And what makes this patent prior art?

      20   A.   Next slide.

      21             So it was applied for in 1996.         Priority date of

      22   the '629 patent is 1999.        Turina happened first.

      23   Q.   Okay.   What are your opinions with respect to the '629

      24   patent?

      25   A.   I believe that the Turina will patent will render
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 209 of 242 PageID #: 20806
                                                                                 209



       1   Claims 1 and 6 [sic] obvious.

       2   Q.   And do you have any slides prepared to show the jury

       3   what Turina was about at a higher level?

       4   A.   I do.     So this is just sort of the lay of the land.          We

       5   see the base station.       We see a mobile phone.       In fact, we

       6   see a couple of mobile phones and a couple of base

       7   stations.

       8               This is also a GPRS patent.       Not that -- that

       9   Turina invented GPRS.       Turina is going to use GPRS.

      10   Q.   Was this an IP-based network?

      11   A.   Yes.    Once again, it's GPRS.      And GPRS is an IP-based

      12   network.

      13   Q.   And we heard the concept of a VIP mobile -- a VIP

      14   mobile?

      15   A.   We did.

      16   Q.   Is -- is it -- can the system of Turina support more

      17   than one VIP mobile for base stations?

      18   A.   Yes, it can.     There's no requirement the number of VIP

      19   mobiles be limited to one.

      20   Q.   Well, would it -- would it make any sense for one --

      21   for the base station to only allow one mobile to be VIP per

      22   base station?

      23   A.   That would make no sense at all.

      24   Q.   Why is that?

      25   A.   Well, as an example, so only one is allowed for base
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 210 of 242 PageID #: 20807
                                                                                 210



       1   station.     And suppose both of the mobile phones shown in

       2   this drawing happened to be VIP stations.           Well, that would

       3   be fine.     It would be one associated with each base

       4   station, but these are mobile phones.

       5              What happens when somebody gets in a car and

       6   drives to the region served by the other base station?

       7   Now, all of a sudden there are two VIP mobiles in one base

       8   station.     Does one of them suddenly get kicked out?           It

       9   would make no sense.

      10   Q.   Thank you.    And which figure are you going to rely on

      11   for the majority of your discussion?

      12   A.   I believe it's Figure 3.

      13              Next slide.

      14   Q.   And Dr. Wicker already explained this, so maybe you can

      15   give an abbreviated overview to remind the jury what this

      16   figure is about?

      17   A.   Yeah.   So, once again, I added the coloring.

      18   Otherwise, this is directly from Turina.           And Turina is

      19   describing TDMA frames, Time Division Multiple Access,

      20   which is an acronym.       But these are frames, each containing

      21   eight time slots numbered 0 through 8.           We see Frame 0.

      22   That's the current frame.

      23              Next slide.

      24              So let me explain what just happened.          As Turina

      25   explains, when that packet that we just saw lands in
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 211 of 242 PageID #: 20808
                                                                                 211



       1   Slots 4 and 5 of Frame 0, the current frame, what that does

       2   is cause the same two slots in future frames to be

       3   reserved.      The reservation is made back at this point in

       4   time.      This is a fairly well-known process.

       5               As it turns out, it was also created by Dave

       6   Goodman, same Dave Goodman, different publication, known as

       7   Packet Reservation Multiple Access.

       8               So you first compete for, and in this case -- in

       9   this example, these slots were 1.          That computation tags

      10   the same two slots in subsequent frames as being reserved.

      11   They cannot be seized by any other mobile station.

      12               So that -- as time goes on -- if you could go to

      13   the next slide -- one more.

      14               So there's a first packet going into a future --

      15   first future frame.      Second packet going into a subsequent

      16   frame.      That's -- that's it.

      17   Q.   So this is from DX-49; is that right?

      18   A.   That's correct.

      19   Q.   And this is -- is this Figure 3?

      20   A.   This is Figure 3.

      21   Q.   Is this concept of reserving slots in future frames, is

      22   that a 4G concept?

      23   A.   No.    This is a 2G concept.

      24   Q.   Thank you.    What are your opinions with respect to

      25   Claim 1?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 212 of 242 PageID #: 20809
                                                                                 212



       1   A.   My opinion is Claim 1 is obvious in light of the Turina

       2   patent.

       3   Q.   Okay.   Does Turina patent -- the Turina patent disclose

       4   a method for assigning future slots of a transmission frame

       5   to a data packet in the transmission frame for transmission

       6   over a wireless medium that includes applying a reservation

       7   algorithm?

       8   A.   Yes, it does, as I just explained.

       9   Q.   Where is that in Turina?

      10   A.   Column 4, Lines 57 through 61, and what -- again, I

      11   need to remind the jury, and I put it on the slide, a

      12   protocol is a sequence of steps.

      13              It's a phrase that's used in data communications.

      14   It's the same as an algorithm.         It's a set of steps to be

      15   followed.    So when we see protocol in Turina, that's the

      16   same as an algorithm.       And Turina is telling us that it's

      17   using a packet reservation-type protocol.           That's Packet

      18   Reservation Multiple Access -- multiple access packet

      19   reservation-type protocol that I referenced a little

      20   earlier.

      21              Turina didn't invent that.       That was already prior

      22   art at the time of Turina, but using Turina nonetheless is

      23   disclosing that particular protocol as I just described it.

      24   Q.   And this -- what you have inside the -- the bullets at

      25   the top of this slide, those -- are those your words?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 213 of 242 PageID #: 20810
                                                                                 213



       1   A.   The bullets at the top are my words, yes.

       2   Q.   And inside the box here, is that the words that

       3   Ericsson had in its patent in 1996?

       4   A.   Except for the highlighting, yes.

       5   Q.   Is the concept of applying a reservation algorithm

       6   disclosed by Turina?

       7   A.   Yes, it is.

       8   Q.   Okay.    What about the next two steps, reserving a first

       9   slot and a second slot in a future frame?

      10   A.   Well, that happens exactly as I just described it

      11   because the first slot, there's a slot being reserved in a

      12   future frame.      There's a slot being reserved -- second

      13   reserved slot in a subsequent frame.          It's in Frame 2.

      14   Q.   Okay.    And just to be clear, what the -- with the jury,

      15   the coloring on these slides, you've added?

      16   A.   Yes.    If you see coloring on -- on a slide, unless I

      17   created that slide from scratch, I added the coloring.

      18               Typically I'll be using an excerpt from a patent

      19   or a publication.      The patent or publication would be in

      20   black.      The coloring, I added.

      21   Q.   And the labels in red on the frames -- the current

      22   frame, future frame, and subsequent frame, are those words

      23   you added?

      24   A.   I believe that I did, yes.

      25   Q.   Okay.    But would that be how someone would
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 214 of 242 PageID #: 20811
                                                                                 214



       1   understand -- would have understood what this figure is

       2   disclosing in 1996?

       3   A.   Yes, it would.     This is a time diagram.        We see time

       4   slots progressing from 0 to 7.         In Turina, originally was

       5   Frame 0 -- TDMA Frame 0.        We can't see it here because it's

       6   been colored out.      But that was in the original Turina.

       7   Followed by Frame 1, followed by Frame 2, so it's a time

       8   sequence from left to right.

       9   Q.   So what about the fact that this -- these claims -- or,

      10   sorry, Steps 1B and C say that it has to be a slot reserved

      11   for a data packet.      Is that in Forslow?

      12   A.   Yes, it is.     So Figure 2 from Forslow was showing us

      13   the actual transfer of a data packet, and the excerpt is

      14   telling us that the network in Forslow sends the packet

      15   over the downlink and the -- the site goes on.             But it's

      16   clearly talking about transferring packets.

      17   Q.   And this -- would somebody of ordinary skill understand

      18   this transfer in Figure 2 to be sending a packet in the

      19   reserve slot?

      20   A.   Yes.

      21   Q.   Both of them?

      22   A.   Yes, both -- both of them.

      23   Q.   And is -- I think you said Turina is a GPRS and

      24   IP-based reference, but does this confirm that?

      25   A.   Well, this is how I know that Turina is GPRS and
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 215 of 242 PageID #: 20812
                                                                                 215



       1   IP-based.     This is a site from Turina.        It's clearly saying

       2   GPRS, and it's using Internet Protocol.

       3   Q.   Where is that site?

       4   A.   Column 6, Lines 3 through 13 of DX-49.

       5   Q.   Was there any doubt that this was reserving data

       6   packets for IP-flows in these -- for these VIP mobile

       7   stations?

       8   A.   No, doubt.

       9   Q.   So are -- is Steps B and C disclosed by Turina?

      10   A.   Yes, both -- I -- I -- Step B is reserving the first

      11   slot for an Internet packet flow in a future frame based on

      12   a reservation algorithm.

      13              Step C, reserving a second slot for a second data

      14   packet of the same IP-flow in a later transmission frame.

      15   I'm paraphrasing.      So as I just explained, B and C are

      16   present in Turina.

      17   Q.   And then this Step D, I think has been discussed a

      18   lot.    Is -- is Figure 3 showing isochronous?

      19   A.   Yes, it is.    Isochronous was construed by the Court to

      20   mean:     According to a consistent time interval, and we see

      21   the two red arrows that I superimposed on Figure 3 of

      22   Turina.     There's the first arrow, second arrow.          This

      23   placement of this position relative to this is the same as

      24   the placement of this position relative to this.             So

      25   they're clearly -- they're happening periodically.                That's
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 216 of 242 PageID #: 20813
                                                                                 216



       1   a constant time interval.

       2   Q.   Okay.     I asked you this question with respect to

       3   Forslow.      Was Turina cited on the face of the '629 patent?

       4   A.   Turina was cited on the face of the '629 patent.             Thank

       5   you.     I corrected a mistake that was in my original expert

       6   report where I said it was not.         That was just a typo or

       7   cut-and-paste error.       I knew it was on the cover of Turina

       8   at that time.

       9   Q.   Now, you --

      10   A.   I'm sorry.     I knew it was on the cover of the '629.

      11   Turina was on the cover of the '629.          I knew that.

      12   Q.   And did -- did it impact -- would it -- did it impact

      13   your opinions one way or the other that it was cited or not

      14   cited?

      15   A.   No.     As I explained earlier, I did an independent

      16   assessment.      It didn't matter to me what was cited on the

      17   face of the patent or what was not cited on the face of the

      18   patent.

      19   Q.   So going back to this isochronous step, is that met?

      20   A.   Yes it is.

      21   Q.   And does Turina disclose each and every element of

      22   Claim 1 of the '629 patent?

      23   A.   It does.

      24   Q.   What is the next claim that you want to cover?

      25   A.   Let's look at Claim 4.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 217 of 242 PageID #: 20814
                                                                                 217



       1   Q.   And what is this idea in Claim 4?

       2   A.   Okay.   So here, the method of Claim 1 requires that the

       3   reservation algorithm determines whether the VIP flow is

       4   jitter-sensitive.

       5   Q.   And jitter-sensitive, I think that's been defined

       6   today, but what does that mean just as a reminder?

       7   A.   Well, that would mean that if there's any jitter in --

       8   when the packet receives an allotment, that would not be

       9   too good.     The flow is jitter-sensitive.        It needs to land

      10   on target, not with some variation around that.

      11   Q.   And is that disclosed by Turina?

      12   A.   Yes, it does.

      13             So it's telling us that the VIP mobile can be

      14   guaranteed a constant delay.        Constant delay means there

      15   will be no jitter whatsoever.         So the reservation algorithm

      16   is taken into account that this VIP application needed

      17   constant delay, therefore, no jitter.

      18             And, in fact, we -- the VIP flow cannot tolerate

      19   any jitter.     That's why, in fact, this VIP flow is

      20   guaranteed periodic access to the channel in subsequent

      21   frames.

      22   Q.   Okay.   Could you just summarize your opinions with

      23   respect to the asserted claims of the '629 patent?

      24   A.   Both Claims 1 and 4 are invalid in my opinion.

      25   Q.   And as between IV and Ericsson, who had this concept of
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 218 of 242 PageID #: 20815
                                                                                 218



       1   reserving slots in future frames first?

       2   A.   Ericsson.

       3   Q.   What is the next patent that we're going to discuss?

       4   A.   The '517.

       5   Q.   For the benefit of the jury -- well, I think that we --

       6   the jury has an overview of '517 already, but just as a

       7   reminder, can you give them the high points?

       8   A.   Yeah.   So Claim 1 requires analyzing contents of

       9   packets to be sent over a shared bandwidth in a downlink

      10   direction, analyzing reservation requests for packets to be

      11   communicated in the uplink direction from at least one CPE

      12   and then allocating the shared wireless bandwidth between

      13   the downlink and uplink directions.

      14   Q.   And what is the summary of your opinions with respect

      15   to this patent?

      16   A.   There is a -- there's another IEEE publication, which

      17   I'll refer to as being the Passas article, which, in my

      18   opinion, renders obvious Claims 1 and 4 either by itself or

      19   in combination with two patents, Lin and/or Sriram.              I'll

      20   talk about those.

      21   Q.   And this Passas article, was that written by anyone

      22   related to Ericsson?

      23   A.   Not to my knowledge.

      24   Q.   So what is the publication that you're going to be

      25   covering?
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 219 of 242 PageID #: 20816
                                                                                 219



       1   A.   IEEE Communications magazine.        Don't be fooled by the

       2   word "magazine" in the title.         This is a well-respected

       3   publication.      It's available to any member of the IEEE on a

       4   subscription basis.      During the relative time frame, I --

       5             THE COURT:     Dr. Acampora, he just asked you, what

       6   is the publication that you're going to be covering, and

       7   you identified it as an IEEE magazine.           He didn't ask for a

       8   full discussion of what it is and how reliable it is and

       9   whether you personally subscriber to it.           All of that is

      10   beyond the scope of his question.          Try to limit your

      11   answers to the scope of the question that's asked, please.

      12             THE WITNESS:     I understand, Your Honor.        Thank

      13   you.

      14             THE COURT:     All right.     Let's continue,

      15   Mr. Beck -- Mr. Becker.

      16             MR. BECKER:     Thank you, Your Honor.

      17   Q.   (By Mr. Becker)     Is this magazine something that you

      18   personally subscribe to?

      19   A.   In that time frame, yes.

      20   Q.   And it would have been something you received by

      21   something what we would call snail mail?

      22   A.   That came in that era by U.S. mail.          Now, it's

      23   distributed electronically.

      24   Q.   Thank you.

      25             Now, before we get into this patent -- or sorry --
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 220 of 242 PageID #: 20817
                                                                                 220



       1   this -- this publication, are there any concepts that you

       2   think are important for the jury to understand with respect

       3   to this claim?

       4   A.   Yes.

       5   Q.   And did Dr. Wicker explain those concepts?

       6   A.   Yes.

       7   Q.   What was that concept?

       8   A.   Okay.    The concept is that of time division duplexing.

       9   So in the cellular system, we have to accommodate two

      10   directions of information flow, the uplink direction from

      11   the mobile, the downlink direction to the mobile.

      12               One way that it's done, the most common way that

      13   it's done in cellular systems is by what's called frequency

      14   division duplexing.      The two directions that flow each have

      15   their own dedicated radio channel.          So I can't use the

      16   uplink channel to meet a downlink need or vice versa.

      17               The alternative to that -- or an alternative to

      18   that is known as time division multiplexing.            Now, I'm

      19   going to create one and only one radio channel, and I'm

      20   going to time share it very quickly, ping-ponging back and

      21   forth between the two directions, first the downlink flows,

      22   then the uplink flows, then the downlink flows, then the

      23   uplink flows.

      24               So downlink is blue.     The uplink is pink.       This is

      25   my drawing.     This didn't come from any publication.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 221 of 242 PageID #: 20818
                                                                                 221



       1   Q.   Is TDD an example where you would have an allocation of

       2   a shared bandwidth between the uplink transmissions and the

       3   downlink transmissions?

       4   A.   Yes.    There's only one radio channel that's being

       5   shared between the two directions.

       6   Q.   Is TDD a 4G LTE concept, or does it predate that?

       7   A.   TDD?    TDD goes way back.

       8   Q.   How far back?

       9   A.   It might even have been -- well, I was going to say it

      10   might have been pre-cellular, but that would not have been

      11   created based on a cell phone.         So it went back to 2G for

      12   sure.

      13   Q.   It was well-known in 1998?

      14   A.   It was well-known in 1998.

      15   Q.   Okay.    So with respect to Passas, what makes Passas

      16   prior art?

      17   A.   Its publication date of November 1997.

      18   Q.   And the fact that it's not an Ericsson publication, and

      19   it's not a patent, can it still invalidate?

      20   A.   Yes.

      21   Q.   Why is that?

      22   A.   It's prior art.     It was in a printed publication that

      23   was available to the public.        Anyone could have subscribed

      24   to it.

      25   Q.   And is that -- is that because you can't read a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 222 of 242 PageID #: 20819
                                                                                 222



       1   magazine article and then go file a patent on that concept

       2   and -- and get a patent?

       3   A.   Well, that's right.      So the intent is that you don't do

       4   that.    You don't read the article and say, hmm, let me run

       5   out and get a patent.

       6   Q.   Okay.    What is the -- and that's because -- that's

       7   because that would be somebody else's idea and not your

       8   idea, right?

       9   A.   Well, somebody else's idea, or it might have been

      10   reported by somebody else -- it might have been reporting

      11   something else.     I can't even claim that Passas -- I know

      12   Passas did not invent TDD --

      13   Q.   Right.

      14   A.   -- or did not invent much more than we discussed.

      15   Q.   Dr. Acampora, what's the name of the article you're

      16   going to use?

      17   A.   Quality of Service Oriented Medium Access Control for

      18   Wireless ATM Networks.

      19   Q.   What's the exhibit number?

      20   A.   DX-95.

      21   Q.   And we've heard this term this week, ATM.           What is that

      22   again?

      23   A.   Not an automatic teller machine.         It's -- it's an

      24   acronym for a packet used in some types of communications

      25   networks.     It stands for the asynchronous transfer mode.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 223 of 242 PageID #: 20820
                                                                                 223



       1   It was well-described in --

       2               THE COURT:     Slow -- slow down, Dr. Acampora,

       3   please.

       4               THE WITNESS:     Yes, Your Honor.

       5               THE COURT:     It's the third time I've asked you.

       6   Please slow down.

       7               THE WITNESS:     I understand.

       8               THE COURT:     Let's continue.

       9   Q.   (By Mr. Becker)       Do you have any -- is the concept of

      10   ATM well-known?

      11   A.   Yes.

      12   Q.   Do you have -- are there any dictionaries that describe

      13   what ATM is?

      14   A.   Yes.

      15   Q.   Is this an example -- well, is this a dictionary

      16   definition on the screen?

      17   A.   Yes.

      18   Q.   What is the definition, according to this dictionary?

      19   A.   Well, I'll describe only what I highlighted.            Packet

      20   switching -- well, it's a packet switching communication

      21   standard which uses packets of constant length called ATM

      22   cells.      And I actually had explained this earlier.          It's

      23   just a name.

      24               These were smaller units of data, 48 by payload --

      25   it was relatively small -- five by header, so 53 bytes in
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 224 of 242 PageID #: 20821
                                                                                 224



       1   total.      And since only that fixed-length packet could be

       2   used in ATM, a term was coined.         It was called a cell.

       3   It's a data packet.      It's a constant length data packet.

       4   Q.   Does an ATM cell meet the definition that Dr. Williams

       5   provided for packet in his slides?

       6   A.   Yes.

       7   Q.   Now, this mentions something called a virtual channel.

       8   Does the fact that a system uses a virtual channel or a

       9   virtual circuit mean that it does not use packets?

      10   A.   No, not at all.     Virtual channel is a concept that's

      11   tightly coupled with this notion of admission control that

      12   I referenced earlier.

      13               So before a new application flow was allowed into

      14   the network with a guaranteed quality of service, the

      15   admission controller must grant it permission to send

      16   packets that will enjoy that service quality.            Otherwise,

      17   the new connection is either blocked, or it's given lowest

      18   priority traffic.      There's no real circuit associated with

      19   that flow.      It's just the allowability of the flow with the

      20   guaranteed service quality.        That's why it's called

      21   virtual.

      22   Q.   And I think we've heard it said in the presentation

      23   today that -- or yesterday that Dr. Jorgensen rejected ATM.

      24   Do you recall that?

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 225 of 242 PageID #: 20822
                                                                                 225



       1   Q.   Is the fact that -- if it's true that Dr. Jorgensen may

       2   have decided not to use ATM at some point in his prototype

       3   system, does that have any bearing on the scope of the

       4   claims at -- at issue in this case?

       5   A.   No.

       6   Q.   And you've read the claims?

       7   A.   I've read the claims.

       8   Q.   Is there anything in the claims of the '517 patent that

       9   exclude ATM?

      10   A.   No.

      11   Q.   Is there anything in the specification that excludes

      12   ATM?

      13   A.   No.

      14   Q.   Could we provide -- could you please provide an

      15   overview of the Passas system?

      16   A.   Yes.    This is the lay of the land, once again.          I

      17   colored Figure 1 of Passas only to show the mobile

      18   terminals and the access point or base station.

      19               And then Passas also includes one of these

      20   packets, which is an ATM switch -- an ATM packet network,

      21   but I'm focusing mostly on the access point in the mobile

      22   terminal.

      23   Q.   Okay.    And I -- I think you've -- you've been in the

      24   court this -- this week, and you've heard arguments going

      25   back and forth about mobile terminals and CPE.             It's -- if
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 226 of 242 PageID #: 20823
                                                                                 226



       1   IV is right and mobile terminals are CPE, does Passas have

       2   those?

       3   A.   I'm sorry, ask that one more time, please.

       4   Q.   If IV is right and mobile terminals are CPE, does

       5   Passas have those?

       6   A.   Yes, right there.

       7   Q.   Is a mobile terminal a CPE station under the Court's

       8   construction?

       9   A.   No, it's not.

      10   Q.   And why is that?

      11   A.   CPE station was construed by the Court to mean -- we've

      12   heard this before -- devices residing on a premises of a

      13   customer and used to connect the telephone network -- used

      14   to connect to a telephone network, including ordinary

      15   telephones, key telephone systems, PBXs, videoconferencing

      16   devices, and modems.       So that's not an exhaustive list

      17   of -- of devices residing in a premises, but those are

      18   examples of what might be.        So the premises equipment would

      19   include these devices and possibly others.

      20   Q.   Okay.   Would it be obvious to use an actual CPE station

      21   that meets the Court's construction in a system like

      22   Passas?

      23   A.   Yes, it would be because --

      24   Q.   I'm sorry.

      25   A.   It's actually easier to provide service to a fixed
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 227 of 242 PageID #: 20824
                                                                                 227



       1   point like a premises than it is to a mobile device, as in

       2   Passas, because a mobile device is moving.            The channel --

       3   the radio channel conditions can change.           There are a whole

       4   bunch of issues in wireless communications that we have not

       5   discussed affecting the quality of the radio channel.               And

       6   if the mobile station is moving, it might also need to have

       7   its connection handed off from one cell to another as you

       8   travel from the footprint of one to another.            It's much

       9   easier to provide service on a fixed point basis, so it

      10   would be obvious to use customer premises equipment in

      11   Passas.

      12   Q.   Do you have any evidence to support your opinion that

      13   CPE was well-known and obvious in 1998?

      14   A.   I do.

      15   Q.   What is that?

      16   A.   Next slide, please.

      17             So this is a U.S. patent filed in March of 1998

      18   issued to a fellow named Lin.         I believe Lin was at Nortel

      19   Networks, although it's not shown here.

      20             But what's shown in this drawing from the Lin

      21   patent is subscriber premises, and a wireless link from the

      22   premises back to a base station, as it turns out.             So

      23   what's included inside of the house is an antenna, and this

      24   is some radio equipment in this box right here.             And these

      25   are devices that will attach to the radio station using
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 228 of 242 PageID #: 20825
                                                                                 228



       1   wiring from within the house.         So this is an example of

       2   customer premises equipment.

       3   Q.   Now, this type of equipment shown in this figure, was

       4   that common in 1998?

       5   A.   It was quite common.      In fact, it was standards that

       6   were developed by the IEEE to support so-called fixed point

       7   service.     It was -- it was a way to avoid telephone wiring.

       8   So you would deliver services to a premise by radio rather

       9   than buried cable.

      10   Q.   Is this type of equipment common today?

      11   A.   I believe it is.

      12   Q.   Is it common in 4G LTE systems to use this type of

      13   equipment?

      14   A.   Well, it could be used.       You're asking is it common.         I

      15   don't know how common it would be.          4G systems typically

      16   support laptops that you carry with you or tablet devices

      17   or phones.

      18   Q.   Thank you.

      19              Is the -- I'm sorry.      Sorry.    Do you have an

      20   overview of the -- how the shared -- how the wireless

      21   bandwidth in Passas is shared?

      22   A.   Yeah.   Could we have the next slide?

      23              So this is just some detail.        We already spoke at

      24   a high level about time division duplexing.            Passas is a

      25   time division duplex system.        What's shown here is the
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 229 of 242 PageID #: 20826
                                                                                 229



       1   downlink portion of a frame and the uplink portion of a

       2   frame.

       3               During the downlink portion, the -- the base

       4   station will send data to the mobile.           During the uplink

       5   portion, mobiles will send data to the base station.

       6               There are additional parts of the frame.          This one

       7   we don't -- we won't discuss.         This one we'll discuss a

       8   little bit later.      So it's time division duplex.         There's

       9   an uplink portion and a downlink uplink portion, shared

      10   wireless bandwidth.

      11   Q.   Is this -- does this meet the concept of allocating a

      12   shared wireless bandwidth between the uplink transmissions

      13   and downlink transmissions?

      14   A.   It does.

      15   Q.   Okay.    Are you -- would you like to speak about the

      16   claims now?

      17   A.   If I might point out one more thing that I didn't

      18   include in an answer to an earlier question.

      19   Q.   Sure.

      20   A.   Without going through these intermediate levels here,

      21   this is sort of a -- a telescoping drawing, but what

      22   ultimately happens is that ATM packets are placed in the

      23   downlink period.      They're also placed in the uplink period.

      24   Q.   Are you ready to begin the --

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 230 of 242 PageID #: 20827
                                                                                 230



       1   Q.   -- analysis of your -- of Claim 1?

       2   A.   Yes.

       3   Q.   What are your opinions with respect to -- well, first,

       4   can you give an overview of Steps A through C in this

       5   claim.      At a high level, what's the main concept here?

       6   A.   Yeah.    We already discussed this.       So analyze contents

       7   in the downlink direction, analyze reservation requests in

       8   the uplink direction, allocating shared wireless bandwidth

       9   between the base station and the CPE station.

      10   Q.   Is that concept found in Passas?

      11   A.   Yes, as I just described.       So here's an excerpt from

      12   Passas telling us that the access point is going to

      13   construct the next frame.        Here's the frame that's being

      14   constructed by the access point.         The construction takes

      15   place earlier in time, somewhere over here.

      16               And what it does, it's using a scheduling

      17   algorithm that will be described that takes into account

      18   reservation requests sent by the mobiles, and it takes into

      19   account arriving cells for each downlink connection.

      20               So by taking into account, it's going to analyze

      21   the contents of those packets.         And when you take those

      22   into account to perform its downlink scheduling, it's going

      23   to take reservation requests into account when performing

      24   its uplink scheduling.

      25   Q.   So at a high -- at a high level are the Concepts A
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 231 of 242 PageID #: 20828
                                                                                 231



       1   through C anything new?

       2   A.   No.

       3   Q.   Now, you said here that taking into account the

       4   arriving cells reach downlink connection, how do we know

       5   that involves analyzing the content of a packet?

       6   A.   Well, Passas has told us that he's going to take into

       7   account reservation requests.         Those are -- let's see what

       8   the claim requires here, analyzing reservation requests.

       9   Q.   I'm sorry, my question was about Step A, analyzing

      10   contents of the packets that are to be sent in the

      11   downlink?

      12   A.   Yeah, so I already explained that there.           I'm sorry.

      13               So Passas tells us that in preparing or

      14   constructing the next frame, the access point, the base

      15   station, will take into account arriving cells in a

      16   downlink direction.      That's analyzing the contents in a

      17   downlink direction.      The downlink cells will be taken into

      18   account.      They'll be inspected to determine who gets to go

      19   and when.

      20   Q.   Thank you.    And how do we know what an ATM cell looks

      21   like?      Do you have any evidence of how the ATM cell --

      22   A.   Yeah, I -- there's another reference.          Again, the ATM

      23   cell is well-known, but I have a reference.

      24   Q.   What reference is that?

      25   A.   This is the second patent that I referred to earlier, a
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 232 of 242 PageID #: 20829
                                                                                 232



       1   Sriram patent, that actually issued in 1995.            And what's

       2   shown here -- this is from the Sriram patent.            What's shown

       3   here is the ATM cell or packet.         This is 5 -- 5 header that

       4   I -- 5 -- an octet is a byte.         I mentioned the 5 byte

       5   header earlier.      I mentioned the 48 byte payload.         There's

       6   the structure of the ATM packet.         And included in the

       7   header is the virtual channel identifier.           That's what's

       8   actually going to be inspected.         In ATM, that's the only

       9   thing that the network will rely on, that virtual

      10   connection number found in the header, to advise the

      11   network where the packet came from, where it's to be

      12   delivered, and what quality of service it should enjoy.

      13   Q.   So in the system of Passas, would it have been obvious

      14   to look in the packet cell header to identify what

      15   connection it was for?

      16   A.   Passas is an ATM reference.        The only place to learn

      17   anything about the needs of this particular packet are in

      18   the header, and in particular the virtual channel

      19   identifier contained inside the header.

      20   Q.   Okay.   I'd like to ask you another question about Claim

      21   Steps A through C.      Will that be all right?

      22   A.   Yeah, please.

      23             THE COURT:     Counsel, you don't have to ask

      24   permission to ask a question.         Just ask the next question.

      25             MR. BECKER:     Okay.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 233 of 242 PageID #: 20830
                                                                                 233



       1             THE COURT:     Let's move along.

       2             MR. BECKER:     Thank you, Your Honor.

       3   Q.    (By Mr. Becker)     Just for -- just to clarify the

       4   record, the dictionary definition that we talked about, was

       5   that DX-214?     Do you recall that?

       6   A.    I don't recall it was 214.       But we have the slide.       If

       7   you want to go back to that, I can confirm that.             There it

       8   is.    Yeah, this is the dictionary definition, and it is

       9   DX-214.

      10   Q.    Okay.   Okay.    So going back to the -- the claims, I

      11   want to ask you another question about Claims A through C.

      12   A.    Okay.

      13   Q.    It says here in Step B that the reservation request

      14   comprises a subscriber identifier and at least one other

      15   subscriber attribute.       Is that found in Passas?

      16   A.    Yes, it is.     So Passas is telling us that the mobile

      17   terminal will send reservation requests to the AP.              Those

      18   reservation requests will identify the current needs of an

      19   uplink connection, and they'll come from the specific

      20   mobile terminal.       In other words, that reservation request

      21   must identify who sent this request.          The mobile terminal

      22   they identified, that would be the subscriber identifier in

      23   the claim.

      24             The current needs, those would be some subscriber

      25   attributes, also carried in the reservation request.              What
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 234 of 242 PageID #: 20831
                                                                                 234



       1   service follower do I need, as an example.

       2   Q.    Is there anything novel about including this kind of

       3   information in a reservation request?

       4   A.    No.

       5   Q.    Is this analogous to any everyday example that you can

       6   think of?

       7   A.    Yeah.   I'll use a reservation at a restaurant, once

       8   again, but a different example.         And like Dr. Wicker said,

       9   analogies are good, but they can stretch to a certain

      10   point.      This one, I think, is actually pretty good.

      11               So if I want to make a reservation in a

      12   restaurant, I'll call up and I'll identify who I am --

      13   let's suppose I get a machine.         The restaurant is closed,

      14   so I get an answering machine.         So I'd say, I'm Tony

      15   Acampora, I need a reservation for a party of four at 8:00

      16   o'clock.      I just identified who I am, and I've said

      17   something about my needs.        8:00 o'clock, party of four.

      18   Without that, I'd have no hope of getting a call back.               The

      19   call back would be, yes, Mr. Acampora, I know you called,

      20   you left your name, and I know what your needs are.              You're

      21   in.    I've got your table for four at 8:00 o'clock.            So

      22   that's what's going on here.

      23   Q.    And is that the kind of information the Passas base

      24   station uses to schedule packets in the uplink direction?

      25   A.    Yes, that's what the -- that's what the site says.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 235 of 242 PageID #: 20832
                                                                                 235



       1   Q.   Okay.    So -- and -- and the reservation request and the

       2   contents of packets, those are used to allocate the

       3   bandwidth in Passas?

       4   A.   Yes.    That's what's used to allocate the bandwidth in

       5   Passas, exactly.

       6   Q.   Okay.    What about the last two steps?

       7   A.   Okay.    So the assigning step.      So assigning steps in a

       8   slot to one access station and communicating the assigned

       9   slots to at least one access station in a reservation

      10   request acknowledgement section of a frame.            I said we

      11   would talk about the frame header, and now we will.

      12               So the frame header is actually telling each

      13   mobile -- actually two things.         It's telling the mobile

      14   whether it has any slot assigned in the downlink direction

      15   that it should listen to, and also it's telling the mobile

      16   station whether and if so, which time slot has been

      17   assigned to that mobile station to communicate in the

      18   uplink direction.      All that information is contained

      19   mobile-by-mobile in the frame header period of the frame.

      20   So that's what goes first.

      21               The frame header is sent.      The mobiles now know

      22   which slots, if any, in the downlink direction they

      23   should listen to and which slots, if any, they should

      24   transmit in in the uplink direction if they've been given

      25   the grant.     That information is in the frame header, and
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 236 of 242 PageID #: 20833
                                                                                 236



       1   Passas tells us that frame construction.           What's carried in

       2   the frame header is the position of the slots allocated to

       3   each downlink and uplink direction, each mobile in the

       4   downlink direction, each mobile in the uplink direction.

       5             So D and E are both disclosed in Passas.

       6   Q.   Okay.    Does that cover each and every element of Claim

       7   1 of the '517 patent?

       8   A.   It does.

       9   Q.   Are all of these concepts in Passas?

      10   A.   They are.

      11   Q.   And if they're not in Passas, it would be obvious in

      12   view of what someone would know about ATM cells?

      13   A.   That's correct.     So it would be obvious to use -- well,

      14   Passas tells us ATM, so what Sriram is telling us would

      15   have been known to a person of skill, but you could always

      16   look at Sriram to see.       It would be obvious in Passas that

      17   a mobile station could be CPE.         And if not, then look at

      18   the Lin reference.

      19   Q.   And just for the record, the Passas article is DX-95?

      20   A.   It is.

      21             THE COURT:     Approach the bench, counsel.

      22             (Bench conference.)

      23             THE COURT:     How much more do you have?        We've been

      24   over two hours.

      25             MR. BECKER:     Five minutes.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 237 of 242 PageID #: 20834
                                                                                 237



       1               THE COURT:    Five minutes you'll be done?

       2               MR. BECKER:    Yes, sir.

       3               THE COURT:    Let's finish up.

       4               (Bench conference concluded.)

       5               THE COURT:    Please continue.

       6   Q.   (By Mr. Becker)      Do you have any opinions with respect

       7   to Claim 4?

       8   A.   I do.     I believe that it's anticipated and obvious in

       9   light of Passas.

      10   Q.   And before we go there, just to clarify the record, the

      11   Lin patent, is that -- I'm sorry, I'll -- I'll do it at the

      12   end.

      13               Can you give us your opinions about Claim 4?

      14   A.   Yes.     As I said, I believe Claim 4 is anticipated and

      15   rendered obvious.

      16   Q.   And what is required by Claim 4?

      17   A.   Claim 4 requires that at least one of other subscriber

      18   attribute comprises a quality of service classification.

      19   Q.   Is that in Passas?

      20   A.   It is.

      21   Q.   Can you please explain?

      22   A.   Yeah.     So Table 1 is, again, taken from Passas.         I

      23   didn't even color this.       And it's telling us different

      24   priority numbers and the different service classes.

      25               So the virtual connection number would map to one
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 238 of 242 PageID #: 20835
                                                                                 238



       1   of these quality of service -- one of these priority

       2   numbers, a specific quality of service class.

       3             So this limitation is in Passas.          The other

       4   subscriber attribute is the quality of service that it

       5   need -- that it needs.       That's carried in the virtual

       6   connection number.

       7   Q.   Okay.   And just as a final summary, what are your

       8   opinions with respect to the '517 patent?

       9   A.   Claims 1 and 4, the -- the asserted claims are invalid

      10   in view of the Passas article.

      11   Q.   And one -- one final thing before I pass the witness

      12   and then I'd like to also clarify the record with respect

      13   to one exhibit, but one final thing, are you aware of a

      14   concept called secondary considerations?

      15   A.   I am.

      16   Q.   And what does that mean?

      17   A.   So as it was explained to me in my legal guidelines, a

      18   patentholder could challenge the claim of obviousness.              The

      19   patentholder can say, well, no, it wasn't obvious and there

      20   are conclusive reasons why.        But here, as I understand it,

      21   it's the patentholder's burden to prove that there was some

      22   of these secondary considerations.

      23             No -- was there industrial praise, long-felt need,

      24   some commercial success, any commercial acquiescence?              And

      25   I considered these, and in my opinion, none of these are
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 239 of 242 PageID #: 20836
                                                                                 239



       1   present.

       2   Q.   And with respect to that last one, commercial

       3   acquiescence, is there any evidence that AT&T or Verizon

       4   took a license to these patents because of these patents?

       5   A.   No, I've heard about licenses that IV has made to AT&T

       6   and Verizon, but as I understand these secondary

       7   considerations, there must be a nexus.           The patentholder

       8   would have to show that it was -- as an example, industrial

       9   praise based on this patent.

      10              I saw there were commercial licenses, but I

      11   haven't seen any evidence that those licenses were tied to

      12   these -- to these patents.        They were broad licenses.

      13   Q.   Thank you.    Could you -- could you turn to DX-42 in

      14   your -- in your notebook, please?

      15   A.   I'm there.

      16   Q.   Is that the Lin patent that you were discussing earlier

      17   with respect to CPE stations?

      18   A.   Yes, it is.

      19              MR. BECKER:    Okay.    Pass the witness.

      20              THE COURT:    All right.     Ladies and gentlemen,

      21   we're going to break for the evening at this point.              We'll

      22   pick up with cross-examination of the witness by Plaintiff

      23   in the morning.

      24              Please leave your notebooks closed and on the jury

      25   room table.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 240 of 242 PageID #: 20837
                                                                                 240



       1              Please follow all my instructions, of course, not

       2   to talk with anyone about the case.          You would expect me to

       3   remind you of that.       Please be back tomorrow morning at the

       4   same time as you were the last couple of days, assembled

       5   and ready to go around 8:30.

       6              Travel safely.     Have a good night, and you're

       7   excused for the evening at this time.

       8              COURT SECURITY OFFICER:       All rise.

       9              (Jury out.)

      10              THE COURT:     Be seated, please.

      11              Dr. Acampora -- Acampora, you may leave the

      12   witness stand.

      13              THE WITNESS:     Thank you, Your Honor.

      14              THE COURT:     We'll have you back in the morning.

      15              THE WITNESS:     Yes, sir.

      16              THE COURT:     All right.    Are there any issues with

      17   either Plaintiff or Defendant before we recess for the

      18   evening?

      19              MR. BLACK:     No, Your Honor, not from Plaintiff.

      20              MR. KUBEHL:     No, Your Honor.

      21              THE COURT:     All right.    Let me give you an update

      22   on your time, just for your information.           We've used 7

      23   hours and 48 minutes on the record today.

      24              Plaintiff has a total 4 hours and 40 minutes

      25   remaining.
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 241 of 242 PageID #: 20838
                                                                                 241



       1             Defendant has a total of 3 hours and 21 minutes

       2   remaining.

       3             I will be in chambers by 7:30, if there are issues

       4   to take up that are not able to be resolved by candid and

       5   strenuous effort to meet and confer overnight.

       6             And, again, I remind you to be ready to read into

       7   the record the items from the list of pre-admitted exhibits

       8   that have been used during today's portion of the trial

       9   before I bring the jury in in the morning.

      10             Without anything further, we stand in recess until

      11   tomorrow morning.

      12             COURT SECURITY OFFICER:        All rise.

      13             (Recess.)

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 336 Filed 02/21/19 Page 242 of 242 PageID #: 20839
                                                                                 242



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              2/6/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
